        Case 2:18-cv-05630-PD Document 45 Filed 09/18/19 Page 1 of 290



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFIN EPS, LLC, et al.,                       :
                  Plaintiff,                   :
                                               :
          v.                                   :       Civ. No. 18-5630
                                               :
GRUBHUB INC.,                                  :
                     Defendant.                :

                                           ORDER
       AND NOW, this 18th day of September, 2019, upon consideration of the Parties’

Stipulation and Proposed Order (Ex. A.), it is hereby ORDERED that:

     1. The Parties’ Stipulation and Proposed Order (Ex. A) is APPROVED and ADOPTED;

        and

     2. The CLERK OF COURT shall REPLACE the Deposition transcript of Marielle Kokos

        filed under seal (Doc. No. 32-4) with the public version of the Kokos Transcript (Ex. B).




                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _______________________
                                                           Paul S. Diamond, J.
         Case 2:18-cv-05630-PD Document 45 Filed 09/18/19 Page 2 of 290



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves and all
others similarly situated,

                Plaintiffs,
                                                     Case No. 2:18-cv-05630-PD
                v.

GRUBHUB INC.,

   Defendant.


        STIPULATION AND [PROPOSED] ORDER TO UNSEAL PORTIONS OF
                MARIELLE KOKOS DEPOSITION TRANSCRIPT

       Plaintiffs Tiffin EPS, LLC and Tiffin Mount Airy, LLC (together, “Plaintiffs”) and

Defendant Grubhub Inc. (“Defendant” or “Grubhub”), by and through their undersigned counsel,

and pursuant to Local Rule 7.4(b)(1), state as follows:

       WHEREAS, on May 23, 2019, the parties entered into a confidentiality agreement,

wherein they agreed that for any information either party designated as confidential: (1) the

parties would treat the information as confidential, (2) the parties would not disclose the

information or use it beyond this action, (3) that production of such information did not waive

confidentiality, (4) the parties would return or destroy the information upon conclusion of the

litigation, and (5) should the parties choose to use such information in their filings, they would

seek leave of Court to file under seal. The parties also agreed to meet and confer in good faith

with respect to any potential disputes as to confidential designations;

       WHEREAS, on May 28, 2019, Defendant designated the transcript of the deposition of

Grubhub’s Rule 30(b)(6) designee, Marielle Kokos, as confidential (“Kokos Transcript”). See

Kokos Tr. 281:16–18, at ECF No. 32-4;
         Case 2:18-cv-05630-PD Document 45 Filed 09/18/19 Page 3 of 290



       WHEREAS, on June 4, 2019, consistent with the parties’ confidentiality agreement,

Plaintiffs filed the Kokos Transcript under seal pursuant to Defendant’s designation. See

Declaration of Timothy Ford, Exhibit 3, at ECF No. 32-4;

       WHEREAS, on June 4, 2019, the Court granted Plaintiffs’ motion to seal the Kokos

Transcript, and received a copy of these documents on the same day. (ECF Nos. 33 and 34);

       WHEREAS, the parties have since met and conferred and have agreed on substantially

narrowed confidential designations to the Kokos Transcript;

       WHEREAS, the parties have applied those modified designations to the Kokos Transcript

and agreed on a public version that may be filed on the public docket, attached hereto as Exhibit

A;

       WHEREAS, by agreeing to modify the confidential designations to the Kokos Transcript

the parties do not intend to in any way affect the confidential designations of any documents

marked as exhibits during the Kokos deposition, specifically Defendant’s confidential

designations of Exhibits 11, 12, 15, 20 and 23 to the Kokos deposition remain in effect;

       THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

parties hereto, through their undersigned counsel, subject to the approval of the Court, that:

       1.      The deposition transcript of Marielle Kokos filed under seal at ECF No. 32-4 as

Exhibit 3 of the Declaration of Timothy Ford, shall be replaced by the public version of the

Kokos Transcript attached hereto as Exhibit A.




                                                 2
         Case 2:18-cv-05630-PD Document 45 Filed 09/18/19 Page 4 of 290



       2.      The Clerk of Court shall replace Exhibit 3 to the Declaration of Timothy J. Ford,

at ECF No. 32-4, with Exhibit A attached to this Stipulation.

                                                    Respectfully submitted,


 /s/ Timothy J. Ford                                 /s/ James W. Carlson
Catherine Pratsinakis, Esq.                         Rebekah B. Kcehowski, Esq.
Timothy J. Ford, Esq.                               James W. Carlson, Esq.
DILWORTH PAXSON LLP                                 JONES DAY
1500 Market Street, Suite 3500E                     500 Grant Street, Suite 4500
Philadelphia, PA 19102                              Pittsburgh, PA 15219
T: (215) 575-7000                                   T: (412) 391-3939
F: (215) 575-7200                                   F: (412) 394-7959
cpratsinakis@dilworthlaw.com                        rbkcehowski@jonesday.com
tford@dilworthlaw.com                               jamescarlson@jonesday.com
Attorneys for Plaintiffs                            Attorneys for Defendant Grubhub Inc.

Dated: September 17, 2019


IT IS SO ORDERED.



                                             Paul S. Diamond, U.S.D.J.

Dated: September      , 2019




                                                3
Case 2:18-cv-05630-PD Document 45 Filed 09/18/19 Page 5 of 290




      Exhibit A
     Case 2:18-cv-05630-PD Document 45- Filed
                     Confidential             09/18/19 Kokos
                                        Marielle        Page 6 of 290

 1                 IN THE UNITED STATES DISTRICT COURT

 2              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 3

 4      TIFFIN EPS, LLC and TIFFIN MOUNT            )

 5      AIRY, LLC, on behalf of themselves)

 6      and all others similarly situated,)

 7                                 Plaintiffs,      ) Case No.:

 8                    vs.                           ) 2-18-cv-05630-PD

 9      GRUBHUB INC.,                               )

10                                 Defendant.       )

11

12                 ***** C O N F I D E N T I A L *****

13

14                    The confidential videotaped 30(b)(6)

15      deposition of GRUBHUB by and through MARIELLE KOKOS,

16      called for examination, taken pursuant to the Federal

17      Rules of Civil Procedure of the United States District

18      Courts pertaining to the taking of depositions, taken

19      before JULIANA F. ZAJICEK, a Registered Professional

20      Reporter and a Certified Shorthand Reporter, at the

21      offices of Jones Day, Suite 3500, 77 West Wacker

22      Drive, Chicago, Illinois, on May 28, 2019, at 10:33

23      a.m.

24

Golkow Litigation Services                                              Page 1
     Case 2:18-cv-05630-PD Document 45- Filed
                     Confidential             09/18/19 Kokos
                                        Marielle        Page 7 of 290

 1      PRESENT:

 2      ON BEHALF OF THE PLAINTIFFS:

 3              DILWORTH PAXSON LLP

 4              1500 Market Street, Suite 3500E

 5              Philadelphia, Pennsylvania 19102

 6              215-575-7013

 7              BY:   CATHERINE PRATSINAKIS, ESQ.

 8                    cpratsinakis@dilworthlaw.com

 9      ON BEHALF OF THE DEFENDANT:

10              JONES DAY

11              500 Grant Street, Suite 4500

12              Pittsburgh, Pennsylvania 15219-2514

13              412-391-3939

14              BY:   JAMES W. CARLSON, ESQ.

15                    jamescarlson@jonesday.com

16      ALSO PRESENT:

17              KATIE ARMISTEAD, ESQ.

18              Assistant General Counsel

19              Grubhub Inc.

20

21      THE VIDEOGRAPHER:

22              MR. MICHAEL NEWELL,

23              Golkow Litigation Services.

24      REPORTED BY:      JULIANA F. ZAJICEK, C.S.R. NO. 84-2604.

Golkow Litigation Services                                              Page 2
     Case 2:18-cv-05630-PD Document 45- Filed
                     Confidential             09/18/19 Kokos
                                        Marielle        Page 8 of 290

 1                                   I N D E X
 2      WITNESS:                                                 PAGE:
 3       MARIELLE KOKOS
 4       EXAM BY MS. PRATSINAKIS                                7
 5                                     *****
 6
 7                               E X H I B I T S
 8      KOKOS EXHIBIT                                      MARKED FOR ID
 9       No. 1        Notice of Deposition Pursuant to                   7
                      Rule 30(b)(6)
10
         No. 2        E-mail from Carlson to                             9
11                    Pratsinakis, 5/25/2019, Subject:
                      Grubhub 30(b)(6) Deposition/Other
12                    Discovery Issues
13       No. 3        Marielle Kokos - LinkedIn                         14
14       No. 4        E-mail exchange from                              16
                      marianne@tiffin.com to Kevin
15                    O'Malley, Jake Cee,
                      mnarula@tiffin.com; TIFFIN000682 -
16                    683
17       No. 5        Declaration of Marielle Kokos                     41
18       No. 6        Snapshot taken from the Wayback                   50
                      Machine of the URL
19                    Grubhub.com/legal on 2/21/11
20       No. 7        Privacy Policy Updated and                        53
                      Effective 10/7/16
21
         No. 8        Privacy Policy Effective 6/4/18                   56
22
         No. 9        Document marked "Important                        70
23                    Update," dated 2/12/19.          Sent by
                      Grubhub to its restaurants,
24                    including Marianne@Tiffin.com

Golkow Litigation Services                                               Page 3
     Case 2:18-cv-05630-PD Document 45- Filed
                     Confidential             09/18/19 Kokos
                                        Marielle        Page 9 of 290

 1                      E X H I B I T S (Continued)
 2      KOKOS EXHIBIT                          MARKED FOR ID
 3       No. 10    Screen shot re "Who Delivers in      104
                   your Neighborhood?";
 4                 GRUBHUB_0000338
 5       No. 11    WDA-3932; GRUBHUB_0000351 - 365      119
 6       No. 12    E-mail chain dated 3/7/16, from      128
                   Caryn Drange to Meagan Jaglowski
 7                 among others; GRUBHUB_0000329 -
                   336
 8
         No. 13       Document created from Grubhub for                 147
 9                    Restaurants' website, the HTTPS is
                      Get.Grubhub.com
10
         No. 14       Printout of the microsite for the                 155
11                    Tiffin Mount Airy location
12       No. 15       Activity Log                                      169
13       No. 16       Login Screens; GRUBHUB_0000050 -                  190
                      054
14
         No. 17       Screen shots of what Tiffin Elkins                198
15                    Park owner or primary user or
                      admin user would be able to see
16                    when they log in to Grubhub for
                      Restaurants; GRUBHUB_0000005 - 025
17
         No. 18       Terms of Use, Updated: May 29,                    214
18                    2017, Using Grubhub for
                      Restaurants; GRUBHUB_0000314 - 324
19
         No. 19       Terms of Use, Updated: May 29,                    219
20                    2017, Using Grubhub for
                      Restaurants; GRUBHUB_0000272 - 281
21
         No. 20       Defendant Grubhub Inc.'s                          223
22                    Objections and Responses to
                      Plaintiffs' First Set of
23                    Interrogatories
         No. 21       Reply Declaration of Marielle                     226
24                    Kokos; GRUBHUB_0001746 - 774

Golkow Litigation Services                                                Page 4
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 10 of 290

 1                           E X H I B I T S (Continued)

 2      KOKOS EXHIBIT                                      MARKED FOR ID

 3        No. 22       Timeline                                          245

 4        No. 23       Data provided by the tech team                    253

                       that the terms of use were clicked

 5                     on

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Golkow Litigation Services                                                 Page 5
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 11 of 290

 1             THE VIDEOGRAPHER:        We are now on the record.        My

 2      name is Michael Newell.          I am a videographer for

 3      Golkow Litigation Services.

 4                     Today's date is May 28th, 2019.            The time

 5      is 10:33 a.m.

 6                     This video deposition is being held in

 7      Chicago, Illinois, in the matter of Tiffin EPS, LLC

 8      and Tiffin Mount Airy versus Grubhub, Inc.

 9                     The deponent today is Marielle Kokos.

10                     Will counsel please identify themselves.

11             MS. PRATSINAKIS:       Good morning.       My name is

12      Catherine Pratsinakis.          I represent Plaintiffs Tiffin

13      Elkins Park and Tiffin Mount Airy in this matter.

14                     And with me I have my colleague Tim Ford,

15      who also represents Plaintiffs in this matter.

16             MR. CARLSON:      James Carlson from Jones Day on

17      behalf of Grubhub and the witness.             And with me today

18      is Katie Armistead who is in-house counsel at Grubhub.

19             THE VIDEOGRAPHER:        The court reporter today is

20      Juliana Zajicek who will now swear in the witness.

21                          (WHEREUPON, the witness was duly

22                           sworn.)

23                               MARIELLE KOKOS,

24      called as a witness herein, having been first duly

Golkow Litigation Services                                               Page 6
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 12 of 290

 1      sworn, was examined and testified as follows:

 2                                  EXAMINATION

 3      BY MS. PRATSINAKIS:

 4             Q.      Good morning, Marielle.

 5                     So, I identified myself earlier.            I

 6      represent the Plaintiffs in the matter brought against

 7      your employer Grubhub.          I'm here to ask you some

 8      questions about assertions that you've made in your

 9      declarations that you've filed in our court case.                And

10      those were filed in connection with the Motion to

11      Compel Arbitration filed by Grubhub.

12                     So my objective today is not to ask you

13      questions just to ask them.           I do want to move this

14      along very efficiently and -- and as quickly as I can.

15      And my commitment to you and your lawyer is -- is that

16      we wrap things up as -- as my questions are winding

17      down.    So I just wanted to show you my first document,

18      Kokos Exhibit 1.

19                          (WHEREUPON, a certain document was

20                           marked Kokos Deposition Exhibit No. 1

21                           for identification, as of

22                           05/28/2019.)

23      BY MS. PRATSINAKIS:

24             Q.      And what I -- what I'm handing you is the

Golkow Litigation Services                                               Page 7
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 13 of 290

 1      Notice of Deposition pursuant to Rule 30(b)(6) that we

 2      served on Grubhub.

 3             MR. CARLSON:      Do you have do a copy for me?

 4             MS. PRATSINAKIS:       Pardon.

 5             MR. CARLSON:      Thank you.

 6      BY MS. PRATSINAKIS:

 7             Q.      Are you familiar with this document?

 8             A.      Yes.

 9             Q.      Have you reviewed this document before

10      coming here today?

11             A.      I have.

12             Q.      Are you prepared to testify to the

13      categories identified in this document except for the

14      few categories that your colleague Michael Young will

15      be testifying to?

16             MR. CARLSON:      And I'll just say, I think that

17      this is subject to additional topics that you sent us

18      on Thursday of last week and that we objected to, and

19      subject to our objections that we sent on Saturday.

20             MS. PRATSINAKIS:       I'd like to mark as Exhibit 2

21      the e-mail Mr. Carlson is referring to dated May 25th,

22      2019, sent 9:52 p.m.

23                          (WHEREUPON, a certain document was

24                            marked Kokos Deposition Exhibit

Golkow Litigation Services                                               Page 8
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 14 of 290

 1                            No. 2, for identification, as of

 2                            05/28/2019.)

 3      BY MS. PRATSINAKIS:

 4             Q.      Ms. Kokos, are you -- have you reviewed

 5      this e-mail prior to coming here today?

 6             A.      Yes.

 7             Q.      And are you familiar with each of the

 8      categories in which you have been designated by the

 9      company as a representative?

10             A.      Yes.

11             Q.      Have you ever been deposed before?

12             A.      I have not.

13             Q.      Okay.    So let me go over a few ground

14      rules.      I need you to respond verbally, so no nodding

15      of head so that the court reporter can accurately take

16      down your answers.        I need you to wait until I finish

17      asking my questions before you start answering and --

18      and I'll reciprocate.

19                     And I also would be happy to give you a

20      break so long as there is no open question pending, if

21      you'd just answer the question, then at that point we

22      can take a break any time you'd like.

23                     Is there any reason why you're unable to

24      testify truthfully today?

Golkow Litigation Services                                               Page 9
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 15 of 290

 1             A.      No.

 2             Q.      Is -- are you on any medications that

 3      could impact your memory or --

 4             A.      No.

 5             Q.      Okay.    During today's deposition I may be

 6      using the terms "Grubhub diners website."

 7                     Are you familiar with what I'd be

 8      referring to if I used that term?

 9             A.      I assume you mean Grubhub.com?

10             Q.      Yes.

11                     And I also will be referring to "Grubhub

12      tablet."     Are you familiar with that term as I use it

13      today?

14             A.      I assume you mean our platform for the

15      restaurants to log into.

16             Q.      Actually, I don't.        I mean the device that

17      is given to restaurants to process food orders.

18             A.      Okay.

19             Q.      Okay.

20                     And as far as the platform you were just

21      referring to, we'll refer to that as GFR?

22             A.      Okay.

23             Q.      Okay.    So what have you done to prepare

24      for today's deposition?

Golkow Litigation Services                                               Page 10
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 16 of 290

 1             A.      Sure.

 2                     I began preparation with Katie, who is our

 3      inside counsel, as well as the Jones Day lawyers with

 4      my declaration in March.          We also have worked on that

 5      and my reply declaration.           I've met with the Jones Day

 6      lawyers and Katie probably around four to five times

 7      just preparing these documents, going over these

 8      documents, as well as about three-and-a-half hours

 9      yesterday with James and Katie continuing our

10      preparation.

11             Q.      And you brought with you a binder?

12             A.      Yes.

13             Q.      Can you identify what's in that binder?

14             A.      Sure.

15                     Within the binder is a timeline of events,

16      and beginning with when the Tiffin companies signed up

17      as well as some events that have happened on the

18      Grubhub websites, the e-mail that you referred to from

19      Mr. Carlson, the 30(b)(6) document and our responses

20      to the interrogatories, as well as my declaration, any

21      of the exhibits within my declaration and my reply

22      declaration with the exhibits.

23             Q.      Are there any notations in those

24      documents?

Golkow Litigation Services                                               Page 11
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 17 of 290

 1             A.      No.

 2             Q.      Do we have -- did you produce a copy of

 3      each of the documents, such as a timeline, for

 4      example?

 5             MR. CARLSON:      So I think the timeline hasn't

 6      been produced, but I can get you a copy, actually, if

 7      you give me a second.

 8                     Do you want to go off the record for just

 9      a second?      It is up to you.       If you want me to go --

10             MS. PRATSINAKIS:       That's fine.

11             MR. CARLSON:      I have one.      I just forgot to

12      bring it in.

13             THE VIDEOGRAPHER:        We are going off the record

14      at 10:39.

15                           (WHEREUPON, a recess was had

16                           from 10:39 to 10:41 p.m.)

17             THE VIDEOGRAPHER:        We are back on the record at

18      10:41.

19      BY MS. PRATSINAKIS:

20             Q.      Okay.    So what is your current title at

21      Grubhub?

22             A.      My current title is Senior Director of

23      Restaurant Success.

24             Q.      And what are your responsibilities as the

Golkow Litigation Services                                               Page 12
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 18 of 290

 1      Senior Director of Restaurant Success?

 2             A.      My responsibilities are running a

 3      department that interacts with our restaurant partners

 4      once they go-live on the Grubhub.com website and we

 5      consult and work with them on -- on growing their

 6      accounts and -- and getting the most they can out of

 7      Grubhub.

 8             Q.      And by "them," you mean the restaurants

 9      themselves?

10             A.      Correct.

11             Q.      Are all communications with restaurants

12      emanating from your group?

13             A.      There are communications with restaurants

14      through my group as well as a group that we call

15      Restaurant Care that helps the restaurants from an

16      operational standpoint and occasionally restaurants

17      could call in to our Customer Care department if there

18      is an issue that's order related, and then the final

19      place where communications could be happening with

20      restaurants is through our B2B marketing team and they

21      can send e-mails or communications to restaurants as

22      well.

23             Q.      And how are those B2B marketing

24      communications different from the ones that emanate

Golkow Litigation Services                                               Page 13
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 19 of 290

 1      from your department?

 2             A.      The B2B marketing communications are sent

 3      generally en masse to a certain subset of restaurants

 4      and they would be discussing, you know, product

 5      enhancements or product changes that are available to

 6      restaurants.       Things that would be coming from my

 7      department are a little bit more of a personal

 8      interaction with the restaurant one-on-one with the

 9      account adviser.

10             Q.      Who do you report to?

11             A.      My direct boss is Kevin Kearns who is the

12      Senior Vice President of Restaurant Network.

13             Q.      And who does Kevin report to?

14             A.      Kevin reports to Adam DeWitt who is our

15      President and CFO.

16             Q.      Okay.    I'd like to mark as Kokos Exhibit 3

17      a document.

18                          (WHEREUPON, a certain document was

19                           marked Kokos Deposition Exhibit

20                           No. 3, for identification, as of

21                           05/28/2019.)

22      BY MS. PRATSINAKIS:

23             Q.      Please review the document and let me know

24      when you are ready.

Golkow Litigation Services                                               Page 14
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 20 of 290

 1             A.      I'm ready.

 2             Q.      Okay.    My first question is did you draft

 3      this?

 4             A.      I did.

 5             Q.      And what is it?

 6             A.      This is my current LinkedIn profile.

 7             Q.      Okay.    And does it reflect an accurate

 8      representation of your education?

 9             A.      It does.

10             Q.      And does it provide an accurate overview

11      of your work history?

12             A.      Yes, it does.

13             Q.      It states in here that you manage 60 plus

14      client advisers, is that correct?

15             A.      That is correct.

16             Q.      Do you know Kevin O'Malley?

17             A.      I do.

18             Q.      Does he report to you?

19             A.      Kevin O'Malley reports to Jake Cee and

20      Jake Cee reports directly to me.             So I oversee Kevin

21      in his department.

22             Q.      In 2018 there was an e-mail exchange

23      between Kevin O'Malley and Tiffin restaurants about

24      telephone commissions.

Golkow Litigation Services                                               Page 15
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 21 of 290

 1                     Were you made aware of that communication?

 2             MR. CARLSON:      Object to form, scope.

 3      BY MS. PRATSINAKIS:

 4             Q.      You can answer.

 5             A.      I do not recall if I was made aware of it

 6      at that time, but I was made aware of it after.

 7             Q.      Do you recall about when you were made

 8      aware of it?

 9             A.      I don't know the exact date.

10             MS. PRATSINAKIS:       I'd like to mark as Kokos

11      Exhibit 4 an e-mail sent by Marianne@Tiffin.com to

12      Kevin O'Malley @Grubhub.com and JakeCee@Grubhub.com.

13                          (WHEREUPON, a certain document was

14                           marked Kokos Deposition Exhibit

15                           No. 4, for identification, as of

16                           05/28/2019.)

17      BY MS. PRATSINAKIS:

18             Q.      Take a moment to review that e-mail and

19      let me know when you are ready.

20             MR. CARLSON:      Do you have a copy for me?

21             MS. PRATSINAKIS:       Oh, I'm so sorry.

22             MR. CARLSON:      While she is reviewing that,

23      Counsel, I'll just say I'm having a little bit of

24      difficulty following how this relates to the topics

Golkow Litigation Services                                               Page 16
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 22 of 290

 1      for today.      This seems to me like it more goes to the

 2      merits of the case which is not what the discovery is

 3      about right now.        So I'll give you a little bit of

 4      leeway in questions you are going to ask.               I assume

 5      you are going to bring it back to arbitration, but if

 6      you are going into the merits I'm going to -- I'm

 7      going to stop it, because that's not within the scope

 8      of what we are doing today.

 9             MS. PRATSINAKIS:       Understood.

10      BY THE WITNESS:

11             A.      I am ready.

12      BY MS. PRATSINAKIS:

13             Q.      Have you seen this e-mail exchange before?

14             A.      I have, yes.

15             Q.      Do you recall around when you saw it?

16             A.      I recall that it was shortly after this.

17      Any time our legal department is involved, it would be

18      escalated to me.

19             Q.      Did you approve Kevin O'Malley's response

20      of March 15th, 2018, to Marianne@Tiffin.com letting

21      her know that the legal department would get involved

22      and at that point we would be forced to pause all of

23      our locations until the matter is -- all of your

24      locations until the matter is resolved?

Golkow Litigation Services                                               Page 17
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 23 of 290

 1             A.      Are you asking me if I --

 2             MR. CARLSON:      Object to form, scope.

 3                     Go -- go ahead.

 4      BY THE WITNESS:

 5             A.      Are you asking me if I approved him before

 6      he sent it or approved of it after the fact?

 7      BY MS. PRATSINAKIS:

 8             Q.      I'm asking prior to him sending this

 9      e-mail if you authorized him to send this message to

10      the -- to Marianne at Tiffin?

11             A.      I did not see this message before it was

12      sent.

13             Q.      And you didn't have any conversations

14      about pausing all of Tiffin's locations until the

15      matter is resolved?

16             A.      No, I did not speak to him before this

17      e-mail was sent.

18             Q.      So remind me, at what point were you made

19      aware of the complaint by Tiffin?

20             A.      After this e-mail was sent.

21             Q.      Around when, do you recall?

22             A.      Let's say within a day or two.

23             Q.      Okay.

24                     And did you touch base with the legal

Golkow Litigation Services                                               Page 18
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 24 of 290

 1      department of Grubhub.com at Grubhub?

 2             MR. CARLSON:      Object.     That's a yes or no.

 3      BY THE WITNESS:

 4             A.      Yes.

 5      BY MS. PRATSINAKIS:

 6             Q.      Did you speak to your direct supervisor

 7      Mr. Kevin Kearn?

 8             A.      He was not my director at the time.

 9             Q.      Who was your director at that time?

10             A.      Stan Chia.

11             Q.      Were you promoted in between the time of

12      this e-mail and today?

13             A.      No.

14             Q.      Is Stan Chia still with Grubhub?

15             A.      No, he is not.

16             Q.      And what did you and Mr. Chia discuss in

17      connection with this e-mail exchange?

18             A.      I did not discuss this e-mail exchange

19      with Stan Chia.

20             Q.      Did you speak with anyone outside of the

21      legal department with respect to this e-mail exchange

22      with Tiffin?

23             A.      No.

24             Q.      So going back to your LinkedIn resume, one

Golkow Litigation Services                                               Page 19
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 25 of 290

 1      of your colleagues stated about you, and I'm

 2      paraphrasing, but that you fight to move Grubhub

 3      forward and advocate for Grubhub customers and that

 4      you proactively address projects and challenges and

 5      provide solutions.

 6                     Is that an accurate opinion of you?

 7             MR. CARLSON:      Object to form.

 8      BY THE WITNESS:

 9             A.      Yes, I would agree that that is an

10      accurate depiction of me.           That's also her opinion.

11      BY MS. PRATSINAKIS:

12             Q.      And another colleague stated that you've

13      made a huge impact at Grubhub and that you know how to

14      get the job done.

15                     Is that a correct statement about you?

16             MR. CARLSON:      Object to form.

17      BY THE WITNESS:

18             A.      I would agree that that's an accurate

19      statement and, again, their opinion.

20      BY MS. PRATSINAKIS:

21             Q.      So were you offered a promotion or

22      additional compensation for your role in this matter?

23             A.      Are you asking in the role of this

24      specific to Tiffin?

Golkow Litigation Services                                               Page 20
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 26 of 290

 1             Q.      In -- given your participation as a

 2      witness or a designee in this matter, were you offered

 3      a promotion for your participating?

 4             A.      No.

 5             Q.      Were you offered any additional

 6      compensation or bonus?

 7             A.      No.

 8             Q.      So you state in your LinkedIn resume that

 9      you:

10                     "Restructured a customer service

11      department into an extremely productive inside sales

12      team that focuses on client retention and driving

13      revenue."

14                     Is that accurate?

15             A.      That is accurate.

16             Q.      And by "client retention," you are

17      referring to restaurants, is that correct?

18             A.      That is correct.

19             Q.      And you also stated that you:

20                     "Produce an annualized 98 percent

21      retention rate of over 85,000 restaurants in over 1500

22      national markets."

23                     Is that correct?

24             A.      I believe the LinkedIn profile today says

Golkow Litigation Services                                               Page 21
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 27 of 290

 1      over a hundred thousand restaurants, but other than

 2      that, yes, that is accurate.

 3             Q.      So is it fair to say that one of your

 4      responsibilities is to ensure that restaurants

 5      continue using Grubhub's services?

 6             A.      Correct.

 7             Q.      And in your position as the Senior

 8      Director of Restaurant Success, are you generally

 9      familiar with how a restaurant operates?

10             A.      Yes.

11             Q.      And so you're -- are you familiar with the

12      different roles of restaurant employees in a

13      restaurant?

14             A.      I believe every restaurant is different

15      and has different roles, but I am generally familiar

16      with most restaurants and -- and different positions

17      within them.

18             Q.      And can you give me an overview of your

19      understanding of what some of these roles in a

20      restaurant are for -- excuse me.             Strike that.

21                     What are some of the roles of restaurant

22      employees in your experience?

23             A.      Some of the roles would be a general

24      manager who is in charge of the restaurant.                Sometimes

Golkow Litigation Services                                               Page 22
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 28 of 290

 1      the owner is there, sometimes they are not.                There are

 2      people that are cooking the food.             There could be a

 3      host or a hostess.        And there could also be people

 4      that are dedicated specifically to their third-party

 5      online orders, for example, Grubhub, DoorDash, Uber

 6      Eats, et cetera.        There -- larger restaurants tend to

 7      have more of, like, a marketing person or marketing

 8      presence.      Smaller restaurants don't.

 9             Q.      And in your experience do these employees

10      have the authority to bind a restaurant to a contract?

11             MR. CARLSON:      Object to form.

12      BY THE WITNESS:

13             A.      Generally the sales reps who would be

14      signing up our restaurants would be working with

15      owners or managers that the owners have deemed as a

16      primary contact and someone able to sign a contract.

17      BY MS. PRATSINAKIS:

18             Q.      And so, for example, a cashier or someone

19      who works a third party ordering system doesn't have

20      the authority to bind a restaurant owner to a

21      contract, is that correct?

22             MR. CARLSON:      Object to form.

23      BY THE WITNESS:

24             A.      They would not be the people that are

Golkow Litigation Services                                               Page 23
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 29 of 290

 1      signing the contracts with Grubhub.

 2      BY MS. PRATSINAKIS:

 3             Q.      So does someone at a restaurant need to

 4      man the Grubhub ordering system during all hours of

 5      operation?

 6             A.      If the restaurant has a tablet or is using

 7      Grubhub for Restaurants, someone would be manning it

 8      to confirm orders.        They could also not and get their

 9      orders via fax or e-mail.

10             Q.      And if not through a tablet, how would a

11      restaurant access Grubhub for Restaurants?

12             A.      They would just go to any device that

13      connects to the internet and type in

14      Restaurant.Grubhub.com.

15             Q.      So is it fair to say that any employee

16      working at a restaurant could, say, have access to

17      Grubhub for Restaurants while during the hours of

18      operation?

19             A.      No.   You have to have a specific login to

20      access Grubhub for Restaurants.

21             Q.      So after a restaurant logs in to Grubhub

22      for Restaurants, can any employee use it?

23             A.      If someone is not monitoring the tablet,

24      sure, a person could walk by the tablet and have

Golkow Litigation Services                                               Page 24
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 30 of 290

 1      access to it, but their actual opening of the tablet

 2      themselves, they have to have a login.

 3             Q.      But couldn't anyone be given a login to

 4      access a tablet?

 5             MR. CARLSON:      Object to form.

 6      BY THE WITNESS:

 7             A.      If the restaurant owner --

 8             MR. CARLSON:      Just give me one moment to -- to

 9      object if I need to.

10                     Object to form.

11                     Go ahead.

12      BY THE WITNESS:

13             A.      If a restaurant owner decided to share a

14      login.

15      BY MS. PRATSINAKIS:

16             Q.      Is it necessarily a restaurant owner who

17      has an account with Grubhub?

18             A.      The restaurant owner could have an

19      account, a restaurant manager could have an account,

20      and the person confirming the orders would generally

21      have a basic account which does not give them access

22      to all things on the website.

23             Q.      And what about a third-party operator of a

24      restaurant, are they given accounts?

Golkow Litigation Services                                               Page 25
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 31 of 290

 1             A.      Could you define what you mean by a

 2      third-party operator?

 3             Q.      Sure.

 4                     So a separate entity that runs a

 5      restaurant for the owner?

 6             A.      Such as a management company or...?

 7             Q.      Such as a restaurant operator.

 8             A.      If your --

 9             MR. CARLSON:      Object to form.

10                     Go ahead.

11      BY THE WITNESS:

12             A.      If the restaurant owner would like them to

13      have a login, they could, but generally the restaurant

14      owner is the person that is choosing who has log-ins.

15      The person who signs the contract is choosing that.

16      BY MS. PRATSINAKIS:

17             Q.      Right.    But the person using it may be

18      different from the person authorized to create it,

19      isn't that correct?

20             MR. CARLSON:      Object to form.

21      BY THE WITNESS:

22             A.      Correct.

23      BY MS. PRATSINAKIS:

24             Q.      So let me give you an example.           Pizza Hut

Golkow Litigation Services                                               Page 26
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 32 of 290

 1      corporate office will enter into a contract with

 2      Grubhub, correct?

 3             A.      Correct.

 4             Q.      And the different franchises that operate

 5      Pizza Huts all over the country, are they to enter

 6      their own separate agreement with Grubhub?

 7             A.      It would depend on what the contract is,

 8      so a franchisee could enter into their own contract if

 9      that's what their corporate agreement says.                Their

10      corporate agreement could say that they can't and they

11      would have to follow what corporate agreement allows

12      the franchisee to do.         So they are all different.

13             Q.      And so if a Pizza Hut in Wisconsin

14      franchise owner went to Grubhub and said, I need a

15      login for all Pizza Huts, would you provide that

16      infor- -- that login?

17             MR. CARLSON:      Object to form.

18      BY THE WITNESS:

19             A.      No, we would not provide that login.

20      BY MS. PRATSINAKIS:

21             Q.      Because they are not authorized, correct?

22             MR. CARLSON:      Object to form.

23      BY THE WITNESS:

24             A.      Correct.

Golkow Litigation Services                                               Page 27
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 33 of 290

 1      BY MS. PRATSINAKIS:

 2             Q.      And they don't have the authority to bind

 3      Pizza Hut Corporation, right?

 4             MR. CARLSON:      Object to form, calls for a legal

 5      conclusion.

 6      BY THE WITNESS:

 7             A.      They would only be speaking on behalf of

 8      their Pizza Hut location.

 9      BY MS. PRATSINAKIS:

10             Q.      Does a login screen on the Grubhub tablet

11      appear the same as the login screen on a computer?

12             A.      The layout --

13             MR. CARLSON:      Object to form.

14                     Go ahead.

15      BY THE WITNESS:

16             A.      The layout of the login screen for Grubhub

17      for Restaurants today, whether you access it on a

18      tablet, a phone or a website, is the same.

19      BY MS. PRATSINAKIS:

20             Q.      And so the login screen on the tablet will

21      appear exactly as the login screen on the computer?

22             A.      Correct.

23             Q.      And you mentioned that that's true today.

24      Was that not true prior to today?

Golkow Litigation Services                                               Page 28
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 34 of 290

 1             A.      When the tablet was first introduced, the

 2      platform on the tablet was app based and it was called

 3      OrderHub.      That was only app based.          You could not

 4      access it from a website.

 5                     When we transitioned to GrubCentral and

 6      now Grubhub for Restaurants it became a web-based and

 7      app-based platform, where you would be able to access

 8      it from a computer.

 9             Q.      And so Grubhub for Restaurants, which

10      we've been referring to as GFR, is synonymous with

11      GrubCentral, correct?

12             A.      Yes.

13             Q.      It was just a change of name?

14             A.      A change of name, yes, a branding

15      function -- there is a couple of functionalities

16      added.

17             Q.      Do you recall if those functionalities

18      included the addition of links to terms of use or

19      anything of that nature?

20             A.      GrubCentral to Grubhub for Restaurants had

21      terms -- excuse me -- terms of use on every page.

22             Q.      And do you recall the timeframe of those,

23      of that -- of the terms of use on GrubCentral.com?

24             A.      When it was --

Golkow Litigation Services                                               Page 29
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 35 of 290

 1             MR. CARLSON:      Object to form.

 2      BY THE WITNESS:

 3             A.      -- rolled out.

 4      BY MS. PRATSINAKIS:

 5             Q.      Okay.    So you are saying during the

 6      transition between GrubCentral to GFR, GrubCentral

 7      always had a link for terms of use?

 8             MR. CARLSON:      Object to form, misstates

 9      testimony.

10      BY THE WITNESS:

11             A.      Correct.

12             MR. CARLSON:      Oh, I thought...

13      BY MS. PRATSINAKIS:

14             Q.      And so when you were operating

15      GrubCentral, the web-based app program, you were able

16      to see all of the information available on, say, an

17      iPad or a cell phone or a computer that you could on

18      the tablet, is that correct?

19             A.      Yes, that's correct.

20             Q.      So if you are on the Grubhub tablet, you

21      could see statements, is that correct?

22             A.      Yes, that is correct.

23             Q.      And you could see receivables?

24             A.      You are able to see transactions, if

Golkow Litigation Services                                               Page 30
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 36 of 290

 1      that's what you mean by receivables, and deposits.

 2             Q.      Okay.    Is there any information on a

 3      tablet that -- strike that.

 4                     So there is no information on a tablet

 5      that isn't accessible by computer and vice versa,

 6      correct?

 7             A.      That's correct.

 8             Q.      And if an account was associated with

 9      multiple restaurants and someone logged in from a

10      tablet, on the tablet you could get the information

11      for multiple restaurants, is that correct?

12             A.      You can.     You would need to pick a

13      specific drop down where the locations are listed.

14             Q.      Does Grubhub have a policy requiring

15      restaurants to fill food orders within a particular

16      timeframe?

17             A.      There is no specific policy around what a

18      restaurant's estimated time of delivery should be.                 We

19      give suggestions on what we know diners would

20      appreciate, but we are -- we don't force the

21      restaurants into that.

22             Q.      So what -- what sort of guidelines do you

23      provide to restaurants so that they can process

24      Grubhub orders, in terms of the timing?

Golkow Litigation Services                                               Page 31
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 37 of 290

 1             A.      We would say, you know, based on the

 2      market you are in, on average an ETA, which would mean

 3      estimated time of arrival of the food, is, let's say

 4      for this example it's 35 to 45 minutes and -- and we

 5      would suggest to restaurants that that's ideal to --

 6      to follow so that you -- diners want to order from

 7      you.

 8             Q.      Okay.    So from the time a diner orders

 9      food and it gets transmitted to the Grubhub tablet,

10      the restaurant has -- has 35 to 45 minutes to process

11      that order, cook that food and deliver it to that

12      client, is that correct?

13             A.      No.

14             MR. CARLSON:      Object to form.

15                     Just give me a second to object if I need

16      to.

17      BY THE WITNESS:

18             A.      No.

19             MR. CARLSON:      And make sure she finishes her

20      quest -- her question.

21      BY THE WITNESS:

22             A.      That's not correct.        That was an example I

23      gave you.

24      BY MS. PRATSINAKIS:

Golkow Litigation Services                                               Page 32
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 38 of 290

 1             Q.      Sure.

 2                     But is it fair to say that when an order

 3      comes in to a restaurant it is in Grubhub's best

 4      interest for the order to be processed as quickly as

 5      it can be?

 6             MR. CARLSON:      Object to form.

 7      BY THE WITNESS:

 8             A.      No.   I believe it is in the restaurant's

 9      best interest to process the food as quickly as

10      possible so that they have happy diners.

11      BY MS. PRATSINAKIS:

12             Q.      Okay.    So it is in the restaurant's

13      interest to process the orders as quickly as they can,

14      correct?

15             MR. CARLSON:      Object to form.

16      BY THE WITNESS:

17             A.      They would want to process the food in a

18      quick manner but also so that the food is cooked

19      correctly and that they can deliver it on time.

20      BY MS. PRATSINAKIS:

21             Q.      Okay.    And does Grubhub have a policy of

22      requiring restaurant owners to provide restaurant

23      employees specific IDs so that you know who is using

24      the tablet at what day and time?

Golkow Litigation Services                                               Page 33
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 39 of 290

 1             A.      We do not have a specific policy around

 2      that.    It -- it is a best practice that we offered to

 3      the restaurants so that they can see who is accessing

 4      the tablet and making what changes.

 5             Q.      And do you generally -- do restaurants

 6      generally take you up on that offer to create

 7      employees -- their ID?

 8             A.      Yes, they generally have employees that

 9      are dedicated to running the tablet and they would

10      give them a basic login which does not give them

11      access to transactions.

12             Q.      But Grubhub also has many restaurants that

13      don't do that, is that correct?

14             A.      I'm sure that we do.        I cannot speak to

15      how many would not do that.

16             Q.      But there are restaurants that do not

17      request or take you up on your offer for

18      employee-issued IDs, is that correct?

19             A.      There could be restaurants that do -- that

20      have sharing IDs.

21             Q.      So if a restaurant is using a shared ID

22      amongst all of its employees, does Grubhub have any

23      way to know who is on a tablet on a particular date

24      and time?

Golkow Litigation Services                                               Page 34
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 40 of 290

 1             MR. CARLSON:      Object to form.

 2      BY THE WITNESS:

 3             A.      What Grubhub would have access to is that

 4      specific login and the actions they've taken.

 5      BY MS. PRATSINAKIS:

 6             Q.      Let me reask my question.

 7                     So if a restaurant is using a shared ID

 8      amongst all of its employees, does Grubhub have any

 9      way to know who, I'm -- i.e., meaning the person or

10      employee, that is using the tablet on a particular

11      date and time?

12             MR. CARLSON:      Object to form; asked and

13      answered.

14      BY THE WITNESS:

15             A.      Grubhub would know the specific login

16      that's being used.

17      BY MS. PRATSINAKIS:

18             Q.      Okay.    But Grubhub would not know the

19      specific employee, is that correct?

20             MR. CARLSON:      Object to form, asked and

21      answered.

22      BY THE WITNESS:

23             A.      They would know the -- only the specific

24      login that's being used.

Golkow Litigation Services                                               Page 35
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 41 of 290

 1      BY MS. PRATSINAKIS:

 2             Q.      When requesting an account from Grubhub,

 3      how does Grubhub verify that a person seeking the

 4      account is authorized to do so?

 5             A.      When you say "account," do you mean to

 6      just in general sign up for Grubhub.com or an account

 7      for Grubhub for Restaurants?

 8             Q.      Good question.       I'm talking about a

 9      restaurant account ID.

10                     How does Grubhub verify whether the party

11      requesting a Grubhub restaurant ID is an authorized

12      party?

13             A.      The sales reps are the ones that are out

14      in the field and/or on the telephone speaking to the

15      owners and managers.         We are also required to get

16      corporate entity names and voided checks and proof of

17      existence for the restaurants to know that they are a

18      real restaurant brick and mortar location and that the

19      owners are providing the corporate entity names and

20      the -- the checks.

21             Q.      And do you also receive 1099 forms?

22             A.      We I don't believe are required to -- to

23      gather 1099 forms.

24             Q.      Well, how do you know who to pay if you

Golkow Litigation Services                                               Page 36
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 42 of 290

 1      are not gathering 1099 forms?

 2             A.      The restaurant, to my knowledge, is

 3      providing, like I said, the corporate entity name and

 4      the address for the restaurant and then we do --

 5      excuse me -- the F -- the tax identification number,

 6      FEIN, we have software that checks that against the

 7      corporate entity name.

 8             Q.      And is there some sort of tax form that's

 9      required so that you can report to the government how

10      much you've paid to a given entity?

11             A.      Just --

12             MR. CARLSON:      Object to -- object to form,

13      scope.

14                     You can answer.

15      BY THE WITNESS:

16             A.      Just simply the FEIN.

17      BY MS. PRATSINAKIS:

18             Q.      So you've never requested a 1099 form from

19      a restaurant?

20             MR. CARLSON:      I object to form.        Do you mean her

21      personally?

22      BY MS. PRATSINAKIS:

23             Q.      I'm sorry.     I mean your department in

24      setting up accounts doesn't request 1099 forms?

Golkow Litigation Services                                               Page 37
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 43 of 290

 1             A.      For my departments specifically, we do not

 2      set up accounts.        That would be the sales department.

 3             Q.      Oh, I'm sorry.       I thought Kevin O'Malley

 4      was -- you -- you managed him, and he was in the sales

 5      department?

 6             A.      No.

 7             Q.      Okay.    Thanks for clarifying.

 8                     So is it Grubhub's regular practice to

 9      track restaurants' use and activities on Grubhub for

10      Restaurants?

11             MR. CARLSON:      Form.

12      BY THE WITNESS:

13             A.      It is not a regular practice that we would

14      be constantly looking into, but we have a database

15      that tracks activities on the website in case a

16      mistake were to be made we could always go back and

17      fix things.

18      BY MS. PRATSINAKIS:




Golkow Litigation Services                                               Page 38
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 44 of 290




 8      BY MS. PRATSINAKIS:

 9             Q.      Is there someone at your company who would

10      know the answer to that?

11             MR. CARLSON:      Object to form, scope.

12      BY THE WITNESS:

13             A.      There could be someone in the -- the tech

14      department that would know that.

15      BY MS. PRATSINAKIS:

16             Q.      Would Michael Young know the answer to

17      that?

18             A.      He could very possibly be someone that

19      knows the answer to that.

20             Q.      So, you testified earlier that it is not a

21      regular practice of Grubhub to track specific account

22      use, is that correct?

23             MR. CARLSON:      Object to form.

24      BY THE WITNESS:

Golkow Litigation Services                                               Page 39
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 45 of 290

 1             A.      That is correct.

 2      BY MS. PRATSINAKIS:




10             Q.      Okay.    I'd like to turn to your first

11      declaration in this matter of March 6th, 2019.

12             MS. PRATSINAKIS:       Pass this out.

13      BY MS. PRATSINAKIS:

14             Q.      We are going to mark one as an

15      exhibit just to have, but you are free to use the one

16      you brought with you.

17             MS. PRATSINAKIS:       I'd like to mark this as Kokos

18      Exhibit 4.

19             MR. CARLSON:      I think it might be 5.

20             MS. PRATSINAKIS:       Court reporter, are we on 5?

21             THE COURT REPORTER:        Yes.

22             MS. PRATSINAKIS:       Okay.    Thank you.

23             MR. CARLSON:      I'm here to help.

24                          (WHEREUPON, a certain document was

Golkow Litigation Services                                               Page 40
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 46 of 290

 1                           marked Kokos Deposition Exhibit

 2                           No. 5, for identification, as of

 3                           05/28/2019.)

 4      BY MS. PRATSINAKIS:

 5             Q.      So if you can turn -- well, let me ask.

 6      Do you have a Bates numbered copy in front of you?

 7                     Are there numbers on the lower right?

 8             A.      No.

 9             Q.      Okay.    So we -- we should probably use

10      that one then.

11             A.      That's fine.

12             Q.      It will probably be easier.

13                     But I'm going to direct your attention

14      first to Grubhub 1456.

15                     Take a look at that document and let me

16      know when you are ready to proceed.

17             A.      Yes, I am ready.

18             Q.      Okay.    And can you tell me what this

19      document is?

20             A.      Sure.    This is the signup form for Tiffin

21      Indian Mount Airy.        It was signed up by Jason Bartlett

22      who was the sales rep.

23             Q.      And on what date was this document signed?

24             A.      Um, it is 4/26/2011.

Golkow Litigation Services                                               Page 41
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 47 of 290

 1                     Oh, excuse me.       4/21/2011, they had such

 2      an activation date of 4/26.

 3             Q.      It is a little bit difficult to read,

 4      isn't it?

 5             MR. CARLSON:      Object to form.

 6      BY THE WITNESS:

 7             A.      No, I don't believe so.

 8      BY MS. PRATSINAKIS:

 9             Q.      Okay.

10             A.      I just didn't read that sentence.

11             Q.      Okay.    So do you want to -- okay.          So

12      let's use this version.          It's -- if you find it

13      legible, I'm happy to use this version.

14                     Are you familiar with the terms in this

15      contract?

16             A.      Yes, I am familiar with the terms.

17             Q.      And anywhere in this document is there an

18      arbitration clause?

19             A.      There isn't --

20             MR. CARLSON:      Object to form.

21      BY THE WITNESS:

22             A.      There is not an arbitration clause in this

23      specific 2011 signup.

24      BY MS. PRATSINAKIS:

Golkow Litigation Services                                               Page 42
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 48 of 290

 1             Q.      If you could turn to Grubhub 1458.                Take a

 2      moment to look at the document, let me know when you

 3      are ready to proceed.

 4             A.      Yes, I am ready.

 5             Q.      Can you read for me the third bullet point

 6      on -- in the middle of the page.

 7             A.      The third bullet point down begins with:

 8                     "I agreed to pay the advertising fee

 9      circled," I believe "above," and that is as far as I

10      can read on that third bullet point.

11             Q.      So would you agree that this signup form

12      is illegible?

13             MR. CARLSON:      Object to form.

14      BY THE WITNESS:

15             A.      This signup form specifically is a scanned

16      copy of what was used on the date that it was signed

17      up, so I believe that this is a bit illegible because

18      of the version that we have scanned into our file

19      server.

20             Q.      And is the quality of this signup form of

21      similar quality as the one we just looked at,

22      Grubhub 1456?

23             MR. CARLSON:      Object to form.

24      BY THE WITNESS:

Golkow Litigation Services                                                 Page 43
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 49 of 290

 1             A.      They are both scanned copies.           You can

 2      also see above that Jason Bartlett, the sales rep,

 3      wrote in answers and was physically in the restaurant

 4      himself.     So I do believe that they were much easier

 5      to read in person and our scanning capabilities in

 6      2011 were not great.

 7      BY MS. PRATSINAKIS:

 8             Q.      See, but I can see Jason's name clearly in

 9      all -- sorry -- in all his markings.              What I can't see

10      is the form itself.

11                     Do you see that?

12             MR. CARLSON:      Object to form.

13      BY THE WITNESS:

14             A.      I can see that, but Jason's name is also

15      much larger than the form font itself.

16      BY MS. PRATSINAKIS:

17             Q.      Okay.    So in -- are you testifying that

18      you know one way or the other if the quality of the

19      copy presented to the restaurant in 2011 was of this

20      quality or are you testifying that it was better?

21             MR. CARLSON:      Object to form.

22      BY MS. PRATSINAKIS:

23             Q.      Or do you know one way or the other?

24             MR. CARLSON:      Objection.

Golkow Litigation Services                                               Page 44
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 50 of 290

 1      BY THE WITNESS:

 2             A.      I was not at the company in 2011.            I can

 3      tell you that I -- I've seen versions of this specific

 4      contract that were handed to a restaurant to write in

 5      answers and sign up and I know that they were clear.

 6      I also know that the scanned in versions become a

 7      little blurry.

 8      BY MS. PRATSINAKIS:

 9             Q.      Okay.    So you don't know one way or the

10      other if this blurry version was the one handed to

11      Tiffin Mount Airy for review and signature, correct?

12             MR. CARLSON:      Object to form, mischaracterizes

13      the testimony.

14      BY THE WITNESS:

15             A.      Correct.     I was not there in person.

16      BY MS. PRATSINAKIS:

17             Q.      Okay.    And with respect to Grubhub 1458,

18      that's the contract between Grubhub and Tiffin Elkins

19      Park.

20                     You don't know one way or the other if

21      this blurry version was the version that was provided

22      to the restaurant when they signed up one way or the

23      other, correct?

24             MR. CARLSON:      Object to form.

Golkow Litigation Services                                               Page 45
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 51 of 290

 1      BY THE WITNESS:

 2             A.      Correct.     I was not there in person.

 3      BY MS. PRATSINAKIS:

 4             Q.      Is Jason still at Grubhub?

 5             A.      No, Jason is not at Grubhub still.

 6             Q.      And do we know which Jason we are

 7      referring to?

 8             A.      His name was Jason Bartlett.

 9             Q.      Bartlett.

10                     And when did he leave Grubhub?

11             A.      I honestly cannot say.         He was on the

12      sales team.

13             Q.      Did you look through Jason's files in --

14      to search for a better copy of either one of the

15      contracts?

16             MR. CARLSON:      Object to form.

17                     Her personally -- she -- her personally?

18      BY MS. PRATSINAKIS:

19             Q.      Did someone at Grubhub to your knowledge

20      look through Jason's files to determine if there was a

21      better copy available?

22             MR. CARLSON:      Object to form.

23      BY THE WITNESS:

24             A.      The copies we have are the ones that are

Golkow Litigation Services                                               Page 46
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 52 of 290

 1      scanned in to our file server.

 2      BY MS. PRATSINAKIS:

 3             Q.      Did anyone look through Jason's files to

 4      see if there was a better copy?

 5             MR. CARLSON:      Object to form.

 6      BY THE WITNESS:

 7             A.      There are no specific Jason files.                Every

 8      contract that's been submitted by a sales rep is

 9      scanned into a file server and saved that way.

10      BY MS. PRATSINAKIS:

11             Q.      Okay.    So, to your knowledge, no one

12      actually went to find a hard copy file that belonged

13      to Jason to search that, is that correct?

14             MR. CARLSON:      Object to form, mischaracterizes

15      testimony.      And asked and answered.

16      BY MS. PRATSINAKIS:

17             Q.      Can you answer the question?

18             A.      The file copies we have available at

19      Grubhub are scanned copies, like this one, that is

20      saved on a file server.

21             Q.      Can you turn your attention to

22      Grubhub 1459.

23             A.      Yes.

24             Q.      Can you tell me what this document is?

Golkow Litigation Services                                                 Page 47
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 53 of 290

 1             A.      This is an additional page to the signup

 2      where we would build a specific, what we used to call

 3      as nitrosite but a -- a website that helps with SEO

 4      function for the restaurant.

 5                          (Reporter clarification.)

 6      BY THE WITNESS:

 7             A.      That helps with SEO function for the

 8      website.

 9      BY MS. PRATSINAKIS:

10             Q.      And when was this contract between Tiffin

11      Elkins Park and Grubhub signed?

12             A.      On April 21st of 2011.

13             Q.      And is there an arbitration clause set

14      forth in the terms of this agreement?

15             MR. CARLSON:      Object to form.

16      BY THE WITNESS:

17             A.      This specific agreement does not have an

18      arbitration clause listed on it.

19      BY MS. PRATSINAKIS:

20             Q.      And going back to Grubhub 1458, the signup

21      form between Grubhub and Elkins Park, is there an

22      arbitration clause anywhere within this agreement?

23             MR. CARLSON:      Object to form.

24      BY THE WITNESS:

Golkow Litigation Services                                               Page 48
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 54 of 290

 1             A.      This specific agreement does not have an

 2      arbitration clause listed on it.

 3      BY MS. PRATSINAKIS:

 4             Q.      Since these three contracts are a little

 5      difficult to read, we are going to go to Exhibit C

 6      attached to your declaration, that's Grubhub 1461

 7      through Grubhub 1464.         So I'm going to start with the

 8      first agreement with Mount Airy.

 9                     Was there a URL reference in this

10      contract?

11             A.      There was.     If you look at the

12      third-to-the-last bullet, it says:             "Please see

13      Grubhub's terms of use at www.Grubhub.com/legal."

14             Q.      So "/legal," correct?

15             A.      Correct.

16             Q.      And how about in the next contract, is

17      there a specific URL that's referenced?

18             A.      Yes.   It would be the same URL.           It is in

19      the last bullet that says:

20                     "Please see Grubhub's website at

21      www.Grubhub.com/legal.          The terms and conditions are

22      subject to change by Grubhub upon 30 days' advance

23      notice.     After notice and the expiration of 30 days, I

24      acknowledge that continuing participation and receipt

Golkow Litigation Services                                               Page 49
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 55 of 290

 1      of orders shall bind my restaurant to any new terms

 2      and conditions."

 3             MS. PRATSINAKIS:       Okay.    I'd like to mark as

 4      Kokos, wait, 6.

 5                          (WHEREUPON, a certain document was

 6                           marked Kokos Deposition Exhibit

 7                           No. 6, for identification, as of

 8                           05/28/2019.)

 9      BY MS. PRATSINAKIS:

10             Q.      Take a moment to look at this document and

11      let me know when you are ready.

12             A.      Yes, I'm ready.

13             Q.      So I'm -- the document that I provided to

14      you is a snapshot taken from the Wayback Machine of

15      the URL Grubhub.com/legal taken on February 21st,

16      2011.

17                     Do you agree?

18             MR. CARLSON:      Object.     Object to form.

19      BY THE WITNESS:

20             A.      I agree.

21      BY MS. PRATSINAKIS:

22             Q.      And you've now looked at every single

23      page of this document.

24                     Were you able to find an arbitration

Golkow Litigation Services                                               Page 50
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 56 of 290

 1      clause in this document?

 2             A.      In this 2011 version of our terms of use

 3      there is not a specific arbitration clause.

 4             Q.      To your knowledge, have the terms and

 5      conditions located at Grubhub.com/legal ever included

 6      an arbitration clause?

 7             A.      Yes.   They currently include an

 8      arbitration clause.

 9             Q.      Did they include an arbitration clause in

10      2016?

11             A.      It does include a link to our terms of use

12      which has an arbitration clause.

13             Q.      My question is:       Do any of the terms and

14      conditions set forth at the URL Grubhub.com/legal in

15      2016 include an arbitration clause?

16             MR. CARLSON:      Object to form, asked and

17      answered.

18      BY THE WITNESS:

19             A.      The Grubhub.com/legal URL clicks to our

20      privacy policy as of 2016, which then also has an URL

21      to our terms of use that would have the arbitration

22      clause in it.

23      BY MS. PRATSINAKIS:

24             Q.      But that's not in the content of the terms

Golkow Litigation Services                                               Page 51
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 57 of 290

 1      and conditions on that URL, correct?

 2             MR. CARLSON:      Object to form, asked and

 3      answered.

 4      BY THE WITNESS:

 5             A.      I would say it is in the content because

 6      there is a link to it directly in Grubhub.com/legal.

 7      BY MS. PRATSINAKIS:

 8             Q.      Okay.    So other than the tiny link on the

 9      bottom right-hand side of the screen, is there any

10      discussion in the 2016 version of the terms and

11      conditions at Grubhub.com/legal that references

12      arbitration?

13             MR. CARLSON:      Object to form.

14      BY THE WITNESS:

15             A.      The link within Grubhub.com/legal has a

16      link to our terms of use and that would be where the

17      arbitration clause is located.

18      BY MS. PRATSINAKIS:

19             Q.      But your --

20             MS. PRATSINAKIS:       Strike that answer.

21      BY MS. PRATSINAKIS:

22             Q.      You need to answer my question, which is:

23                     In the terms and conditions set forth at

24      Grubhub.com/legal in 2016, did any of those terms and

Golkow Litigation Services                                               Page 52
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 58 of 290

 1      conditions within the four corners of the words "the

 2      terms and conditions" on that URL specifically, did

 3      they contain an arbitration clause?

 4             MR. CARLSON:      Object to form, she did answer

 5      your question, asked and answered.

 6      BY THE WITNESS:

 7             A.      The "/legal" website that you are

 8      referring to contains our privacy policy.               Within the

 9      privacy policy there is a link to our terms and

10      conditions and that is where the arbitration clause is

11      located.

12      BY MS. PRATSINAKIS:

13             Q.      But, again, I'm asking you specifically

14      about the terms and conditions set forth at

15      Grubhub.com/legal, is the word "arbitration"

16      anywhere --

17                     You know what, strike that.           I'm going to

18      show you a copy.        Exhibit -- Kokos Exhibit 7.

19                          (WHEREUPON, a certain document was

20                           marked Kokos Deposition Exhibit

21                           No. 7, for identification, as of

22                           05/28/2019.)

23             THE WITNESS:      Thank you.

24      BY MS. PRATSINAKIS:

Golkow Litigation Services                                               Page 53
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 59 of 290

 1             Q.      So I'm representing to you that this is

 2      the terms and conditions set forth at Grubhub.com/ --

 3      /legal as of December 30th, 2016 and this was taken

 4      from the Wayback Machine.

 5                     Is that correct?

 6             A.      Yes, it is taken from the Wayback Machine

 7      on December 30th.

 8             MR. CARLSON:      Object to form.       Sorry.

 9      BY MS. PRATSINAKIS:

10             Q.      So this is a depiction of the terms and

11      conditions at Grubhub.com/ -- /legal on

12      December 30th, 2016, is that correct?

13             MR. CARLSON:      Object to form.

14      BY THE WITNESS:

15             A.      Yes, that is correct.

16      BY MS. PRATSINAKIS:

17             Q.      Does the word "arbitration" appear in this

18      document?

19             MR. CARLSON:      Object to form.

20      BY THE WITNESS:

21             A.      The word "arbitration" does not appear in

22      this specific document.

23      BY MS. PRATSINAKIS:

24             Q.      And so earlier you were testifying that

Golkow Litigation Services                                               Page 54
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 60 of 290

 1      there is a link to your terms of use.              Can we count

 2      how many pages into this content you would have to go

 3      to find that link that you testified about?

 4             MR. CARLSON:      Object to form.       The document

 5      speaks for itself.

 6      BY THE WITNESS:

 7             A.      It is towards the back.

 8      BY MS. PRATSINAKIS:

 9             Q.      And how many pages down would that be?

10             MR. CARLSON:      Object to form.       It is a printed

11      document, a printed version of a website.               It is not a

12      representation of the website, so I don't think that's

13      really a question that makes any sense.

14                     Answer it if you can.

15      BY MS. PRATSINAKIS:

16             Q.      In the printout of the URL

17      Grubhub.com/legal taken as a snapshot from

18      December 30th, 2016, how many pages into this printout

19      does one need to go to find the link you were

20      referring to earlier?

21                     So it is one, two, three, four, five, six,

22      it is at the bottom of the sixth page, is that

23      correct?

24             A.      It is at the bottom of the sixth page in

Golkow Litigation Services                                               Page 55
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 61 of 290

 1      this document, yes.

 2             Q.      And so just to recap, the word

 3      "arbitration" does not appear in any of the three

 4      contracts with Tiffin and does not appear -- excuse

 5      me -- Tiffin Elkins Park and Mount Airy, and does not

 6      appear at the URL Grubhub.com/legal, is that correct?

 7             MR. CARLSON:      Object to form, asked and

 8      answered.

 9      BY THE WITNESS:

10             A.      That is correct.       The link that is

11      provided is the Grubhub.com/legal link that takes you

12      to our privacy policy as well as the terms of use on

13      the bottom of our printed out version of Page 6.

14             MS. PRATSINAKIS:       I'd like to mark as Kokos

15      Exhibit 8.

16                          (WHEREUPON, a certain document was

17                           marked Kokos Deposition Exhibit

18                           No. 8, for identification, as of

19                           05/28/2019.)

20      BY MS. PRATSINAKIS:

21             Q.      This document, it's a privacy policy

22      located at the URL Grubhub.com/legal and it has an

23      effective date of June 4th, 2018, is that correct?

24             A.      Yes, that is correct.

Golkow Litigation Services                                               Page 56
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 62 of 290

 1             Q.      Does the word "arbitration" appear

 2      anywhere in this document?

 3             MR. CARLSON:      Object to form.

 4      BY THE WITNESS:

 5             A.      This specific document contains our

 6      privacy policy, which would not have the word

 7      "arbitration" in it, but there is a link to our terms

 8      of use where the arbitration clause is located.

 9      BY MS. PRATSINAKIS:

10             Q.      So to confirm, the word "arbitration" does

11      not appear in the terms and conditions at this URL

12      Grubhub.com/legal, correct?

13             MR. CARLSON:      Object -- object to form, asked

14      and answered.

15      BY THE WITNESS:

16             A.      That is correct, in our privacy policy

17      listed here it does not say the word "arbitration."

18      It would say it in the link provided in the second

19      paragraph.

20      BY MS. PRATSINAKIS:

21             Q.      When did Grubhub add this link to its

22      terms of use in the second paragraph of its privacy

23      policy?

24             A.      We added the link in the second paragraph

Golkow Litigation Services                                               Page 57
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 63 of 290

 1      in June of -- 4th of 2018.

 2             Q.      So if I were a diner going onto your diner

 3      website, Grubhub.com and went to Grubhub.com/legal, I

 4      would see this second paragraph in this document on

 5      June 4th, 2018?

 6             A.      That is correct.

 7             Q.      What about prior to June 4th, 2018, was

 8      this link referenced in the second paragraph available

 9      prior to then in the second paragraph of this privacy

10      policy?

11             A.      No, it was not located in the second

12      paragraph.

13             Q.      Okay.    So as before, it was just at the

14      very bottom right-hand side of the Grubhub.com/legal

15      website, correct?

16             A.      Before 2000 -- or excuse me.

17                     Before June 4th, 2018, it was located in

18      the privacy policy at the end of the document.

19             Q.      If you could just set this document to the

20      side for now.

21                     When restaurants enter into contracts with

22      Grubhub for services, is it Grubhub's practice to

23      collect contact information from the restaurants?

24             A.      Yes, that is correct.

Golkow Litigation Services                                               Page 58
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 64 of 290

 1             Q.      And so what kind of contact information

 2      does Grubhub have with respect to each of the

 3      restaurants with whom it does business?

 4             A.      On our contracts we would collect the

 5      owner/manager, as in the primary contact, for that

 6      restaurant, and then they are able to list a secondary

 7      contact as well.

 8             Q.      And so does Grubhub collect the e-mails of

 9      the primary and secondary contact?

10             A.      We would collect the phone number and

11      e-mail if provided by the restaurant.

12             Q.      Does Grubhub request the e-mail from the

13      restaurant?

14             A.      If the restaurant has one available, we

15      would ask for it, but it is up to their discretion to

16      provide it.

17             Q.      And so of the more than 100,000

18      restaurants that Grubhub does business with, about how

19      many of those have provided e-mails?

20             A.      I would not be able to say how many

21      specifically have offered e-mails at this time.

22             Q.      Okay.    When you send e-mails out to

23      restaurants in the scope of your job, do you have any

24      metrics on how many e-mails go out?

Golkow Litigation Services                                               Page 59
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 65 of 290

 1             MR. CARLSON:      Object to form.

 2      BY THE WITNESS:

 3             A.      When my team specifically sends e-mails,

 4      we have a website that's able to help us track how

 5      many are sent and how many are clicked on.

 6      BY MS. PRATSINAKIS:

 7             Q.      And do you have a recollection of -- of

 8      how many e-mails are sent to your distribution list?

 9             A.      I would not have any idea of how many

10      e-mails have been sent over six years.

11             Q.      I'm sorry.     I mean recipients, how many

12      recipients you have on your distribution list.

13             A.      Oh, I do not know specifically how many

14      e-mail addresses we have.           Some restaurants have

15      multiple contacts and multiple e-mails that they have

16      given us.

17             Q.      So it could be hundreds of thousands of

18      e-mails?

19             A.      It could be, yes.

20             Q.      Okay.    And does Grubhub collect the

21      mailing address for each of the restaurants with whom

22      it contracts?

23             A.      We would collect the restaurant's physical

24      address as well as a corporate entity address.

Golkow Litigation Services                                               Page 60
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 66 of 290

 1             Q.      And does Grubhub collect fax numbers for

 2      the restaurants with which it does business?

 3             A.      If the restaurant has a fax number that

 4      they are willing to give us, it could be something we

 5      collect.

 6             Q.      Okay.    Is it Grubhub's general practice to

 7      notify restaurants of changes to its food ordering

 8      system?

 9             A.      I believe it -- it depends on what the

10      change is.      We are constantly testing our website, so

11      it would be tough to give every single change.

12             Q.      So say a major change is made to the

13      system, does Grubhub have a practice of notifying its

14      restaurants?

15             MR. CARLSON:      Object to form.

16      BY THE WITNESS:

17             A.      It is -- it's not my decision of -- of who

18      and when we make those notifications to restaurants.

19      That would be more of our executive level team, but we

20      do not always give notice, that is, something has

21      changed.

22      BY MS. PRATSINAKIS:

23             Q.      But Grubhub has sent e-mail notifications,

24      has it not, to its restaurants when there was an

Golkow Litigation Services                                               Page 61
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 67 of 290

 1      important upgrade made?

 2             MR. CARLSON:      Object to form.

 3      BY THE WITNESS:

 4             A.      We have sent notices of changes or

 5      enhancements to the website in the past, yes, but I --

 6      I cannot say that those are -- it's every single

 7      change.

 8      BY MS. PRATSINAKIS:

 9             Q.      And the primary mode of notifying

10      restaurants of these enhancements and changes, is that

11      by e-mail?

12             MR. CARLSON:      Object to form.

13      BY THE WITNESS:

14             A.      No, it -- it is not only by e-mail.               I

15      would say if an e-mail was warranted, an e-mail was

16      sent.    We also communicate with restaurants via

17      banners and popups and things that maybe they will be

18      right in their face to help -- help us with

19      communicating.

20      BY MS. PRATSINAKIS:

21             Q.      So your primary method of communication

22      with restaurants you're saying is not by e-mail?

23             A.      I don't think our primary use of

24      communicating with restaurants is by e-mail.                I think

Golkow Litigation Services                                                   Page 62
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 68 of 290

 1      we have to have a variety of different ways to

 2      communicate with restaurants because they meet us in

 3      different places.        They -- they are busy owners and we

 4      have to find the best way to communicate with them.

 5             Q.      Okay.    So what is the best way to

 6      communicate with the restaurants?

 7             A.      I think each restaurant is different and

 8      we have -- that's why we have a variety of different

 9      ways to communicate with them because each restaurant

10      owner and staff are very different.

11             Q.      So when you're seeking to drive revenue

12      for the company by offering additional services to

13      restaurants, you do a popup?

14             A.      Sometimes we have, yes.

15             Q.      Okay.    And when was that popup?

16             MR. CARLSON:      Object to form.

17      BY MS. PRATSINAKIS:

18             Q.      Do you recall when you've done a popup --

19             A.      I --

20             Q.      -- campaign?

21             A.      -- recall when we've done popups topics,

22      but on specific dates, I would not be able to remember

23      that.

24             Q.      And where was this popup of -- of -- that

Golkow Litigation Services                                               Page 63
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 69 of 290

 1      you recall?

 2             MR. CARLSON:      Object to form.

 3      BY THE WITNESS:

 4             A.      We have done popups within Grubhub for

 5      Restaurants.

 6      BY MS. PRATSINAKIS:

 7             Q.      You have.

 8                     So you have the ability to --

 9             MR. CARLSON:      Wait, wait.

10      BY MS. PRATSINAKIS:

11             Q.      -- do a popup on Grubhub for Restaurants?

12             A.      Recently, yes, we have the ability to do

13      popups.

14             Q.      Oh, I'm sorry.       When were your marketing

15      service popups, around what time did you initiate

16      those popup campaigns for your marketing services?

17             MR. CARLSON:      Object to form.

18      BY THE WITNESS:

19             A.      I would say probably within the last,

20      like, six to 12 months.

21      BY MS. PRATSINAKIS:

22             Q.      Okay.    So prior to the last six to

23      12 months, what was the primary way that Grubhub

24      communicated with restaurants?

Golkow Litigation Services                                               Page 64
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 70 of 290

 1             MR. CARLSON:      Object to form, asked and

 2      answered.

 3      BY THE WITNESS:

 4             A.      Again, depending on the topic, we would

 5      communicate with them a variety of different ways.

 6      BY MS. PRATSINAKIS:

 7             Q.      Okay.    Let's go through them.

 8                     So first method?

 9             A.      As you mentioned, we have e-mail.

10             Q.      Second method?

11             A.      We have the telephone.

12             Q.      Third method?

13             A.      Snail mail.

14             Q.      Any other methods?

15             A.      We've done banners on our website.

16             Q.      And when you say "website," what website

17      are you referring to?

18             A.      Grubhub.com.

19                     We've also done popups within our mobile

20      app and on Grubhub.com.

21             Q.      So on Restaurants.Grubhub.com have you

22      ever done a banner?

23             A.      We have done a banner.

24             Q.      In the last six to 12 months?

Golkow Litigation Services                                               Page 65
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 71 of 290

 1             A.      I cannot specifically recall the last time

 2      we've done a banner.

 3             Q.      So it's been a while?

 4             MR. CARLSON:      Object to form.

 5      BY THE WITNESS:

 6             A.      I'm not -- I can't answer that.            I don't

 7      know the specific date of when we've done a banner.

 8      BY MS. PRATSINAKIS:

 9             Q.      How -- do you recall if you've ever in

10      your position as Director of Restaurant Success, did

11      you -- have you ever done a -- a banner ad on the

12      GrubCentral.com website?

13             A.      Not to my knowledge of when it was branded

14      as GrubCentral.

15             Q.      Do you recall whether you've ever done a

16      banner advertisement at -- when GrubCentral rebranded

17      to Grubhub for Restaurants?

18             A.      We have done a banner before on

19      Restaurant.Grubhub.com.

20             Q.      So it had to be at least since

21      January 2018 after the rebranding, correct?

22             A.      Sure.    Yes, that's correct.

23             Q.      Okay.    So you communicate with restaurants

24      through e-mails, telephone, snail mail and from time

Golkow Litigation Services                                               Page 66
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 72 of 290

 1      to time banners and popups, is that correct?

 2             A.      That would be correct.

 3             Q.      Okay.    Have you ever used any of those

 4      methods, let's go with -- let's start with e-mails.

 5                     Have you ever used e-mail to communicate

 6      Grubhub's desire to enter into an arbitration

 7      agreement?

 8             MR. CARLSON:      Object to form.

 9      BY MS. PRATSINAKIS:

10             Q.      To restaurants?

11             A.      We have not used an e-mail.

12             Q.      And have you ever used the telephone and

13      told your team to call all restaurants and let them

14      know that Grubhub wants an arbitration agreement?

15             MR. CARLSON:      Object to form.

16      BY THE WITNESS:

17             A.      We have not used the telephone.

18      BY MS. PRATSINAKIS:

19             Q.      So no e-mail campaigns, no telephone

20      campaigns.

21                     How about mail campaigns, have you sent

22      out mailers to the restaurants identifying that

23      Grubhub would like to enter into an arbitration

24      clause -- agreement?

Golkow Litigation Services                                               Page 67
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 73 of 290

 1             MR. CARLSON:      Object to form.

 2      BY THE WITNESS:

 3             A.      We have not used the mailers.

 4      BY MS. PRATSINAKIS:

 5             Q.      Okay.    Is it Grubhub's general practice to

 6      notify restaurants of changes to contracts with

 7      restaurants?

 8             MR. CARLSON:      Object to form.

 9      BY THE WITNESS:

10             A.      The restaurants' contracts, the ones that

11      in 2011, as well as the most recent ones now, are --

12      are essentially serving as notice when you are signing

13      up with -- with Grubhub.          So we are asking within

14      those contracts that you are checking back on the

15      terms of use occasionally.

16      BY MS. PRATSINAKIS:

17             Q.      The -- so the terms at the specific URL

18      Grubhub.com/legal, is that correct?

19             A.      When you are reading that URL, you are

20      able to see that there is a specific terms of use

21      link.

22             Q.      Have you ever delivered a direct notice to

23      each of your restaurant clients letting them know that

24      Grubhub wants to enter into an arbitration agreement?

Golkow Litigation Services                                               Page 68
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 74 of 290

 1             MR. CARLSON:      Object to form.

 2      BY THE WITNESS:

 3             A.      We have not individually delivered a

 4      notice.     We don't feel that we need to.            There is a

 5      link on the contracts that these restaurants have

 6      signed with us that gives them notice that they can

 7      check the terms of use.

 8      BY MS. PRATSINAKIS:

 9             Q.      So you don't need to notify restaurants of

10      the fact that you want to arbitrate with them?

11                     Strike that question.

12                     So -- so Grubhub's policy is that it

13      doesn't feel that it -- it needs to notify restaurants

14      directly of its desire to arbitrate with them, is that

15      correct?

16             MR. CARLSON:      Object -- object to form.

17      BY THE WITNESS:

18             A.      Again, the companies that are working with

19      us are working with a digital online platform for

20      ordering.      There is a website that's provided to them

21      within their contracts as well as on Grubhub.com as

22      well as in Restaurants.Grubhub.com that have the terms

23      of use available to them.           And one of the advantages

24      to the restaurant is they don't actually have to

Golkow Litigation Services                                               Page 69
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 75 of 290

 1      continue working with us if they don't -- they don't

 2      want to.     They can read those terms of use and decide

 3      how they want to proceed.

 4             MS. PRATSINAKIS:       I'd like to mark as Kokos

 5      Exhibit 9 --

 6             MR. CARLSON:      I don't know where you are headed.

 7      But if you've been moving on, we've been going for

 8      about 65 minutes.        Can we take a break?

 9             MS. PRATSINAKIS:       Why don't we continue on one

10      more exhibit and then we'll break.

11             MR. CARLSON:      Well, let me just ask the witness.

12                     Are you okay to go one more?

13             THE WITNESS:      Yes, that's fine.

14                          (WHEREUPON, a certain document was

15                           marked Kokos Deposition Exhibit

16                           No. 9, for identification, as of

17                           05/28/2019.)

18      BY MS. PRATSINAKIS:

19             Q.      So what I'm showing you is what's marked

20      "Important Update."         It is dated 2/12/2019.         It was

21      sent by Grubhub to its restaurants, including

22      Marianne@Tiffin.com.

23                     Is all that accurate?

24             A.      Yes, I see that at the top.

Golkow Litigation Services                                               Page 70
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 76 of 290

 1             Q.      Okay.

 2             MR. CARLSON:      Counsel, this doesn't have a Bates

 3      on it.

 4                     Do you know where this came from?

 5             MS. PRATSINAKIS:       This is Exhibit No., I

 6      believe, 3 of the Marianne --

 7             MR. CARLSON:      Okay.

 8             MS. PRATSINAKIS:       -- Kelly declaration, filed

 9      previously in this matter.

10             MR. CARLSON:      Okay.

11             MS. PRATSINAKIS:       But don't hold me to the

12      number because it's from memory.

13             MR. CARLSON:      But what you are representing is

14      the -- this is -- this was a --

15             MS. PRATSINAKIS:       Previous exhibit to a

16      declaration.

17             MR. CARLSON:      A declaration, okay.

18      BY MS. PRATSINAKIS:

19             Q.      So my first question is:          Why would

20      Grubhub feel the need to send this type of update

21      given that it's a website and one of the advantages to

22      the restaurant is that they don't actually have to

23      keep working with us if they don't want to, they can

24      read these terms and decide how they want to proceed

Golkow Litigation Services                                               Page 71
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 77 of 290

 1      and they can just go onto a website to get

 2      information?

 3             MR. CARLSON:      Object to form.

 4             MS. PRATSINAKIS:       That was a bad question.           I'm

 5      going to strike it.

 6      BY MS. PRATSINAKIS:

 7             Q.      Why was Grubhub compelled to send this

 8      important update to restaurants --

 9             MR. CARLSON:      Object to form.

10      BY MS. PRATSINAKIS:

11             Q.      -- but not --

12             MR. CARLSON:      I'm sorry.

13      BY MS. PRATSINAKIS:

14             Q.       -- feel the need to send a notice that

15      Grubhub wanted to arbitrate with restaurants?

16             MR. CARLSON:      Object to form.

17      BY THE WITNESS:

18             A.      This specific update was discussed with

19      our legal team and our care team to decide what and

20      how we wanted to communicate a policy change for

21      failed orders.

22      BY MS. PRATSINAKIS:

23             Q.      Well, what made a policy change on failed

24      orders more necessary to directly communicate to

Golkow Litigation Services                                               Page 72
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 78 of 290

 1      restaurants than a request by Grubhub to arbitrate

 2      claims?

 3             MR. CARLSON:      Object to form.

 4      BY THE WITNESS:

 5             A.      I would not be able to -- to speak on what

 6      made this more or less important to anything.                    This

 7      was just a -- a decision made by our legal team and

 8      our care team.

 9      BY MS. PRATSINAKIS:

10             Q.      Okay.    And were you part of any

11      discussions on whether a direct notice about a request

12      by Grubhub to arbitrate its claims with restaurants

13      should be sent?

14             MR. CARLSON:      And in answering that question, I

15      instruct you not to reveal any privileged information.

16      BY MS. PRATSINAKIS:

17             Q.      Well, let -- let's start with did you have

18      a conversation about that, without going into the

19      contents of that conversation, did -- did you ask the

20      legal department or others at your firm about whether

21      to send a notice about Grubhub's desire to arbitrate

22      its disputes with restaurants?

23             A.      I personally was not involved in a

24      conversation around that.           Our legal team would have

Golkow Litigation Services                                                 Page 73
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 79 of 290

 1      been working on that.

 2             Q.      Who on your legal team supports your --

 3      your team?

 4             A.      Specifically to date, it would be Katie

 5      Armistead who is in the room with us and a woman named

 6      Nina Sobierajski -- Katie, correct me if that's really

 7      her last name, I can't pronounce it correctly -- and

 8      then there is a woman named Kathleen Perrell that

 9      would work with us today.

10             Q.      And so I'd like to draw your attention to

11      the third page of this document and it is a reflection

12      of an e-mail that Grubhub sent to its restaurants on

13      September 20th, 2017, and it was also sent to

14      Marianne@Tiffin.com.

15                     And what was this notification about?

16             A.      This specific notification was about the

17      merger of Foodler and Grubhub.

18             Q.      And so why not just throw a banner out on

19      the diner website Grubhub.com to notify restaurants of

20      the Foodler merger?

21             A.      Not all of the restaurants that were on

22      Foodler.com were on Grubhub.com.             Those that were

23      would have been able to see that banner, but not all

24      of them were on Grubhub.com yet.

Golkow Litigation Services                                               Page 74
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 80 of 290

 1             Q.      And so if you turn to the next page, it's

 2      an e-mail dated March 6th, 2018, from Grubhub to its

 3      restaurants including Marianne@Tiffin.com and the

 4      title -- the subject of it is:            "Important Changes to

 5      Your Orders and Payments."

 6                     You see that?

 7             A.      I do see that.

 8             Q.      And what was that e-mail about?

 9             A.      This specific e-mail, again, is regarding

10      a merger with Eat24, a platform that -- another

11      platform that Tiffin was on and how they are merging

12      with Grubhub.

13             Q.      Okay.    If you could go to two pages over,

14      I'm looking at an e-mail from Grubhub to its

15      restaurants dated June 27, 2017, and it was sent to

16      all of its restaurants including Marianne@Tiffin.com

17      and the subject of that e-mail is:             "Manage your

18      orders better using these new features."

19                     Do you see that?

20             A.      I do see that.

21             Q.      And what was this notification from

22      Grubhub about?

23             A.      It seems to be referring to changes that

24      we have made to the Grubhub for Restaurants where it's

Golkow Litigation Services                                               Page 75
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 81 of 290

 1      new features added and teaching the restaurants how to

 2      use them.      This would have been sent to only

 3      restaurants that are using Grubhub for Restaurants.

 4             Q.      So Grubhub has sent to review, Grubhub has

 5      sent notification to all -- to all of its restaurants

 6      about policy changes regarding failed orders, it has

 7      sent notifications to all of its restaurants about

 8      mergers with Foodler, and it has sent notifications

 9      about new features on the Grubhub for Restaurants

10      system, is that correct?

11             MR. CARLSON:      Object to form.

12      BY THE WITNESS:

13             A.      That is what these e-mails are referring

14      to, yes, and they would have been sent to a specific

15      subset of restaurants that they applied to.

16      BY MS. PRATSINAKIS:

17             Q.      And so what do you mean by that?

18             A.      Well, you just keep saying all restaurants

19      and that's not the case.          They're send -- they would

20      have sent the Foodler e-mail to only restaurants that

21      were also on Foodler or Eat24.            And then, again, this

22      one that's about the updates to Grubhub for

23      Restaurants, it would have been sent to restaurants

24      that are actually using Grubhub for Restaurants.

Golkow Litigation Services                                               Page 76
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 82 of 290

 1             Q.      So if a restaurant -- can a restaurant

 2      contract for Grubhub services without signing up for

 3      Grubhub for Restaurants?

 4             A.      They are automatically given a login to

 5      use the site, but they are not required to use the

 6      site.    They could receive orders a different way.

 7             Q.      Okay.    But still you -- you asked for

 8      their e-mails, correct?

 9             A.      Correct.     We would ask them to provide an

10      e-mail if they have one.

11             Q.      And so you -- you provide all restaurants

12      with an account, and so is it fair -- and you asked

13      all restaurants for your e-mail addresses, so is it

14      fair to assume when you send out this type of

15      notification you are trying to reach everyone or as

16      many people as you can that -- that contract --

17      restaurants that contract with Grubhub?

18             MR. CARLSON:      Object to form.

19      BY THE WITNESS:

20             A.      Yeah, we would be trying to reach

21      restaurants that are using Grubhub for Restaurants,

22      yes.

23      BY MS. PRATSINAKIS:

24             Q.      Okay.    On the next page it's an e-mail

Golkow Litigation Services                                               Page 77
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 83 of 290

 1      notification sent by Grubhub to its restaurants that

 2      are on Grubhub for Restaurants, dated June 12th, 2018,

 3      and the recipient of this e-mail is

 4      Marianne@Tiffin.com.

 5                     And can you tell me what this restaurant

 6      notification is about?

 7             A.      This e-mail is asking them to write down

 8      their user name and password because we've made some

 9      type of update to the tablet -- or to the website and

10      for that update to get pushed to the tablet the user

11      will have to be force logged out where they will need

12      to log back in.

13             Q.      Okay.    And the depiction here on the page,

14      is that a depiction of the Grubhub for Restaurants

15      login screen?

16             MR. CARLSON:      Object to form.

17      BY THE WITNESS:

18             A.      No.   This is just a portion of the login

19      screen.

20      BY MS. PRATSINAKIS:

21             Q.      Okay.    And what's missing?

22             A.      There is a copyright missing in the left

23      corner and on the bottom right corner there are links

24      to the terms of use and the privacy policy.

Golkow Litigation Services                                               Page 78
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 84 of 290

 1             Q.      Okay.    So in this specific notification

 2      sent to all restaurants that are on Grubhub for

 3      Restaurants, you've provided a login screen but didn't

 4      provide the terms of use link in this e-mail, is that

 5      correct?

 6             MR. CARLSON:      Object to form.

 7      BY THE WITNESS:

 8             A.      That is correct, the terms of use login

 9      does not necessarily apply to what this e-mail is

10      trying to get them to do.

11      BY MS. PRATSINAKIS:

12             Q.      And so let me ask you, when you put in

13      your user name and your password and you click the box

14      "remember me," does that auto populate both of those

15      fields when you login to Grubhub for Restaurants?

16             A.      I believe it auto populates both fields

17      for the restaurant when you say "remember me" or you

18      would have to un-click it or log out for a new user to

19      log in.

20             Q.      So if a restaurant logs in, puts in their

21      password and clicks "remember me," then the next time

22      they login all they have to do is hit enter, they

23      don't have to sit there and type their information in,

24      is that correct?

Golkow Litigation Services                                               Page 79
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 85 of 290

 1             A.      If it was the same user, that could be a

 2      practice that they used.          If it's a different user,

 3      they would log in with their different login.

 4             Q.      Assuming there even it is a different user

 5      for that restaurant, right?

 6             A.      Every restaurant is different, yes.

 7             Q.      Right.

 8                     So if it's auto populated and saved and it

 9      is the same user, it would take all of what, a second

10      to enter the Grubhub for Restaurant platform?

11             A.      Yes.

12             Q.      Okay.    So the last communication in this

13      document is an all-restaurant e-mail sent to Grubhub

14      for Restaurant -- Grubhub for Restaurant members dated

15      July 18th, 2017, and what is the topic of this e-mail?

16             A.      This e-mail is specifically talking about

17      a rebrand.      GrubCentral previous used to be called "My

18      Account" and it was -- we were testing My Account

19      versus GrubCentral from a branding standpoint, so this

20      e-mail is simply saying that you are being switched

21      from that older platform to now the current Grubhub

22      for Restaurants platform.

23             Q.      And what is that a screen shot of?

24             MR. CARLSON:      Which part are you looking at?

Golkow Litigation Services                                               Page 80
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 86 of 290

 1      BY MS. PRATSINAKIS:

 2             Q.      I'm looking at the page, there is a

 3      picture of a screen, is that wrong?

 4             A.      Are you talking about the picture of the

 5      women and the man in the corner?

 6             Q.      I'm --

 7             A.      You are just holding a page in front of

 8      me.

 9             Q.      I'm sorry.

10             A.      Are you talking about this picture right

11      here?

12             Q.      This -- this to me looks like a screen

13      shot.    Am I wrong?

14             A.      Yeah, that's not a screen shot, no.

15             Q.      Okay.    So it's actually a --

16             A.      It is a marketing --

17             Q.      -- designed marketing e-mail?

18             A.      Yes.

19             Q.      Okay.    And there is a copyright date on

20      there, correct?

21             A.      Correct, yes.

22             Q.      And there is no terms of use link on

23      there, correct?

24             A.      Within this specific e-mail, no.

Golkow Litigation Services                                               Page 81
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 87 of 290

 1             Q.      Do you recall if in any of your e-mail

 2      notifications, the one that your group is personally

 3      responsible for, if you ever notified restaurants of

 4      the existence of terms of use?

 5             MR. CARLSON:      Object to form.

 6      BY THE WITNESS:

 7             A.      My specific team would not be talking

 8      about the terms of use.          They are listed in the

 9      contract for the restaurants.

10      BY MS. PRATSINAKIS:

11             Q.      So to your knowledge has any other team at

12      Grubhub sent an e-mail notification alerting

13      restaurants to its terms of use?

14             MR. CARLSON:      Object to form.

15      BY THE WITNESS:

16             A.      To my specific knowledge, I can only speak

17      to my team.      The sales team are the ones that are

18      signing up the restaurants where they are going

19      through the contract with them.

20      BY MS. PRATSINAKIS:

21             Q.      But to your knowledge, such an e-mail does

22      not exist, is that correct?

23             MR. CARLSON:      Object to form, asked and

24      answered.

Golkow Litigation Services                                               Page 82
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 88 of 290

 1      BY THE WITNESS:

 2             A.      To my knowledge, I have not, nor has my

 3      department, sent an e-mail.           I cannot speak for other

 4      departments.

 5      BY MS. PRATSINAKIS:

 6             Q.      Well, in that -- in connection with the

 7      declaration you submitted to the court, did you search

 8      for such an e-mail?

 9             MR. CARLSON:      Object to form.

10      BY THE WITNESS:

11             A.      I am not aware of searching for a specific

12      e-mail in -- in any of the Grubhub e-mails that are

13      not my -- my department.

14      BY MS. PRATSINAKIS:

15             Q.      Well, who -- well, who at your corporation

16      would know the answer to that question?

17             A.      I'm not sure anyone specifically would

18      know the answer to that question unless we searched

19      all e-mails throughout Grubhub employees for that

20      specific topic.

21             Q.      But haven't you searched all G -- Grubhub

22      e-mails for the phrase "terms of use"?

23             MR. CARLSON:      Object to form.

24      BY THE WITNESS:

Golkow Litigation Services                                               Page 83
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 89 of 290

 1             A.      We have searched all Grubhub e-mails in

 2      relation to the Wayback Machine and Archive --

 3      Archive.org.

 4             Q.      But you didn't look in your own e-mails?

 5             MR. CARLSON:      Object to form.       I don't think

 6      this is within her scope to testify about the search

 7      parameters and things we did for the production.                 I

 8      don't -- I think that's beyond the scope of what she

 9      is prepared to testify about.

10      BY MS. PRATSINAKIS:

11             Q.      Do you know one way or the other if you

12      searched any e-mails for the phrase "terms of use"?

13             A.      I specifically did not search.

14             Q.      Are you aware of anyone else at your

15      company who did that search?

16             A.      I cannot give any answer of a name of

17      someone at our company that searched "terms of use."

18             Q.      So you don't know whether someone searched

19      the phrase "terms of use" in -- in Grubhub e-mails, is

20      that correct?

21             A.      Again, I didn't -- I did not specifically

22      and I do not know a name of a person that has done it

23      specifically.

24             Q.      Are you aware of the activity having taken

Golkow Litigation Services                                               Page 84
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 90 of 290

 1      place without specifically identifying a person?

 2             MR. CARLSON:      Object to form.

 3      BY THE WITNESS:

 4             A.      I cannot tell you that a specific action

 5      happened.      I -- I know that I can speak to me and --

 6      and what I did and I did not specifically search for

 7      an e-mail that.

 8      BY MS. PRATSINAKIS:

 9             Q.      So I'm going to try one final time and

10      I -- I swear we'll move off the topic.

11                     But do you have any general awareness of

12      anyone at your company running a search for the phrase

13      "terms of use" in their -- in the Grubhub e-mail

14      accounts?

15             MR. CARLSON:      And again, I am going to object --

16      BY MS. PRATSINAKIS:

17             Q.      I understand that you personally did not

18      and I understand that you don't pers -- specifically

19      know anyone that did.         But are you generally aware if

20      that search was conducted?

21             MR. CARLSON:      I'm just going to object to the

22      scope.      I think this is outside of the topics which

23      may be why we were having this problem because it's a

24      matter of what the witness was prepped on and what she

Golkow Litigation Services                                               Page 85
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 91 of 290

 1      is aware of.

 2                     So she can answer -- she can answer your

 3      question, but --

 4             MS. PRATSINAKIS:       Right.

 5             MR. CARLSON:      -- I think the reason you're -- we

 6      are getting confused is because of the scope question.

 7             MS. PRATSINAKIS:       Sure.

 8      BY THE WITNESS:

 9             A.      I mean, I believe I have answered the

10      question.      I am not aware of that specific action

11      taking place.

12      BY MS. PRATSINAKIS:

13             Q.      Okay.    Okay.

14             MR. CARLSON:      Can we take a break?

15             MS. PRATSINAKIS:       Yeah, that's fine.

16             THE VIDEOGRAPHER:        We are going off the record

17      at 12:09.

18                          (WHEREUPON, a recess was had

19                           from 12:09 to 12:24 p.m.)

20             THE VIDEOGRAPHER:        We are back on the record at

21      12:24.

22      BY MS. PRATSINAKIS:

23             Q.      Mr. Kokos, to your knowledge, is it

24      Grubhub's policy to amend contracts through terms on a

Golkow Litigation Services                                               Page 86
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 92 of 290

 1      website?

 2             MR. CARLSON:      Object to form.

 3      BY THE WITNESS:

 4             A.      To my knowledge we have different versions

 5      of our contracts over time and the link to

 6      Grubhub.com/legal is -- has always been in them.                 So I

 7      guess I'm not sure what you mean by amend a contract.

 8      BY MS. PRATSINAKIS:

 9             Q.      So Grubhub has written contracts with each

10      of its restaurants, correct?

11             A.      Correct.

12             Q.      And that's a sign-up form or the website

13      form that we were looking at earlier, at Exhibit A

14      and B of your prior declaration, is that correct?

15             A.      There is a -- also a self service option

16      today where your restaurant can sign in on their own,

17      sign up for Grubhub on a website.

18             Q.      Okay.    But if you don't use that recently

19      available -- made available option, it would have been

20      you sign these contracts and that's how Grubhub would

21      contract with restaurants, correct?

22             A.      That is correct, yes.

23             Q.      And so the position of the company is that

24      it could post terms on a website, Grubhub.com, that's

Golkow Litigation Services                                               Page 87
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 93 of 290

 1      used by diners to amend those written contracts, is

 2      that correct?

 3             MR. CARLSON:      Object to form.

 4      BY THE WITNESS:

 5             A.      The link to the terms of use on the

 6      Grubhub.com website are there for diners and

 7      restaurants.       There is also a link listed in the

 8      contract terms and conditions where the restaurant can

 9      find the terms of use.

10             MS. PRATSINAKIS:       This is not working.

11                     Okay.    Okay.

12      BY MS. PRATSINAKIS:

13             Q.      But is it Grubhub's position that posting

14      links on a website alters the written contracts that

15      it entered with restaurants?

16             MR. CARLSON:      Object to form.

17      BY THE WITNESS:

18             A.      Our position is that the terms of use are

19      subject to change and we reserve the right to change

20      them and the restaurants have the ability to check

21      them in a variety of different places to see what has

22      been updated or changed.

23      BY MS. PRATSINAKIS:

24             Q.      And what do you mean by "a variety of

Golkow Litigation Services                                               Page 88
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 94 of 290

 1      different places"?

 2             A.      As you mentioned, there is a link to the

 3      terms of use at the bottom of Grubhub.com, on a -- on

 4      many different pages there, there is a link every

 5      single page on Grubhub for Restaurants where you are

 6      able to access the terms of use, and then there is

 7      also a link within the contracts that the restaurants

 8      sign that directs them to go to that website.                    It asks

 9      them to go to that website.

10             Q.      To the URL Grubhub.com/legal, is that

11      correct?

12             A.      Correct.

13             Q.      Okay.    So -- so is -- is it your -- is it

14      Grubhub's position that in order to amend a contract,

15      it can change the terms in any of these locations

16      and -- and -- and that will modify an express written

17      contract that's signed by both parties?

18             MR. CARLSON:      Objection; asked and answered.

19      BY THE WITNESS:

20             A.      Correct.     We have asked in the contracts

21      that the restaurants are physically signing, whether

22      that be self service and/or with a -- a hand contract,

23      a paper printed out contract, that they continuously

24      check back on the terms of use.

Golkow Litigation Services                                                 Page 89
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 95 of 290

 1                     And then, again, as I mentioned previous,

 2      their -- their contract with Grubhub is completely up

 3      to them.     If they're -- they read the terms of use and

 4      they don't like something that they see, they are

 5      actually able to cancel their contract at any time.

 6             Q.      So is that the only way that Grubhub

 7      amends existing restaurant contracts?

 8             A.      The only other thing we would do as far as

 9      a contract would go would be, let's say a restaurant

10      was sold to another owner where we would ask for a new

11      contract for that restaurant.

12             Q.      And so Grubhub has never asked its

13      SalesForce to approach existing restaurants who have

14      previously contracted with Grubhub and invited them or

15      incentivized them in some way to sign a modified

16      contract?

17             MR. CARLSON:      Object to form.

18      BY THE WITNESS:

19             A.      For restaurants that are currently signed

20      with Grubhub on a Grubhub contract, there has been no

21      reason to go back and ask them for a new contract as

22      the -- the contracts state that the terms of use can

23      adjust.

24      BY MS. PRATSINAKIS:

Golkow Litigation Services                                               Page 90
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 96 of 290

 1             Q.      So -- so, can you turn to -- back to your

 2      declaration, if you can go, please, to -- that's

 3      Exhibit No. 5.       And I'd like you to turn to

 4      Grubhub 1469, and this is a -- an August 18, 2014

 5      contract between Grubhub and Tiffin Bistro that is

 6      signed by Brian Pizzi.

 7                     Is that correct?

 8             A.      Correct, that is who has signed the

 9      contract.

10             Q.      All right.     And the -- I want to direct

11      you to some language in the middle of Section 5 on

12      Grubhub 1469 which states:

13                     "This agreement can only be modified in

14      writing signed by both parties."

15                     Do you see that?

16             A.      Yes, I see that.

17             Q.      And so would you agree that in order to

18      modify these 2014 contracts that Grubhub would --

19      needed to get a signed writing consent from the

20      restaurant in order to add an arbitration clause?

21             MR. CARLSON:      Object to form, asks for a legal

22      conclusion.

23      BY THE WITNESS:

24             A.      I'm sorry.     I'm just reading the rest of

Golkow Litigation Services                                               Page 91
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 97 of 290

 1      this.

 2                     Could you repeat the question?

 3      BY MS. PRATSINAKIS:

 4             Q.      Sure.

 5                          (WHEREUPON, there was a short

 6                           interruption.)

 7      BY MS. PRATSINAKIS:

 8             Q.      The question was:

 9                     "So would you agree that in order to

10      modify these 2014 contracts that Grubhub would need to

11      get a signed writing consent from the restaurant in

12      order to add an arbitration clause?"

13             MR. CARLSON:      Object to form, asks for a legal

14      conclusion, misstates document.

15                     Answer if you can.

16      BY MS. PRATSINAKIS:

17             Q.      What -- let me ask it a different way.

18             A.      Sure.

19             Q.      What do you think that quest -- that

20      sentence means in that contract if not that you need

21      to get signed permission before modifying a contract

22      with the restaurant?

23             MR. CARLSON:      Object to form, asks for a legal

24      conclusion.

Golkow Litigation Services                                               Page 92
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 98 of 290

 1      BY THE WITNESS:

 2             A.      When I read this, my interpretation would

 3      be to the sentence previous of:

 4                     "All parties submit to the exclusive

 5      jurisdiction of Newark County and agree that they have

 6      voluntarily and intentionally waived any and all right

 7      to trial by jury and any right to participate in a

 8      class action.       For clarity, one party may bring a suit

 9      against another in a party's individual capacity."

10                     So I'm taking that as the agreement.

11      BY MS. PRATSINAKIS:

12             Q.      Does it say "arbitration" in that

13      paragraph?

14             MR. CARLSON:      Object to form.

15      BY THE WITNESS:

16             A.      I do not see the word "arbitration"

17      specifically in this paragraph.

18      BY MS. PRATSINAKIS:

19             Q.      So would you agree that Grubhub has an

20      obligation to obtain a restaurant's signed written

21      consent before adding an arbitration clause to these

22      2014 contracts?

23             MR. CARLSON:      Object to form, calls for a legal

24      conclusion, misstates document.

Golkow Litigation Services                                               Page 93
     Case 2:18-cv-05630-PD Document 45- Filed
                      Confidential            09/18/19 Kokos
                                         Marielle       Page 99 of 290

 1      BY THE WITNESS:

 2             A.      It is not my agreement that the

 3      arbitration clause would fit into this paragraph.                      So

 4      when we are talking about the agreement of signed

 5      parties, I am -- I think that it applies to the above

 6      sentence.

 7      BY MS. PRATSINAKIS:

 8             Q.      So you don't think it applies to the

 9      entire agreement?

10             MR. CARLSON:      Object to form, calls for a legal

11      conclusion.

12      BY THE WITNESS:

13             A.      I did not specifically write this.                Of

14      course our legal team did.           This is just what my

15      interpretation is while -- while reading it with you.

16      BY MS. PRATSINAKIS:

17             Q.      And I know we -- I've asked you some --

18      you can put this down.

19             A.      Okay.

20             Q.      I know I've asked you some questions about

21      this already, but I just want to confirm a few points.

22                     To your knowledge, has Grubhub sent

23      restaurants an e-mail notifying them that by using

24      Grubhub's services that they were bound by a set of

Golkow Litigation Services                                                    Page 94
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 100 of 290

 1    terms located on a diner website?            And I specifically

 2    am requesting if an e-mail was sent notifying

 3    restaurants.

 4          MR. CARLSON:      Object to form.

 5    BY THE WITNESS:

 6          A.      You are correct, there was not a specific

 7    e-mail sent.      Any notification that -- that we did in

 8    2016 was with a banner and a popup.

 9    BY MS. PRATSINAKIS:

10          Q.      Has Grubhub ever sent restaurants a letter

11    notifying them about the existence of terms and

12    conditions located on the diner website that

13    restaurants were consenting to by using Grubhub's

14    service?

15          MR. CARLSON:      Object to form.

16    BY THE WITNESS:

17          A.      There has not been a specific letter sent

18    about the terms of use on Grubhub.com to restaurants.

19    BY MS. PRATSINAKIS:

20          Q.      And has Grubhub ever sent restaurants a

21    fax notifying them about the fact that a restaurant's

22    use of Grubhub's services would subject them to terms

23    and conditions located on the diner website?

24          MR. CARLSON:      Object to form.

Golkow Litigation Services                                            Page 95
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 101 of 290

 1    BY THE WITNESS:

 2          A.      Grubhub has not sent a fax specifically to

 3    the restaurants about the terms of use on Grubhub.com.

 4    BY MS. PRATSINAKIS:

 5          Q.      When Grubhub sends a tablet to a

 6    restaurant, does it include its terms and conditions

 7    in the packaging with the tablet?

 8          MR. CARLSON:      Object to form.

 9    BY THE WITNESS:

10          A.      When the tablet was branded OrderHub in

11    2011 through 2013, when -- when the tablets were sent

12    to the Tiffin Plaintiffs, you had to log into the

13    tablet on the OrderHub login screen and then the very

14    next screen it took you to was the terms of use at

15    that time and you had to actually accept them before

16    you could continue using the tablet itself.

17    BY MS. PRATSINAKIS:

18          Q.      And what was that period of time you were

19    just referencing?

20          A.      So that was the OrderHub functionality,

21    and that was 2011 to early 2016 when GrubCentral

22    specifically was rolled out and it became a web-based

23    platform.

24          Q.      Previously you said 2011 through 2013?

Golkow Litigation Services                                            Page 96
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 102 of 290

 1          A.      I said in 2013 when the Tiffin Plaintiffs

 2    received their tablets.         So I was notifying that they

 3    received tablets in 2013.         OrderHub functionality and

 4    technology was in existence until we rebranded and

 5    changed to GrubCentral.

 6          Q.      Do you have any proof of this procedure

 7    that you've outlined that when someone logs into

 8    OrderHub for the first time they are taken to the

 9    terms and conditions and asked to hit the word

10    "accept"?

11          A.      Yes, we have what we call, like, user

12    guides that are restaurant facing that we would have

13    sent to restaurants to help them use the tablet and

14    log in to the tablet.

15          MS. PRATSINAKIS:       Counsel, have you produced

16    those user guides?

17          MR. CARLSON:      We have.

18          MS. PRATSINAKIS:       Were -- were those contained

19    in the documents produced recently the other night?

20          MR. CARLSON:      I believe at least one of them was

21    a document that we sent on Sunday, I believe.

22    BY MS. PRATSINAKIS:




Golkow Litigation Services                                            Page 97
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 103 of 290




 5          MR. CARLSON:      Are you asking --

 6    BY THE WITNESS:

 7          A.      I don't know.      You were looking at him.

 8    I'm sorry.     I didn't know you were asking me.            Yes, we

 9    have provided it.

10          MS. PRATSINAKIS:        Counsel, do you know what

11    Bates number that information was provided in?

12          MR. CARLSON:      I don't have it, unless it is on

13    her...

14          THE WITNESS:      Oh, let me look.

15          MS. PRATSINAKIS:        And was that also a document

16    recently produced Sunday night?

17          MR. CARLSON:      No.    I think that was produced as

18    part of the Friday production.

19                  I believe it is Grubhub 0002267.

20    BY MS. PRATSINAKIS:

21          Q.      So if you didn't use a tablet, you weren't

22    prompted to log in and accept the terms as you've

23    described?

24          A.      Core -- correct.       If you were not

Golkow Litigation Services                                            Page 98
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 104 of 290

 1    specifically using a tablet, your visual to the terms

 2    would have been on your actual contract where you

 3    signed and it said "Grubhub.com/legal."

 4          Q.      Did you attach -- strike that.

 5                  Why -- did -- did Grubhub provide a paper

 6    copy of terms and conditions when it entered into a

 7    written contract with the restaurant?

 8          A.      There are smaller paragraphs of terms and

 9    conditions on the contract and then the actual terms

10    of use were located in that web link.

11          Q.      I'm asking you if the terms of use that

12    you keep referring to were -- were handed over in a

13    physical paper copy to the restaurant at the time of

14    contracting?

15          A.      They were not handed over to the

16    restaurant at the time of contracting because they are

17    subject to change at any time, so we kept them in

18    digital form.

19          Q.      Okay.    But the contracting wasn't in

20    digital form, correct, it was in paper form?

21          A.      Correct, the contracts were paper form.

22          Q.      Did Grubhub inform restaurants about the

23    existence of the URL Grubhub.com/legal/terms-of-use?

24          MR. CARLSON:      Object to form.

Golkow Litigation Services                                            Page 99
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 105 of 290

 1    BY MS. PRATSINAKIS:

 2           Q.     Specifically that URL.

 3           A.     No, Grubhub did not specifically inform of

 4    that URL.     It was listed within the URL they already

 5    had.

 6           Q.     You mean the small pet phrase "terms of

 7    use" at the bottom right-hand side of the terms and

 8    conditions set forth at that URL, correct?

 9           MR. CARLSON:     Object to form.

10    BY THE WITNESS:

11           A.     Correct, it was located within the privacy

12    policy as of 2016 at the Grubhub.com/legal.

13    BY MS. PRATSINAKIS:

14           Q.     In the bottom right-hand corner of the

15    website, correct, not within the content of the

16    privacy policy?

17           MR. CARLSON:     Object.     Object to form.

18    BY THE WITNESS:

19           A.     Correct.     The other place you would have

20    seen -- or been able to access that would have been

21    from the banner we posted as well as the popup that

22    had kind of buttons that said "click to learn more"

23    and restaurants had the ability to click that and it

24    would have taken them to the updated terms of use.

Golkow Litigation Services                                            Page 100
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 106 of 290

 1    BY MS. PRATSINAKIS:

 2          Q.      So it's Grub -- it's Grubhub's position

 3    that you amended the terms on the diner website on

 4    April 6th, 2016, to include a mandatory arbitration

 5    clause, is that correct?

 6          MR. CARLSON:      Object to form.

 7    BY THE WITNESS:

 8          A.      Correct.     The terms of use that are

 9    located on Grubhub.com were amended to include an

10    arbitration clause as of April 6th, 2016.

11    BY MS. PRATSINAKIS:

12          Q.      And did you send a notification to

13    restaurants directly about the modification on

14    April 6th, 2016?

15          A.      We did not send a -- a notification

16    directly.     What we did is we included a banner on the

17    Grubhub.com website as well as a popup on our mobile

18    app that let restaurants and diners know that our

19    terms of use were being updated.

20          Q.      And can you tell me when you contend that

21    banner went live on Grubhub.com and where specifically

22    what pages it was posted?

23          A.      The banner launched on March 7th of 2016

24    and it could have been on the bottom or top of pages.

Golkow Litigation Services                                            Page 101
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 107 of 290

 1    It was on the homepage as well as subsequent pages

 2    after that and it ran for 30 days notifying people

 3    that there was a change to our terms of use as of

 4    April 6th, 2016.

 5          Q.      When you say "homepage," what specific URL

 6    are you referring to?

 7          A.      www.Grubhub.com.

 8          Q.      And you also noted subsequent pages.

 9                  What specific subsequent pages are you

10    referring to?

11          MR. CARLSON:      Object to form.

12    BY THE WITNESS:

13          A.      On the website itself, it would have shown

14    on pages after that, like within the search page,

15    that's specific to the banner.

16    BY MS. PRATSINAKIS:

17          Q.      I'm sorry.     I didn't understand that.

18          A.      There are two different forms of

19    notification we did in 2016.          So specific to the

20    banner, it was on the homepage and the other ordering

21    pages after that on W -- on Grubhub.com.

22          Q.      What do you mean by "the other ordering

23    pages"?

24          A.      After you enter in an address, you would

Golkow Litigation Services                                            Page 102
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 108 of 290

 1    be taken to a search page that shows you a variety of

 2    different restaurants to order from.

 3          Q.      Was it located anywhere else?

 4          A.      To my knowledge, it was located on the

 5    homepage and the search pages.

 6          Q.      Okay.    And previously you testified that

 7    it could have been at the top or the bottom.

 8                  Do you know one way or the other?

 9          A.      I know, for example, we've produced a

10    screen shot where on the homepage it was located at

11    the bottom.     I think it was based on the layout of the

12    page of where they -- the designers and the tech team

13    put it.

14          Q.      And what page was that?         Was that the

15    homepage or was that one of the ordering pages?

16          A.      The -- the screen shot we produced was the

17    homepage on Grubhub.com.

18          Q.      Okay.    And was that a screen shot of the

19    actual banner that was running at the time on

20    March 7th, 2016, or thereafter during that 30 days?

21          A.      I would want to look to be specific and

22    correct in what the exact screen shot was.

23          MS. PRATSINAKIS:       I'd like to mark as the next

24    exhibit, I think we are on 10, Kokos No. 10.

Golkow Litigation Services                                            Page 103
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 109 of 290

 1                       (WHEREUPON, a certain document was

 2                         marked Kokos Deposition Exhibit

 3                         No. 10, for identification, as of

 4                         05/28/2019.)

 5    BY MS. PRATSINAKIS:

 6          Q.      This is a -- I'm showing you a screen shot

 7    at Grubhub 338, that's the Bates number.

 8          A.      Yes.

 9          Q.      Is this the screen shot you are referring

10    to?

11          A.      This is the screen shot I'm referring to.

12          Q.      Okay.    But isn't this a screen shot of

13    someone's computer?

14          A.      Yes, this is a screen shot of someone's

15    computer.

16          Q.      And so are you testifying that on -- on

17    the date of the bottom screen there, on April 7, 2016,

18    someone went onto the Grubhub.com website "/let's eat"

19    and saw this banner and that this was a -- a live

20    running banner?

21          A.      Yes, that is correct.

22          Q.      Okay.    What is the Wayback Machine

23    Internet Archive?

24          A.      The Wayback Machine Internet Archive is

Golkow Litigation Services                                            Page 104
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 110 of 290

 1    essentially an internet crawler that has taken screen

 2    shots of websites and that is what we used to produce

 3    some of our terms and conditions from 2011.

 4          Q.      Did you go onto the Wayback Machine to

 5    determine if your homepage contained this banner on

 6    April -- on any of the 30 days between March 7th and

 7    April 6th?

 8          A.      I personally was not the person that found

 9    the -- or went onto the Wayback Machine.

10          Q.      But are you aware if someone conducted

11    that search?

12          A.      I'm aware that people conducted searchs on

13    Wayback -- Wayback Machine, yes.

14          Q.      And did anyone look for this banner that

15    you testified or declared in your declaration was --

16    was running between March 7th and April 6th?

17          A.      Did someone confirm that it was running?

18          Q.      Yeah, so --

19          A.      Is that what you are asking me?           I'm

20    sorry.

21          Q.      Right.    Did anyone go to the Wayback

22    Machine to confirm -- or to cross-check your sworn

23    statement that this banner was running for 30 days

24    from March 7th to April 6th?

Golkow Litigation Services                                            Page 105
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 111 of 290

 1          A.      I cannot confirm or deny if they went to

 2    the Wayback Machine to search for that.             I know

 3    that -- that they were able to produce a screen shot

 4    from when we were running this banner.

 5          Q.      So to your knowledge, no one checked the

 6    Wayback Machine to support your testimony that this

 7    banner was running for 30 days prior to April 6th?

 8          MR. CARLSON:      Object to form, mischaracterizes

 9    testimony, beyond the scope.

10    BY THE WITNESS:

11          A.      I cannot confirm either way if someone

12    specifically checked that.

13    BY MS. PRATSINAKIS:

14          Q.      Did -- did you think that before you were

15    signing a declaration making that statement that

16    someone should check being as though you did rely on

17    the Wayback Machine for other reasons?

18          A.      I can see a screen shot and we have e-mail

19    evidence of it being built and when it was running and

20    when it was live, so that is what my -- my declaration

21    was based off of.

22          Q.      Okay.    So I'd like to direct your

23    attention to the screen.         It is the Wayback Machine.

24    And I have searched the URL Grubhub.com.              And you had

Golkow Litigation Services                                            Page 106
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 112 of 290

 1    stated that from March 7th to April 6th the banner was

 2    running on the home screen, correct?

 3          A.      Correct.

 4          Q.      And so these are snapshots of that home

 5    screen between the timeframe that you testified to,

 6    and I'd like to go to a couple of those.

 7          THE VIDEOGRAPHER:        It's -- we have it on here,

 8    not on there.

 9                       (WHEREUPON, there was a short

10                        interruption off stenographic

11                        record.)

12          MS. PRATSINAKIS:       Pardon me.      I don't have my

13    glasses on, so I need someone to type in the URL for

14    me as I ask my questions.         So it is the

15    web.archive.org.       Oh, wait you're -- you're already on

16    there.     I'm sorry.    It is Grubhub.com.

17                  Is that 2016?      I'd like you to go to the

18    2016 year.

19          THE VIDEOGRAPHER:        It's up.

20    BY MS. PRATSINAKIS:

21          Q.      Okay.    And, Ms. Kokos, do you want to pick

22    a date where you believe that that banner would be

23    reflected on the screen shot?

24          MR. CARLSON:      Object to form.

Golkow Litigation Services                                            Page 107
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 113 of 290

 1    BY THE WITNESS:

 2          A.      I mean, March 7th is when it began

 3    running, so can we pick March 7th.

 4    BY MS. PRATSINAKIS:

 5          Q.      Sure.    How about we pick the next day so

 6    that in case it was posted on a late hour.

 7          MR. CARLSON:      I'll just note for the record it

 8    appears that there is not a screen shot available for

 9    March 7th because there was no bubble over it, like

10    several of the days.

11    BY MS. PRATSINAKIS:

12          Q.      So can you pick the very next, the closest

13    date to March 6th.

14          THE VIDEOGRAPHER:        It's looking.

15          MS. PRATSINAKIS:       Let the record reflect Jones

16    Day is on dialup.       That was a joke.

17                  Can you refresh.

18    BY MS. PRATSINAKIS:

19          Q.      Ms. Kokos, would you expect to see the

20    banner ad on one of these archived pages between

21    March 7th and April 6th?

22          MR. CARLSON:      Object to form.

23    BY THE WITNESS:

24          A.      Yes, I would expect to see it on one of

Golkow Litigation Services                                            Page 108
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 114 of 290

 1    the pages.

 2    BY MS. PRATSINAKIS:

 3          Q.      And, Ms. Kokos, if we were able to click

 4    on to these websites and you didn't see the banner

 5    there, would that cause you to question whether or not

 6    it was live on those dates?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      No, I -- I don't think that I would

10    question whether it was live.           I mean, I could not

11    speak specifically to why it was not showing in that

12    date on this website, but I do know that we have

13    e-mail proof in -- in this screen shot that it was

14    live and it was running and then we also have the

15    popups as well.

16    BY MS. PRATSINAKIS:

17          Q.      Okay.    Let's just focus for a second,

18    these are screen shots of Grubhub.com and there was

19    many of them as you saw.         And so if none of those

20    screen shots between March 7th and April 6th contain a

21    banner ad, you wouldn't question whether or not it was

22    running live?

23          MR. CARLSON:      Object.     Object to form.       We

24    haven't looked at the screen shots.            You haven't

Golkow Litigation Services                                            Page 109
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 115 of 290

 1    established any foundation that the witness has any

 2    idea --

 3          MS. PRATSINAKIS:       Okay.

 4          MR. CARLSON:      -- of how the Wayback Machine

 5    works.     And objection.

 6    BY MS. PRATSINAKIS:

 7          Q.      Okay.    Ms. Kokos, we are looking at the

 8    screen.     I believe the date -- can you tell us the

 9    date?

10          A.      The date is March 9th, 2016.

11          Q.      I'm sorry.     Apologies.

12                  Okay.    So that's March 9th, 2016.          And is

13    that the homepage of Grubhub.com?

14          A.      That's the top of the homepage, yes.

15          MS. PRATSINAKIS:       Okay.    Sir, can you scroll

16    down to the bottom.

17    BY MS. PRATSINAKIS:

18          Q.      Can you identify if on this screen that

19    you are looking at, the screen shot of the homepage of

20    Grubhub.com on March 9th, 2016, if you see a banner

21    anywhere on the screen, either the top or the bottom?

22          MR. CARLSON:      Object to form.       It is not a

23    screen shot.      It's a pull from the Wayback Machine.

24    You haven't established any foundation that the

Golkow Litigation Services                                            Page 110
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 116 of 290

 1    witness knows how the Wayback Machine works or

 2    anything about the Wayback Machine.

 3                  Answer if you can.

 4    BY MS. PRATSINAKIS:

 5          Q.      I was just asking if you saw your banner

 6    on this -- on this depiction of the home screen of

 7    Grubhub.com?

 8          MR. CARLSON:      Same objection.

 9    BY THE WITNESS:

10          A.      I do not see the banner on this depiction

11    of the home screen from the Wayback Machine.

12          MS. PRATSINAKIS:       Okay.    Can we go to a

13    subsequent day.       If you just click that arrow pointing

14    to the right, it will take you to the next capture.

15    BY MS. PRATSINAKIS:

16          Q.      Is -- is the Internet Archive reliable

17    enough for you to use in a declaration?

18          MR. CARLSON:      Object to form.

19    BY THE WITNESS:

20          A.      The Internet Archive is what we used to be

21    able to gather our terms and conditions of 2011 to

22    make sure that we could produce them here.

23    BY MS. PRATSINAKIS:

24          Q.      And so do you have any reason to doubt

Golkow Litigation Services                                            Page 111
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 117 of 290

 1    that that's an accurate depiction of your 2011 terms

 2    of use --

 3          MR. CARLSON:      Object.

 4    BY MS. PRATSINAKIS:

 5          Q.      -- on the Wayback Machine?

 6          MR. CARLSON:      Object to form.

 7    BY THE WITNESS:

 8          A.      I would not be able to give a specific

 9    reason why it would not be reliable.

10    BY MS. PRATSINAKIS:

11          Q.      Okay.    We are now looking at the Wayback

12    Machine's capture of the Grubhub.com homepage,

13    correct?

14          A.      Correct.

15          Q.      And we're --

16          MS. PRATSINAKIS:       Sir, could you scroll down.

17    BY MS. PRATSINAKIS:

18          Q.      Can -- my question is going to be:            Do you

19    see the banner ad that you were referencing earlier at

20    Exhibit Kokos 10?

21          MR. CARLSON:      Object to form.

22    BY THE WITNESS:

23          A.      I do not see the specific banner on this

24    screen shot from the Wayback Machine.

Golkow Litigation Services                                            Page 112
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 118 of 290

 1    BY MS. PRATSINAKIS:

 2          Q.      Okay.    So we've now looked at March 8th

 3    and March 11th?

 4          A.      9th.

 5          Q.      Pardon me.     March 9th and March 11th.

 6          MS. PRATSINAKIS:       Can we go to the next one,

 7    please.

 8    BY MS. PRATSINAKIS:

 9          Q.      Okay.    So you're looking at the

10    March 13th, 2016 capture of Grubhub.com's homepage,

11    correct?

12          A.      Correct.

13          Q.      And do you see the banner that you've

14    testified about at Kokos No. 10 anywhere on that

15    screen?

16          MR. CARLSON:      Object to form, same objection.

17    Objection.

18    BY THE WITNESS:

19          A.      No.    The banner is not shown in this

20    screen shot from the Wayback Machine.

21          MS. PRATSINAKIS:       Okay.    Can you go to the next

22    capture.

23    BY MS. PRATSINAKIS:

24          Q.      And while that's loading, I just want to

Golkow Litigation Services                                            Page 113
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 119 of 290

 1    read for you the banner ad in the banner in -- at

 2    Kokos No. 10.      It's -- is it true that it states:

 3                  "On April 6th, we are updating some very

 4    important terms in our Terms of Use."

 5                  Do you see that?

 6          A.      I see it.

 7          Q.      What are the "very important terms" being

 8    referenced in that banner?

 9          MR. CARLSON:      Object to form.

10    BY THE WITNESS:

11          A.      The terms of use were being updated in

12    2016 alongside a large Grubhub.com rebrand and within

13    the terms of use there were updates made, but

14    specifically there was an arbitration clause added in

15    2016.

16    BY MS. PRATSINAKIS:

17          Q.      And is the arbitration clause a "very

18    important term"?

19          MR. CARLSON:      Object to form.

20    BY THE WITNESS:

21          A.      Our legal team and our tech team wrote

22    this banner and the -- the words within this banner.

23    They would be the ones that would determine what they

24    meant by "very important terms."

Golkow Litigation Services                                            Page 114
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 120 of 290

 1    BY MS. PRATSINAKIS:

 2          Q.      But you are here as a corporate designee,

 3    and so as Grubhub's corporate designee, does Grubhub

 4    believe that an arbitration clause is a "very

 5    important term"?

 6          MR. CARLSON:      Object to form, asked and

 7    answered.

 8    BY THE WITNESS:

 9          A.      I agree that I was not the one that wrote

10    this specifically at the time of April 6th, 2016, that

11    our legal team would have been the ones determining

12    what they wanted within this banner and -- and

13    directing people to our terms of use.

14    BY MS. PRATSINAKIS:

15          Q.      I'd like to bring your attention back to

16    the Wayback Machine.        This is a screen depiction from

17    March 15, 2016 of Grubhub's homepage, is that correct?

18          A.      Yes, that is the date at the top.

19          Q.      Is that Grubhub's homepage?

20          A.      That is Grubhub's homepage, yes.

21          Q.      Okay.    And if you scroll down, do you see

22    the banner at Kokos No. 10?

23          MR. CARLSON:      Object to form.

24    BY THE WITNESS:

Golkow Litigation Services                                            Page 115
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 121 of 290

 1          A.      The banner is not listed in this screen

 2    form from the Wayback Machine.

 3    BY MS. PRATSINAKIS:

 4          Q.      So is -- does it state anywhere on this

 5    page that we are updating some very important terms in

 6    our terms of use?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      By "this page," do you mean the Wayback

10    Machine page?

11    BY MS. PRATSINAKIS:

12          Q.      I mean the Grubhub.com homepage on the

13    Wayback Machine dated March 15, 2016?

14          A.      There is no banner that states that.

15          Q.      And does that language appear anywhere on

16    that page?

17          MR. CARLSON:      Object to form, asked and

18    answered.

19    BY MS. PRATSINAKIS:

20          Q.      So the language I want to refer to, again,

21    is, "we are updating some very important terms in our

22    terms of use."

23                  Does that language appear anywhere on that

24    screen?

Golkow Litigation Services                                            Page 116
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 122 of 290

 1          A.      Not in this screen shot from the Wayback

 2    Machine.

 3          Q.      Of Grubhub.com's homepage, correct?

 4          A.      Of Grubhub.com's homepage on March 15th,

 5    2016.

 6          Q.      So I'm curious, we've now looked at

 7    multiple shots and captures of Grubhub.com's

 8    homepage and not once did we see a banner, is that

 9    correct?

10          MR. CARLSON:      Object to form.

11    BY THE WITNESS:

12          A.      Yes, that is correct, we have not seen it

13    on the screen shots of Grubhub.com on the Wayback

14    Machine.

15    BY MS. PRATSINAKIS:

16          Q.      Uh-huh.    If a banner were running across

17    the screen, do you know if it would be captured on

18    this site?

19          MR. CARLSON:      Object to form, calls for

20    speculation.

21    BY THE WITNESS:

22          A.      I would not know if it would be captured

23    on this site.

24          MS. PRATSINAKIS:       Okay.    Can we go to

Golkow Litigation Services                                            Page 117
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 123 of 290

 1    Tiffin.com?

 2          MR. CARLSON:      We had discussed taking a break

 3    around 1:00 for lunch.         It is now 1:10.      I don't know

 4    where you are headed with your line of questioning,

 5    but we should make -- is now a good time to take a

 6    break or do you want to go for a couple more minutes?

 7          MS. PRATSINAKIS:       Just one moment.

 8                  Oh, I'm so blind.

 9                  Can you go back and spell it

10    T-i-f-f-i-n -- can you go to the Wayback Machine and

11    insert the URL Tiffin.com.          So in the search box where

12    we have Grubhub.com, if you could just put in

13    Tiffin.com.

14                  Okay.    Go to 2016, please.        And can you

15    scroll down.      Can you -- just pick any of the dates

16    in, say, October.

17                  While that's loading, I'd like to get it

18    moving a little faster so we can get to lunch.                  I'm

19    going to be marking as Exhibit --

20          THE COURT REPORTER:        11.

21          MS. PRATSINAKIS:       Thank you.

22                  -- a document Bates numbered Grubhub 351.

23                       (WHEREUPON, a certain document was

24                        marked Kokos Deposition Exhibit

Golkow Litigation Services                                            Page 118
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 124 of 290

 1                        No. 11, for identification, as of

 2                        05/28/2019.)

 3    BY MS. PRATSINAKIS:

 4          Q.      I'd like you to take a look at this

 5    document and let me know when you are ready.

 6          MS. PRATSINAKIS:       It is just terrible.         You know

 7    what, you can take the Wayback Machine down and maybe

 8    during a break you can talk to your IT people about

 9    the connection in this room.

10          MR. CARLSON:      I don't think it is the

11    connection.     I think the Wayback Machine just loads

12    very slowly in my experience.           I don't think there is

13    anything wrong with our internet.

14          MS. PRATSINAKIS:       Okay.    Well, we'll check it

15    because it -- it does seem to be having a little more

16    difficulty loading in this room than it did on my

17    laptop at home or in the office, so.             Just asking to

18    check.

19          MR. CARLSON:      Okay.    Well, we can talk about it

20    on the break.

21    BY MS. PRATSINAKIS:

22          Q.      Okay.    Let me know when you are ready.

23          A.      I am ready.

24          Q.      So what are we looking at here?

Golkow Litigation Services                                            Page 119
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 125 of 290

 1          A.      Throughout this specific document there

 2    are tickets submitted for our tech team regarding

 3    building the link -- or the banner --

 4          Q.      Uh-huh.

 5          A.      -- as well as what then the terms of use

 6    would look like when you click on it.

 7          Q.      Uh-huh.

 8          A.      And our legal team and tech team are going

 9    back and forth on content and when it should be

10    posted.

11          Q.      Uh-huh.    And so I -- I've never seen

12    communications presented quite like this.

13                  Is this a specific program to Grubhub?

14          A.      There is a ticketing program.           I don't

15    believe it's specific to Grubhub, but then there are

16    also e-mails.

17          Q.      Uh-huh.    And is this ticketing program

18    essentially how any request is made to, like a

19    modification on Grubhub for Restaurants website or

20    Grubhub.com -- the Grubhub.com diner website?

21          A.      It would have been at the time in 2016.

22    We do not use it today.

23          Q.      Do you use something in its place today?

24          A.      Yes.    We would use a different program in

Golkow Litigation Services                                            Page 120
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 126 of 290

 1    its place, still a ticketing system.

 2          Q.      And what is that program called?




 7          Q.      Okay.    And so is it correct to say -- to

 8    say that any modification that is done on either of

 9    the websites would have to be -- there would have to

10    be a ticket for it, correct?

11          A.      I don't specifically work in the tech

12    department, but I do know that's how they operate as

13    far as prioritizing work and understanding the notes

14    and feedback from the work of what they are doing.

15          Q.      Okay.    So would you say it would be

16    unusual if a ticket isn't created for a modification

17    to a Grubhub website?

18          A.      I would not say it's not unusual.            I --

19    again, I don't -- I don't work in their department.                 I

20    don't know if they would make changes by simply

21    speaking to each other, but I know work is begun

22    generally with a ticket.

23          Q.      Uh-huh.    And what is this ticket number?



Golkow Litigation Services                                            Page 121
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 127 of 290




21          Q.      Even though we didn't find a single screen

22    yet on the Wayback Machine that showed your banner?

23          MR. CARLSON:      Object to form.

24    BY THE WITNESS:

Golkow Litigation Services                                            Page 122
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 128 of 290

 1          A.      I cannot confirm specifically how the

 2    Wayback Machine pulls its screen shots.

 3    BY MS. PRATSINAKIS:

 4          Q.      Okay.    So was this very important term

 5    communicated any other way?          I know we've touched on

 6    it earlier, but was it communicated any other way with

 7    restaurants?

 8          MR. CARLSON:      Object to form.

 9    BY THE WITNESS:

10          A.      It was communicated through a banner, as

11    we've discussed, as well as a popup.

12    BY MS. PRATSINAKIS:




Golkow Litigation Services                                            Page 123
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 129 of 290




19          Q.      Uh-huh.    And what in this -- about this

20    document gives you the assurance that this banner

21    actually went live on Grubhub.com?

22          MR. CARLSON:      Object to form.

23    BY THE WITNESS:

24          A.      The assurance that this banner is live is

Golkow Litigation Services                                            Page 124
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 130 of 290

 1    not located in this specific document.

 2    BY MS. PRATSINAKIS:

 3          Q.      Okay.    So do you recall what specific

 4    document you looked at when you felt reassured that

 5    the banner on April -- the banner that we've been

 6    talking about went live on Grubhub.com?

 7          A.      I do.    It would be, I believe, in our

 8    responses, and it was an e-mail communication.                  It

 9    might also be an exhibit in my original declaration.

10    If you give me a second, I could find it for you.

11          Q.      Well, let me ask you a question.

12          A.      Sure.

13          Q.      What do you recall the e-mail stating?




22          MS. PRATSINAKIS:       Counsel, is that the e-mail

23    that you withdrew for containing privileged

24    information --

Golkow Litigation Services                                            Page 125
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 131 of 290

 1          MR. CARLSON:      No.

 2          MS. PRATSINAKIS:        -- and replaced?

 3          MR. CARLSON:      No, it's not.

 4          MS. PRATSINAKIS:        Okay.

 5    BY MS. PRATSINAKIS:

 6          Q.      Does this look familiar, Grubhub 325?

 7          A.      I've seen that, but that's -- I don't

 8    believe that that's --

 9          Q.      Okay.

10          A.      -- specifically what I'm looking for.

11          MR. CARLSON:      I think this might be a good time

12    to take a break.

13          MS. PRATSINAKIS:        We are in the middle of

14    answering a question though.

15          MR. CARLSON:      We have been going now for a lot

16    longer than we said we would.

17          MS. PRATSINAKIS:        And there is a pending

18    question.

19          MR. CARLSON:      What is the pending question?            I'm

20    not even sure.

21          MS. PRATSINAKIS:        What e-mail did you rely on in

22    getting assurance that the banner ad actually went

23    live during the 30-day period prior to April 6th.

24          MR. CARLSON:      Okay.

Golkow Litigation Services                                            Page 126
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 132 of 290

 1           MS. PRATSINAKIS:      There is a question pending.

 2    We can't take a break until that's answered.

 3                  And, frankly, I think I only have about

 4    ten more minutes on this topic, so I think it makes

 5    more sense to wait.

 6           MR. CARLSON:     If we can wrap-up in ten minutes,

 7    we can do that, but I want to try to do that.               And

 8    I...

 9           MS. PRATSINAKIS:      Okay.

10    BY THE WITNESS:

11           A.     I do have it in the responses to our first

12    set of interrogatories, but I do not have a Bates

13    number.     So I just have it on Page 18.

14                  Is there --

15    BY MS. PRATSINAKIS:

16           Q.     Can you read for -- to me --

17           A.     Sure.

18           Q.     -- and direct me where you are looking at

19    so we are on the same page?

20           A.     Yes.

21                  The paragraph begins with:

22                  "In addition, prior to the modification to

23    the Grubhub.com terms of use in 2016, Grubhub modified

24    www.Grubhub.com such that it would display a banner

Golkow Litigation Services                                            Page 127
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 133 of 290

 1    across all of the web pages primarily on the top but

 2    in some cases on the bottom and for the mobile app a

 3    timed popup.      This banner went live on March 7th,

 4    2016, one month before the terms were posted and

 5    effective on April 6th, 2016.           See Grubhub 329 and

 6    Grubhub" -- "through Grubhub 336




 9    The banner remained on the website and platforms for

10    over 30 days."

11                       (WHEREUPON, a certain document was

12                        marked Kokos Deposition Exhibit

13                        No. 12, for identification, as of

14                        05/28/2019.)

15    BY MS. PRATSINAKIS:

16          Q.      I am handing you what should be marked as

17    Exhibit 12.

18          A.      Thank you.




Golkow Litigation Services                                            Page 128
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 134 of 290




Golkow Litigation Services                                            Page 129
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 135 of 290




Golkow Litigation Services                                            Page 130
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 136 of 290




Golkow Litigation Services                                            Page 131
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 137 of 290




14    BY MS. PRATSINAKIS:

15          Q.      Have you located a screen shot of the

16    actual banner that was running during the timeframe of

17    March 7th and April 2016?

18          A.      The -- the screen shot that we have on

19    your exhibit Kokos 10 is a screen shot of the banner.

20    The date in the bottom shows that it was still running

21    even through on April 7th.

22          Q.      I don't -- let's agree to disagree.               I

23    don't think that it shows that it was running through.

24    I think what it shows is that someone at 6:11 a.m. on

Golkow Litigation Services                                            Page 132
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 138 of 290

 1    April 7th, 2016, was looking at a page with this

 2    banner running on the bottom and -- and -- and what I

 3    haven't seen yet from Grubhub is any proof that -- of

 4    the actual banner that was running 30 days prior.                 So

 5    March 7th, March 8th, March 9th, I haven't seen any

 6    evidence of that.

 7                  Does -- does evidence of that exist aside

 8    from this e-mail that is vague?

 9          MR. CARLSON:      Object to form, asked -- asked and

10    answered for the last 20 minutes now.

11    BY THE WITNESS:

12          A.      The evidence that exists are the ev -- are

13    the things that we've produced for you today, which

14    would be the head of tech saying that the banner is

15    live, the screen shot that is showing that it is live

16    on our website on our homepage.

17    BY MS. PRATSINAKIS:

18          Q.      So there is no other proof that this

19    banner ran for 30 days, no other proof that you know

20    of at Grubhub?

21          MR. CARLSON:      Object to form, asked and

22    answered.     We've been going about this same question

23    for a while now.

24    BY THE WITNESS:

Golkow Litigation Services                                            Page 133
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 139 of 290

 1          A.      The -- the stuff that we have produced is

 2    what we are using and agreeing to that proves that the

 3    banner was live.

 4    BY MS. PRATSINAKIS:

 5          Q.      Okay.    But you don't have a depiction of

 6    the banner running live on any other date -- any date

 7    other than what is dated April 7, 2016.

 8                  And my question is:        A tech company like

 9    Grubhub, how can it not have that?

10          MR. CARLSON:      Object to form.       It calls for

11    speculation.

12    BY THE WITNESS:

13          A.      I mean, I don't know how many more times

14    to answer it for you.        I think it's almost silly to

15    assume that we have screen shots from every single

16    change we've ever made or done or banners we've run

17    over time, but we have actually produced one that

18    shows --

19    BY MS. PRATSINAKIS:

20          Q.      Uh-huh.

21          A.      -- this banner on our homepage as well as

22    e-mail proof where people are discussing it together

23    that it is live.

24          Q.      Whose computer screen is depicted at

Golkow Litigation Services                                            Page 134
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 140 of 290

 1    Kokos 10?

 2          A.      I would not be able to confirm to you the

 3    discovery of being able to find that screen shot.

 4          Q.      You don't know where this came from?

 5          A.      I know that it came from discussing with

 6    our tech leads and looking through e-mails and -- and

 7    for them to find all of this proof.

 8          Q.      Oh, this one depiction from April 7th, you

 9    don't know how your tech team came across it?

10          MR. CARLSON:      Object to form, argumentative.            We

11    are going around in circles.          We should take our

12    break.

13                  You can answer the question if you can and

14    then we are going to take our break.

15    BY THE WITNESS:

16          A.      Our tech team searched through their

17    archives and documents of -- for this specific date

18    and found these e-mails as well as that screen shot.

19    BY MS. PRATSINAKIS:

20          Q.      Okay.    So up at the top of this Kokos

21    No. 10, it talks about most visited, Euro FD, Euro SC,

22    Euro PFS, Euro, maybe this banner ran in Europe?

23          A.      We actually don't have operations --

24          MR. CARLSON:      Object -- object to form.          All

Golkow Litigation Services                                            Page 135
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 141 of 290

 1    right.     We're -- let's take our break.          We can come

 2    back after lunch.

 3          MS. PRATSINAKIS:       We are going to want to know

 4    where this came from.

 5          MR. CARLSON:      Send us a request and we'll take

 6    it up -- take it under advisement.

 7          THE VIDEOGRAPHER:        We are going off the record

 8    at 1:36 p.m.

 9                       (WHEREUPON, a recess was had

10                         from 1:36 to 2:23 p.m.)

11          THE VIDEOGRAPHER:        We are back on the record at

12    2:23.

13    BY MS. PRATSINAKIS:

14          Q.      Ms. Kokos, during your break did you

15    discuss your testimony here today with anyone?

16          A.      Yes.    We discussed my testimony.

17          Q.      Pardon?

18          A.      I said, yes, we discussed my testimony.

19          Q.      And what did you discuss?

20          MR. CARLSON:      Objection.      I'll instruct the

21    witness to not answer on the grounds of privilege.

22          MS. PRATSINAKIS:       We are in the middle of a

23    deposition.     I'm entitled to ask her what she was

24    doing while on break.

Golkow Litigation Services                                            Page 136
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 142 of 290

 1           MR. CARLSON:     No, I don't -- I don't think you

 2    are.    I think that's privileged.

 3    BY MS. PRATSINAKIS:

 4           Q.     Well, did you discuss the content of your

 5    testimony?

 6           MR. CARLSON:     You -- you can answer that yes or

 7    no.

 8    BY THE WITNESS:

 9           A.     Yes.

10    BY MS. PRATSINAKIS:

11           Q.     Okay.    Were you instructed on how to

12    testify?

13           MR. CARLSON:     Object.     Objection.     I'm going to

14    instruct the witness not to answer -- not to answer.

15    She is it not coming in and trying to change any

16    testimony or do anything else, so I think what we

17    discussed was privileged.         I'm going to instruct her

18    not to answer.

19    BY MS. PRATSINAKIS:

20           Q.     Ms. Kokos, to use Grubhub's services, are

21    restaurants required to visit the diner website

22    Grubhub.com?

23           A.     The restaurants are not required to go to

24    Grubhub.com, but many of them do to check their

Golkow Litigation Services                                            Page 137
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 143 of 290

 1    placement.

 2          Q.      Has Grubhub ever sent an e-mail to all of

 3    its restaurants asking them to visit the diner website

 4    for any reason?

 5          A.      Grubhub has not sent any communication to

 6    restaurants asking them to visit Grubhub.com.

 7          Q.      In 2011, were restaurants required to go

 8    to the Grubhub.com website in connection with signing

 9    up for services with Grubhub?

10          A.      No.   The restaurants are not required and

11    were not required in 2011 to go to Grubhub.com.

12          Q.      Did Grubhub ask its restaurants to visit

13    the diner website at any point in time after

14    contracting with the restaurant?

15          MR. CARLSON:      Object to form.

16    BY THE WITNESS:

17          A.      Grubhub did not ask them to visit the

18    website Grubhub.com, "them" being the restaurants.

19    BY MS. PRATSINAKIS:

20          Q.      Did Grubhub ever inform restaurants about

21    a specific URL Grubhub.com/legal/terms-of-use?

22          MR. CARLSON:      Object to form.

23    BY THE WITNESS:

24          A.      The way that Grubhub let restaurants know

Golkow Litigation Services                                            Page 138
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 144 of 290

 1    that the URL for our terms of use was being updated

 2    was through a banner in a popup on our site.               The

 3    restaurant was able -- or diner was able to click

 4    "learn more" and it would take -- took them

 5    specifically to that URL.

 6    BY MS. PRATSINAKIS:

 7          Q.      Can you refer back to Exhibit 11.

 8          A.      Yes.




Golkow Litigation Services                                            Page 139
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 145 of 290




Golkow Litigation Services                                            Page 140
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 146 of 290




Golkow Litigation Services                                            Page 141
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 147 of 290




 4          Q.      So if these terms were posted on

 5    Grubhub.com, assuming they were posted, it's not

 6    clear, would they have also been posted on the URL

 7    Grubhub.com/legal/updated-terms-of-use?

 8          A.      I don't completely understand your

 9    question.     Can you reask it?

10          Q.      I'm asking just as the Seamless -- just as

11    the updated terms on Seamless went to a sub website --

12          A.      Okay.

13          Q.      -- that's qualified by

14    updated-terms-of-use, would that have been the same

15    for the Grubhub.com website if, in fact, this was

16    on -- posted on the website?

17          A.      Correct.

18          Q.      Okay.    And you testified earlier that

19    there was a small link on the bottom of certain web

20    pages, the phrase "terms of use" is used.

21                  Do you know if on March 7th if you clicked

22    that link would you have been taken to this updated

23    version or to the old terms of use?

24          A.      To -- my understanding, the -- unless you

Golkow Litigation Services                                            Page 142
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 148 of 290

 1    clicked on the "learn more" or the banner or the popup

 2    that you would have been taken to the old terms of use

 3    that were not technically in effect until April 6th.

 4          Q.      Okay.    So the banner ad was notifying

 5    diners and users about that subfolder or sub

 6    page updated-terms-of-use?

 7          A.      Correct.     The -- the banner was updating

 8    diners and restaurants of the updated terms of use.

 9          Q.      Do you track restaurants' usage of your

10    diner website?

11          MR. CARLSON:      Object to form, scope.

12    BY MS. PRATSINAKIS:

13          Q.      Or does Grubhub monitor or track

14    restaurants use of Grubhub.com?

15          MR. CARLSON:      Object to form, scope.

16    BY THE WITNESS:

17          A.      I personally do not have any recollection

18    of tracking that as restaurants go to the website all

19    of the time.      The reason I know they do is because

20    they call me and want to talk about where their --

21    their menu is placed and how it looks.

22    BY MS. PRATSINAKIS:

23          Q.      Uh-huh.    And so you say "all of the time."

24                  Couldn't you see someone's information on

Golkow Litigation Services                                            Page 143
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 149 of 290

 1    Grub -- Grubhub for Restaurants?

 2          A.      I'm confused by your question.

 3          Q.      Could -- could you see -- see the same

 4    information?      Like if you were going to click into

 5    Grubhub for Restaurant and -- and get to your

 6    restaurant account, wouldn't you see the menu and the

 7    comments by clients and much of the same information

 8    you would see on the diner website?

 9          A.      You can, but you would not necessarily see

10    where your restaurant is placed within our search

11    page.

12          Q.      Okay.    So is there any other reason why a

13    restaurant would go to the diner website?              I mean, it

14    is primarily to order food, would you agree?

15          MR. CARLSON:      Object -- wait.       Object to form.

16    BY THE WITNESS:

17          A.      No, I would not agree that restaurant

18    owners are generally going on our website to order

19    food.

20    BY MS. PRATSINAKIS:

21          Q.      So -- I'm sorry.

22                  Other than checking to see what order they

23    fall into, is there any other reason why a restaurant

24    would want to vinit -- visit the diner website?

Golkow Litigation Services                                            Page 144
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 150 of 290

 1          MR. CARLSON:      Object to form.

 2    BY THE WITNESS:

 3          A.      Yes.    The restaurants -- there are

 4    restaurants that don't specifically use Grubhub for

 5    Restaurants even though they have access, so they

 6    would go to the website to look to see where their --

 7    their restaurant is located or within placement and

 8    then they would click on their menu, call us, ask

 9    questions.     They maybe even are checking out some

10    competitors' menus, calling us and asking questions

11    and wanting to know, you know, how can they compete

12    better, how can they get more orders.             So they go to

13    the Grubhub.com for a variety of different reasons.

14    BY MS. PRATSINAKIS:

15          Q.      But they are not required to do so,

16    correct?

17          A.      Correct, they are not required to go to

18    Grubhub.com.

19          Q.      And you don't track their usage of that

20    website, correct?

21          MR. CARLSON:      Object to form, scope.

22    BY MS. PRATSINAKIS:

23          Q.      Excuse me, when I say "you," I do mean

24    Grubhub.

Golkow Litigation Services                                            Page 145
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 151 of 290

 1          A.      Grubhub would be tracking --

 2          MR. CARLSON:      Same objection.

 3                  Sorry.    Same objection.

 4                  Go ahead.

 5    BY THE WITNESS:

 6          A.      Grubhub is tracking user traffic and

 7    clicks, but I cannot give you a specific answer on

 8    whether they are tracking a restaurant owner's

 9    specific behavior on Grubhub.

10    BY MS. PRATSINAKIS:

11          Q.      Would you say that restaurants visit

12    Restaurants.Grubhub.com more so than they visit

13    Grubhub.com?

14          MR. CARLSON:      Object to form.

15    BY THE WITNESS:

16          A.      I can't give you a solid answer on what

17    they visit more.       I can answer that they have more

18    functionality on Restaurants.Grubhub.com.

19    BY MS. PRATSINAKIS:

20          Q.      And so there's more business reasons to go

21    onto that website versus the diner website, is that

22    correct?

23          MR. CARLSON:      Object to form.

24    BY THE WITNESS:

Golkow Litigation Services                                            Page 146
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 152 of 290

 1          A.      If they choose to use it, yes.

 2    BY MS. PRATSINAKIS:

 3          Q.      Uh-huh.    Is the terms of use link posted

 4    on Restaurants.Grubhub.com?

 5          A.      Yes.    It is actually posted on every page.

 6          Q.      On every page.

 7                  And when did that posting -- when was that

 8    posted?

 9          A.      So, to my understanding, it was on every

10    page since -- since branded as GrubCentral.

11          MS. PRATSINAKIS:       What number are we on?

12          THE COURT REPORTER:        13.

13                       (WHEREUPON, a certain document was

14                         marked Kokos Deposition Exhibit

15                         No. 13, for identification, as of

16                         05/28/2019.)

17          THE WITNESS:      Thank you.

18    BY MS. PRATSINAKIS:

19          Q.      Look over this document and let me know

20    when you are ready.

21          MR. CARLSON:      Counsel, this doesn't have any

22    Bates on it.      Can you tell me where it came from?

23          MS. PRATSINAKIS:       It was an exhibit to an

24    earlier declaration.

Golkow Litigation Services                                            Page 147
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 153 of 290

 1          MR. CARLSON:      Okay.

 2    BY MS. PRATSINAKIS:

 3          Q.      So, this document was created from Grubhub

 4    for Restaurants' website, the HTTPS is

 5    Get.Grubhub.com, and we printed out every page on that

 6    site and could not locate the phrase "terms of use"

 7    anywhere.

 8                  Do you see that?

 9          MR. CARLSON:      Object to form.       I don't think

10    that a printout is a reliable way to look at what a

11    website looks like when a user is using it, so I'm

12    going to object to this as an exhibit.

13    BY MS. PRATSINAKIS:

14          Q.      Do you see the phrase "terms of use"

15    anywhere in this document?

16          A.      This is not the Grubhub for Restaurants

17    website.     This is Get.Grubhub.com which is used by our

18    restaurants that are looking to sign up for -- for

19    Grubhub and it has a variety of different pieces of

20    information, but this is not the Grubhub for

21    Restaurants platform that a restaurant would be going

22    to to do their activities.

23          Q.      So this is where a restaurant would go if

24    they were considering to use Grubhub services, is that

Golkow Litigation Services                                            Page 148
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 154 of 290

 1    correct?

 2          A.      Considering for the most part, yes, also

 3    could go just for gather more information about

 4    Grubhub.

 5          Q.      Uh-huh.    Or to learn about Grubhub for

 6    Restaurants itself, correct?

 7          A.      Yeah, it could go to learn more about what

 8    is available to restaurants by partnering with

 9    Grubhub.

10          Q.      And you see up in the first page up at the

11    top where it says:       "Solutions, resources, blogs, sign

12    in, contact us, sign up."

13                  So what is that signing into?

14          A.      They would have to click on the sign-in

15    that would redirect them to the actual platform for

16    Grubhub for Restaurants.

17          Q.      Okay.    And so that's how you access

18    Grubhub for Restaurants, you click that sign-in

19    button?

20          A.      On this specific website, but it is not

21    how restaurants would access it normally.

22          Q.      Understood.

23                  And then that phrase "sign up," you could

24    just click that on that and sign up for a restaurant

Golkow Litigation Services                                            Page 149
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 155 of 290

 1    account with Grubhub for Restaurants?

 2          A.      That would be where it takes them to our

 3    self-service signup.        They could also request that

 4    someone call them back as well.

 5          Q.      Okay.

 6                  And what is the purpose of having this

 7    information compiled here on the Get.Grubhub.com?

 8          A.      Quite a few of our 'net new restaurant

 9    signups come from inbounds of restaurants seeking out

10    Grubhub specifically to sign up.           So this is a place

11    for them to find the information they need.

12          Q.      In order to determine whether they want to

13    sign up for your serve -- Grubhub services?

14          A.      Yes, it could be used as a -- a source of

15    information for them to decide.

16          Q.      Why aren't the terms of use on any of

17    these pages?

18          MR. CARLSON:      Object to form.

19                  Again, I don't think a printout is a

20    reliable snapshot of the website, so I'm going to

21    object to the exhibit, but answer if you can.               Excuse

22    me.

23    BY THE WITNESS:

24          A.      I don't have a specific answer as I didn't

Golkow Litigation Services                                            Page 150
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 156 of 290

 1    build the website, but my guess would be they are not

 2    signed up with us.

 3    BY MS. PRATSINAKIS:

 4          Q.      Okay.    I'd like to direct you to the

 5    screen.    In order to resolve an objection that's been

 6    made that this is not a reliable source, I'd like to

 7    direct you to the live website of Grubhub for

 8    Restaurants at Get.Grubhub.com.

 9          THE VIDEOGRAPHER:        We will go off record for

10    just one second.

11                  Going off the record at 2:43.

12                       (WHEREUPON, a recess was had

13                        from 2:43 to 2:46 p.m.)

14          THE VIDEOGRAPHER:        We are back on the record at

15    2:46.

16    BY MS. PRATSINAKIS:

17          Q.      Ms. Kokos, I'm showing you my laptop where

18    there is a live image of the Grubhub for Restaurants

19    website Get.Grubhub.com, and what I'd like you to do

20    is surf these pages and direct me to anywhere you find

21    the phrase "terms of use."

22          MR. CARLSON:      I'm going to object.

23                  But go ahead and...

24    BY THE WITNESS:

Golkow Litigation Services                                            Page 151
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 157 of 290

 1          A.      Underneath the section that's titled

 2    "Learn More" at the bottom of the page, you can click

 3    on our privacy policy, which would then, of course,

 4    take you to the privacy policy and also show you the

 5    website to Grubhub.com/legal/terms-of-use.

 6                  Oh, yay.

 7    BY MS. PRATSINAKIS:

 8          Q.      You can look up there.

 9          A.      And I hadn't -- didn't get a chance to

10    actually click on it, but my second option would have

11    been to look at the FAQs underneath "Learn More."

12          Q.      Do you want to try that?

13          A.      Sure.

14                  It's the same.      So the policy -- excuse

15    me.   Privacy policy is also located at the end of that

16    page as well.

17          Q.      Okay.    Thank you.

18                  So there is no direct link to terms of use

19    on any of these pages, correct?

20          MR. CARLSON:      Object to form.       The site speaks

21    for itself.

22    BY MS. PRATSINAKIS:

23          Q.      What I mean is, you have to click a couple

24    of times to get to the terms of use, not just -- it is

Golkow Litigation Services                                            Page 152
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 158 of 290

 1    not just present right on the screen or --

 2          A.      Correct.

 3          Q.      -- by clicking once?

 4          A.      You have to click twice.

 5          Q.      Okay.    So if someone wasn't on your

 6    website when Grubhub purports to have run this banner

 7    ad preceding the April 6th modification, how would

 8    they have known about -- how would they have been

 9    notified about this update?

10          A.      When you say weren't on our site, do you

11    just simply mean a contracted restaurant did not visit

12    our site or someone was not contracted with us?

13          Q.      Say someone didn't see the banner at all,

14    would they have had notice of this arbitration clause

15    that was added?

16          MR. CARLSON:      Object to form.

17    BY THE WITNESS:

18          A.      The restaurant is officially on notice by

19    signing a contract and within the contract it states,

20    even in the 2011 contract, that Grubhub.com/legal, to

21    check it.     One says we reserve the right to change at

22    any time, one says that we have 30 days before they

23    can go into effect, but the expectation is that, you

24    know, the restaurant has the ability to check the

Golkow Litigation Services                                            Page 153
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 159 of 290

 1    Grubhub.com/legal website which could show them the

 2    updated terms of use at any time.

 3    BY MS. PRATSINAKIS:

 4          Q.      So if a restaurant didn't happen to

 5    stumble across a banner ad that ran for 30 days on a

 6    diner ordering system website, would they have been

 7    given 30 days notice?

 8          MR. CARLSON:      Object to form, asked and

 9    answered.

10    BY THE WITNESS:

11          A.      Yes, the terms of use clearly did not go

12    into effect until April 6th.

13    BY MS. PRATSINAKIS:

14          Q.      But what I'm saying is if a restaurant

15    didn't see your banner, would you have -- would you

16    consider them notified of that change in terms?

17          A.      Yes, we would consider them notified as

18    being on notice by signing a contract and asked to

19    check the terms of use on a regular basis.

20          Q.      But the contract requires you to give

21    30 days notice to the restaurant, and so if the

22    restaurant does not see your banner, what 30-day

23    notice did Grubhub provide?

24          A.      The notice is simply by signing the

Golkow Litigation Services                                            Page 154
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 160 of 290

 1    contract and having the website available to you at

 2    any time, one of the contracts specifically stated

 3    that we needed 30-day notice and we could not enforce

 4    them for 30 days.       The other web -- or the other

 5    contract said we had no notice, as well as the

 6    OrderHub terms and conditions said we have no notice.

 7          Q.      So the notice for the modification is the

 8    original contract, in your view?

 9          MR. CARLSON:      Object to form, mischaracterizes

10    testimony.

11    BY THE WITNESS:

12          A.      The notice is that they signed a contract

13    which directs them to a website that they have the

14    ability to check at any time.

15    BY MS. PRATSINAKIS:

16          Q.      Let's move on to Exhibit 14.

17                       (WHEREUPON, a certain document was

18                        marked Kokos Deposition Exhibit

19                        No. 14, for identification, as of

20                        05/28/2019.)

21          THE WITNESS:      Thank you.

22    BY MS. PRATSINAKIS:

23          Q.      Please take a look at the document and let

24    me know when you are ready to discuss it.

Golkow Litigation Services                                            Page 155
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 161 of 290

 1          MR. CARLSON:      Counsel, was this also attached to

 2    a declaration previously?

 3          MS. PRATSINAKIS:       Yes, sir.

 4    BY MS. PRATSINAKIS:

 5          Q.      What you are looking at is a printout of

 6    the microsite for the Tiffin Mount Airy location.

 7                  Do you have any reason to dispute that?

 8          MR. CARLSON:      Object to form.

 9    BY THE WITNESS:

10          A.      No, I do not dispute that.

11    BY MS. PRATSINAKIS:

12          Q.      Now, there is quite a bit of content on

13    this microsaw -- microsite, do you agree?

14          A.      I would agree that they have a very long

15    menu, yes.

16          Q.      So there is one page of menu, two page,

17    three, four, five.       So five pages of menus and then

18    they have their address and then 809 ratings start

19    right there at the bottom of six of 14 and those are

20    the reviews for Tiffin and then that goes on for

21    pages.

22                  And in any of the pages you are looking at

23    that we are reviewing together, do you see the phrase

24    "terms of use"?

Golkow Litigation Services                                            Page 156
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 162 of 290

 1          A.      I do at the very last page.

 2          Q.      Other than the last page, do you see it on

 3    any of the other multiple pages we've just gone

 4    through?

 5          MR. CARLSON:      Object to the form.        Again, this

 6    is a printout of a website.          There are things cut off

 7    at the bottom.      This is not a reliable exhibit, I

 8    object.

 9                  But answer if you can.

10    BY MS. PRATSINAKIS:

11          Q.      All right.     Let's take a look at it.

12          A.      I mean, I agree, it is a website and you

13    would be scrolling down as a diner and you can also

14    see them at the end of the page, "terms of use and

15    privacy policy."

16          Q.      Right.    But one would have to go all of

17    the way to the bottom of the screen to see it.                  So if

18    you had a thousand pages of reviews, one would have to

19    go to a thousand and one plus whatever other

20    information is on there, correct?

21          MR. CARLSON:      Object to form.

22    BY THE WITNESS:

23          A.      No.   We don't show all of the reviews.

24    You can click to see all of your reviews, but we do

Golkow Litigation Services                                            Page 157
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 163 of 290

 1    not show them in the doc -- in the website when you go

 2    to it as a diner.

 3    BY MS. PRATSINAKIS:

 4           Q.     Okay.

 5                  Oh.   I'd like to refer you to --

 6           MS. PRATSINAKIS:      Did it work?      Can I go on?

 7    For the love of God.        Never mind.      That's fine.

 8           THE VIDEOGRAPHER:       I can get it.

 9    BY MS. PRATSINAKIS:

10           Q.     So not all of the reviews will show, but

11    there is still quite a bit of content.             There is the

12    full menu, correct, you don't cut off the menu, is

13    that right?

14           A.     No, not on the website, we would not cut

15    off the menu.

16           Q.     Right.    You wouldn't have to click a link

17    to say see more to see the whole menu?

18           A.     Correct.

19           Q.     Okay.

20           A.     You would scroll down to see the whole

21    menu.

22           Q.     So if a menu is 25 pages or 30 pages, you

23    wouldn't see terms of use until Page 31 at the very

24    end?

Golkow Litigation Services                                            Page 158
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 164 of 290

 1          MR. CARLSON:      Object to form.

 2    BY THE WITNESS:

 3          A.      Correct.     We would need to get through the

 4    menu.    We do not have any menus that are 25 to 30

 5    pages at this time.

 6    BY MS. PRATSINAKIS:

 7          Q.      And you've looked at every menu to confirm

 8    that?

 9          MR. CARLSON:      Object -- object to form.

10    BY MS. PRATSINAKIS:

11          Q.      You can answer the question.

12          A.      No, I have not looked at all 115,000

13    menus.

14          Q.      Okay.    You can put that one to the side --

15    oh, actually, no.       One more question.

16                  What is your evidence that the banner ran

17    on a microsite?

18          MR. CARLSON:      Object -- object to form.

19                  Go ahead.

20    BY THE WITNESS:

21          A.      What was given to me through discovery was

22    the stuff that we gave you earlier.

23    BY MS. PRATSINAKIS:

24          Q.      So there is it no actual banner

Golkow Litigation Services                                            Page 159
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 165 of 290

 1    notification that went on a restaurant microsaw --

 2    site, is there?

 3          MR. CARLSON:      Object to form.

 4    BY THE WITNESS:

 5          A.      Not within the production that was handed

 6    to me when we were doing this earlier, putting

 7    together the evidence of the banner.

 8    BY MS. PRATSINAKIS:

 9          Q.      Okay.    So if the banner had run on a

10    microsite of Grubhub, wouldn't that have been part of

11    the record?

12          A.      I cannot confirm to you what was done

13    during discovery to find the banner.

14          Q.      So is it fair to conclude that you

15    couldn't find or that Grubhub could not locate any

16    evidence of the banner on top of a restaurant

17    microsite?

18          MR. CARLSON:      Object to form.

19    BY THE WITNESS:

20          A.      I cannot confirm that for you either way.

21    BY MS. PRATSINAKIS:

22          Q.      Uh-huh.    Okay.

23                  Now, you also testified -- you testified

24    that the banner ran across the ordering pages, is that

Golkow Litigation Services                                            Page 160
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 166 of 290

 1    right, the ordering site?

 2          A.      I said the search pages.

 3          Q.      Okay.    So the search page, is that -- can

 4    you give me a specific URL for that?

 5          A.      I do not have it pulled up in front of me,

 6    but it -- it would be off -- a sub page off of

 7    Grubhub.com.

 8          Q.      Okay.    Let me see if I can just look it

 9    up.

10                  Well, my question is going to be:            Do you

11    have any documentary evidence or evidence of any kind

12    to prove that it was on the ordering site?              Or the --

13    the search page, excuse me?

14          A.      The proof that we have are the -- the

15    tickets, the e-mails and the screen shot that we

16    produced earlier.

17          Q.      So what is the ordering site for?

18          A.      The ordering site as in Grubhub.com?

19          Q.      No.   As in the search.

20                  Here, here is Grubhub.com.          Why don't you

21    show me where else you believe that banner was posted?

22          A.      You would type in your address as a diner.

23          Q.      Uh-huh.

24          A.      And this next page that is brought to you

Golkow Litigation Services                                            Page 161
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 167 of 290

 1    is what we would call our search page.             So there is a

 2    variety of restaurants listed and cuisines that you

 3    can search by.

 4          Q.      Okay.    So a diner looking to order food

 5    would type in their address and although it still is

 6    yet unconfirmed, they would -- Grubhub believes that

 7    there would have been a banner there between March 7th

 8    and April 6th?

 9          A.      Correct, a diner or a restaurant typing in

10    an address on Grubhub.com would be taken to our search

11    page which is the second page and they would have been

12    able to see a notification there, banner notification.

13          Q.      And I know you mentioned this earlier, but

14    can you just refresh my memory about tracking on this

15    page right here whether Grubhub tracks who is

16    searching between March 7th and April 6th, do -- do

17    they keep track of the -- who is searching from where,

18    at what time, do they keep that data?

19          A.      So my specific knowledge is not around the

20    data collection of Grubhub.          I know that they track

21    users and -- and track traffic within the website, but

22    I could not give you a firm answer on what

23    specifically was tracked during those dates.

24          Q.      So, and if someone is not signed up with

Golkow Litigation Services                                            Page 162
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 168 of 290

 1    Grubhub, they still track you, correct?

 2          A.      I cannot answer that specifically.

 3          Q.      Okay.    Did Grubhub send any type of

 4    communication asking restaurants to go to the

 5    Grubhub.com website to see this purported banner that

 6    was running between April -- purportedly running

 7    between March 7th and April 6th?

 8          MR. CARLSON:      Object to form.       Asked and

 9    answered multiple times.

10    BY THE WITNESS:

11          A.      Grubhub did not send any specific notice

12    to the restaurants to go to Grubhub.com and look for

13    the banner.     We've asked them in their contracts to

14    check back to the Grubhub.com/legal website looking

15    over our privacy policy in terms of use on a regular

16    basis.

17          Q.      Okay.    Okay.    If you could pull out

18    Exhibit 5, your declaration.

19                  Other than the e-mails that you've

20    attached to your declaration of March 6th, 2019, do

21    you have any proof that suggests or shows that

22    Marianne Kelly was on a page that was running your

23    banner?

24          MR. CARLSON:      I'll just --

Golkow Litigation Services                                            Page 163
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 169 of 290

 1    BY MS. PRATSINAKIS:

 2          Q.      Excuse me, Grubhub's banner?

 3          MR. CARLSON:      I'll just object because we have

 4    done discovery responses and things since this

 5    declaration and she has not been put up as the witness

 6    on all of the tracking data.          Right?     That's

 7    Mr. Young.     So you are beyond the scope and you're on

 8    something that's before the discovery we were just

 9    doing.

10          MS. PRATSINAKIS:       I'd like the witness to

11    testify, not her attorney.

12    BY MS. PRATSINAKIS:

13          Q.      Can you answer the question?

14          A.      I have e-mails specifically from Marianne

15    to Kevin, not on March through April, but I have

16    e-mails for Exhibits F through L and -- let me make

17    sure those are accurate.         I can give you a page to

18    start.     Grubhub 1488 that -- where she is specifically

19    asking him questions --

20          Q.      Uh-huh.

21          A.      -- related to the website --

22          Q.      Uh-huh.

23          A.      -- placement --

24          Q.      Uh-huh.

Golkow Litigation Services                                            Page 164
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 170 of 290

 1          A.      -- menu, where I know that she has

 2    specifically visited Grubhub.com.

 3          Q.      Okay.    So let's just start with 1489 in

 4    this e-mail between Marianne and Kevin O'Malley.

 5                  Couldn't she have reviewed the

 6    restaurants' microsite on Grubhub for Restaurants and

 7    not have gone to the Grubhub.com microsite to give you

 8    this input?

 9          A.      No, she could not have.         That -- the

10    ability to check your placement or your menu on

11    Grubhub was not in GrubCentral at that time.

12          Q.      Okay.    So you're saying in July of 2016 --

13          A.      Correct.

14          Q.      -- the menu was not available on

15    GrubCentral.com?

16          A.      I did not say the menu was not available.

17          Q.      Uh-huh.

18          A.      The actual link to your menu live on

19    Grubhub.com was not in GrubCentral.            The menu and menu

20    editing function was there, but it would not show you

21    exactly what it looked like to a diner.

22          Q.      Okay.    But she is just saying make the

23    menus consistent, isn't she?

24          A.      In the beginning part of this e-mail, yes,

Golkow Litigation Services                                            Page 165
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 171 of 290

 1    but in that last paragraph as:

 2                  "Why is the open now box checked as a

 3    default?     If a customer wants to place an order before

 4    our listed opening time" --

 5          Q.      Uh-huh.

 6          A.      -- "we don't show up on the list.            We are

 7    probably losing some sales because of this.               You can

 8    only see that open now check box" --

 9          Q.      Uh-huh.

10          A.      -- "on the Grubhub.com website."

11          Q.      Okay.    And so -- so her one reference to

12    visiting the diner website is your evidence for her

13    having notice of the 2016 banner?

14          MR. CARLSON:      Object to form.

15    BY THE WITNESS:

16          A.      That's not what I said.         I --

17    BY MS. PRATSINAKIS:

18          Q.      I'm asking.      It's a question.       I mean --

19          A.      I'm answering.

20                  What the e-mails specifically state and

21    what I have stated previously is that there are

22    e-mails throughout here through Kevin that I know that

23    she has been to Grubhub.com.

24          Q.      Uh-huh.    On a handful of occasions in an

Golkow Litigation Services                                            Page 166
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 172 of 290

 1    eight-year relationship, is that right?

 2          MR. CARLSON:      Object to form, argumentative.

 3    BY MS. PRATSINAKIS:

 4          Q.      I mean, the relationship with Tiffin

 5    started in 2011, it is now 2019, that's eight years,

 6    and in the eight years that it has been doing business

 7    with you, you've found a handful of e-mails, correct?

 8          MR. CARLSON:      Object to form.

 9    BY THE WITNESS:

10          A.      These are the e-mails that we found

11    specifically with Marianne, yes, and I believe

12    Marianne did not join the company until 2016.

13    BY MS. PRATSINAKIS:

14          Q.      And so you didn't search for any other

15    Tiffin employee, just Marianne?

16          MR. CARLSON:      Object to form.       Be -- beyond the

17    scope.     I don't --

18    BY THE WITNESS:

19          A.      This is --

20          MR. CARLSON:      Answer to the extent you can.

21    BY THE WITNESS:

22          A.      Yeah, this is what was handed to me as far

23    as discovery and doing research and finding e-mails.

24    This is what we were looking for with this specific

Golkow Litigation Services                                            Page 167
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 173 of 290

 1    person in the e-mails.

 2    BY MS. PRATSINAKIS:

 3          Q.      Okay.    Is it fair to say that if you had

 4    found any other evidence of anyone from Tiffin

 5    visiting the microsite you would have included it as

 6    evidence in your declaration to support your

 7    allegation that they -- they go to the website?

 8          MR. CARLSON:      Object to form.       You know, we've

 9    had discovery responses since then.            We've produced

10    400 and some e-mails from Tiffin.            This is -- I don't

11    understand the question.

12                  Answer if you can.

13    BY THE WITNESS:

14          A.      Again, like, there was plenty -- there was

15    lots of research done.         These are the specific ones

16    that were included within my declaration.              I can't

17    speak to what they've already produced as -- as other

18    evidence to you.

19    BY MS. PRATSINAKIS:

20          Q.      So you personally did not see any other

21    evidence but what's in here in your declaration?

22          A.      I think what's relevant is what's in our

23    responses to and objections to the interrogatories and

24    what was in my declaration.

Golkow Litigation Services                                            Page 168
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 174 of 290

 1          Q.      Okay.    Did you personally see the

 2    documents that are referenced in the interrogatory

 3    responses?

 4          A.      Yes.

 5          Q.      Okay.    You personally laid eyes on each of

 6    those documents?

 7          A.      Yes, and signed off on them.

 8          Q.      Okay.    And so just to be clear, you found

 9    no other information other than what's in your rog --

10    in the rog responses and what's in your declaration?

11          MR. CARLSON:      Object to form, asked and answered

12    multiple times.

13    BY THE WITNESS:

14          A.      Correct.

15    BY MS. PRATSINAKIS:

16          Q.      Okay.    So moving on, I'd like to --

17    Exhibit 15.

18                       (WHEREUPON, a certain document was

19                         marked Kokos Deposition Exhibit

20                         No. 15, for identification, as of

21                         05/28/2019.)

22          THE WITNESS:      Thank you.

23    BY MS. PRATSINAKIS:

24          Q.      Ms. Kokos, I'm handing you a spreadsheet

Golkow Litigation Services                                            Page 169
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 175 of 290

 1    that was produced to us the other day that's been

 2    named "Activity Log" and it was -- and I can represent

 3    to you that it was in a folder called "Marketing" and

 4    suggest that these are various e-mails that were sent

 5    for marketing purposes to restaurants.

 6                  Am I reading this document correctly?

 7          A.      Yes, that is correct.

 8          Q.      Okay.    And these are e-mails that were

 9    sent to restaurants between March 29th, 2017, through

10    April 29th, 2019, is that correct?

11          A.      That is correct.       These are the dates

12    listed on this document.

13          Q.      Okay.    And are any -- I mean, I understand

14    you can't speak to each and every single e-mail that's

15    just referenced here summarily, but -- but what does

16    this represent to you?

17                  Is this -- explain this restaurant

18    outreach that I'm looking at.

19          A.      Sure.

20                  This restaurant outreach is from our B2B

21    marketing team, so the marketing team that is focused

22    on restaurants specifically, and these are all of the

23    different campaigns they ran through the dates that

24    you have listed.

Golkow Litigation Services                                            Page 170
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 176 of 290

 1          Q.      Okay.    So these are not e-mails sent by

 2    your group?

 3          A.      That's correct.

 4          Q.      This is the B2B division?

 5          A.      Correct.

 6          Q.      And do you have a list of the e-mails that

 7    you sent en masse to restaurants?

 8          A.      No, I would not have a list of all of the

 9    e-mails that have been sent to restaurants.               We -- we

10    don't send to campaigns like a B2B marketing team

11    would.     We send individual communications to

12    restaurants.

13          Q.      Okay.    And does the B2B team send out

14    notifications to restaurants about terms of use or any

15    other similar types of communications that would have

16    legal ramifications for restaurants?

17          MR. CARLSON:      Object to form.

18    BY THE WITNESS:

19          A.      The B2B marketing team would -- would not

20    be sending out communications with regards to our --

21    our terms of use because they are subject to change at

22    any time and they are in digital format.

23    BY MS. PRATSINAKIS:

24          Q.      So, I'm sorry, let me understand.            The B2B

Golkow Litigation Services                                            Page 171
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 177 of 290

 1    division sends out e-mails for a variety of reasons

 2    for purposes of, you know, improving services to

 3    restaurants or increasing engagement with restaurants

 4    but has never referenced nor would reference terms of

 5    use because they are on a website?

 6          MR. CARLSON:      Object to form.

 7    BY THE WITNESS:

 8          A.      No, I'm saying they have not -- they are

 9    not in an e-mail form to a restaurant.             So the B2B

10    team has not sent them in e-mail form to a restaurant.

11    They are sending exactly what you said, which would be

12    enhancements or updates product wise.

13    BY MS. PRATSINAKIS:

14          Q.      Ms. Kokos, did Grubhub locate any evidence

15    of Plaintiffs being on the website during the actual

16    time that the alleged banner ad was running?

17          MR. CARLSON:      Object to form, asked and

18    answered.

19    BY MS. PRATSINAKIS:

20          Q.      It is a simple yes or no.

21          A.      We did find evidence of them being on the

22    website and all of that is within my interrogatory

23    responses.

24          Q.      After the date that the banner ad stopped

Golkow Litigation Services                                            Page 172
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 178 of 290

 1    running, isn't that correct?

 2          A.      I would have to go back through --

 3          MR. CARLSON:      Object to form.

 4                  Sorry.    Go ahead.

 5    BY THE WITNESS:

 6          A.      I would have to go back through and look

 7    specifically at my declaration to be exact.

 8    BY MS. PRATSINAKIS:

 9          Q.      Okay.    If you had such proof, it would be

10    in this declaration, correct?

11          MR. CARLSON:      Object to form.

12    BY MS. PRATSINAKIS:

13          Q.      Do you -- can I ask, did Grubhub keep --

14                  I'm sorry.     Answer that question.

15          A.      Yes, it would -- it would be in my

16    declaration and/or the responses and objections to the

17    interrogatories.

18          Q.      Okay.

19                  So how would the banner ad -- did the

20    banner ad request that someone click it to acknowledge

21    it or just to -- or you just clicked it to be rerouted

22    to that URL we discussed earlier, update to terms?

23          A.      The -- the banner ad was not specifically

24    asking anyone to acknowledge it.           It just gave you an

Golkow Litigation Services                                            Page 173
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 179 of 290

 1    option to learn more which took you to the updated

 2    terms of use or there was an X that you could dismiss

 3    the banner ad.

 4          MR. PRATSINAKIS:       Okay.    I think this is a good

 5    time to break before we get into the next subject.

 6                  Is that okay with everyone?

 7          MR. CARLSON:      Yeah.

 8          THE VIDEOGRAPHER:        We are going off the record

 9    at 3:14 p.m.

10                       (WHEREUPON, a recess was had

11                        from 3:14 to 3:35 p.m.)

12          THE VIDEOGRAPHER:        We are back on the record at

13    3:35.

14    BY MS. PRATSINAKIS:

15          Q.      Ms. Kokos, you attached to your

16    declaration a copy of -- of a popup overlaid on top of

17    the URL Grubhub.com/legal/terms-of-use.

18                  I'd like to direct your attention to that

19    popup, Exhibit T of your declaration, Bates numbered

20    1583, and that is -- your declaration is Exhibit 5,

21    for the record.

22                  And my question to you is:          Do you

23    recognize this page?

24          A.      I do.    This is the terms of use on

Golkow Litigation Services                                            Page 174
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 180 of 290

 1    Grubhub.com.

 2          Q.      And just to be clear, exactly what URL is

 3    it found on, specifically?

 4          A.      The Grubhub.com/ -- let me get it correct

 5    for you.     It is Grubhub.com/legal/terms-of-use.

 6          Q.      Okay.    And when did these -- for -- just

 7    putting aside the popup for a second, when did the

 8    terms that are labeled "effective June 4th, 2018," get

 9    posted onto that URL?

10          A.      Those are the most recent terms of use

11    that went live on June 4th, 2018, and are still there

12    today.

13          Q.      Okay.    So I take it there wasn't a 30-day

14    period that preceded that with a popup, is that

15    correct, something to say, in 30 days our terms are

16    going to be amended, is that right?

17          A.      Correct.     This popup went live on

18    June 4th, 2018, when these terms also went live and it

19    is actually still on the website today.

20          Q.      Okay.    And this popup, when did this popup

21    start running over top of the June 4th, 2018 terms of

22    use which you testified were loaded onto the URL on

23    June 4th, 2018?

24          A.      The popup went live on June 4th, 2018.

Golkow Litigation Services                                            Page 175
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 181 of 290

 1          Q.      Was there a work order for this popup?

 2          A.      I do not specifically remember a work

 3    order for this popup, but I have to assume that our

 4    tech team had a similar




Golkow Litigation Services                                            Page 176
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 182 of 290




Golkow Litigation Services                                            Page 177
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 183 of 290




 4          Q.      Ms. Kokos, are you familiar with the

 5    reason why the terms were updated on June 4th, 2018?

 6          A.      That would have been our legal team

 7    deciding that they needed to update the terms of use.

 8    They are assessing it on a regular basis.

 9          Q.      And was it your understanding that it had

10    nothing to do with the Tiffin complaint?

11          MR. CARLSON:      Object, object to the form.

12    BY THE WITNESS:

13          A.      Again, it would have been strictly our --

14    our legal team making those decisions of when they

15    want to update our terms of use.

16    BY MS. PRATSINAKIS:

17          Q.      My question is:       Do you have an

18    understanding of whether or not the Tiffin complaint

19    contributed to the amendment of the terms of use?

20          MR. CARLSON:      And -- and I'll instruct you to

21    answer that only if you can without revealing any

22    privileged communications.

23    BY MS. PRATSINAKIS:

24          Q.      I mean, I asked for your understanding,

Golkow Litigation Services                                            Page 178
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 184 of 290

 1    not your communication with counsel.

 2          MR. CARLSON:      Well -- well, if you want to treat

 3    it as a yes or no, do you have an understanding of --

 4    well, strike that.       I'm not going to ask questions.

 5                  I'll instruct you not to reveal privileged

 6    communications.       If your communication was with a

 7    lawyer, I instruct you not to reveal that.              If you

 8    have some other reason to understand why the terms

 9    were amended, you can give that.

10    BY THE WITNESS:

11          A.      No, I was not involved in any decision to

12    amend our terms of use.

13    BY MS. PRATSINAKIS:

14          Q.      My question was different.

15                  Do you have an understanding of whether or

16    not the Tiffin complaint contributed to the amendment

17    of the terms of use?

18          A.      No.

19          Q.      Okay.

20          A.      I was not involved.

21          Q.      Okay.    And you met with legal specifically

22    about the Tiffin complaint?

23          A.      Yes, I met with -- with our internal legal

24    and then outside counsel.

Golkow Litigation Services                                            Page 179
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 185 of 290

 1          Q.      And that was soon after Kevin O'Malley's

 2    March e-mail?

 3          A.      The inside counsel with Katie would have

 4    been soon after.       Jones Day would not have been until

 5    recent.

 6          Q.      Okay.    Is Ken O'Malley still at the

 7    company?

 8          A.      He is still at the company.

 9          MS. PRATSINAKIS:       Okay.    Well, I will represent

10    to you that I don't have a JIRA ticket for this 2018

11    amendment to the terms of use and would like the

12    company to produce that to the extent it exists.

13          MR. CARLSON:      I will take it under advisement.

14          MS. PRATSINAKIS:       Or just some clarity as to

15    whether or not --

16          MR. CARLSON:      Right.

17          MS. PRATSINAKIS:       -- one even exists.        And if

18    one doesn't exist, what I would like to request is the

19    documents that led to the IT department adding this so

20    I have some clarity on exactly what it was added.

21          MR. CARLSON:      Okay.    Well, we've already tried

22    to respond to the discovery requests looking for that

23    type of information.        So I think we've probably

24    already given you what we have.           But we'll --

Golkow Litigation Services                                            Page 180
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 186 of 290

 1          MS. PRATSINAKIS:       So there is no work ticket.

 2          MR. CARLSON:      Now, I am not -- I am not making

 3    representations one way or another because I don't

 4    know the extent of everything --

 5          MS. PRATSINAKIS:       Okay.

 6          MR. CARLSON:      -- right here.

 7          MS. PRATSINAKIS:       Sure.

 8          MR. CARLSON:      What I'm saying is we will

 9    consider it and we can get back to you if we have got

10    anything else to put up.

11          MS. PRATSINAKIS:       Okay.    So just to be clear, I

12    want to see the JIRA work ticket for the popup and I

13    want to see the JIRA work ticket for the new updated

14    content added to the website at

15    Grubhub.com/legal/terms-of-use to the extent there are

16    two separate ones.

17          MR. CARLTON:      It will probably be easier if you

18    follow up after the deposition in writing and issue us

19    an e-mail saying what you want.

20          MS. PRATSINAKIS:       I just told you what I wanted.

21          MR. CARLSON:      I'm just asking you to put it in

22    an e-mail so it is clear because I'm not sure what --

23    what exactly you are talking about.

24    BY MS. PRATSINAKIS:

Golkow Litigation Services                                            Page 181
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 187 of 290

 1          Q.      I'd like to direct you back to 1583.

 2                  This popup is a popup notifying a user

 3    about an update to terms of use, correct?

 4          A.      Correct.

 5          Q.      But the popup is sitting on top of and

 6    overlaid over the actual terms of use, so how would

 7    one know about the amendment on June 4th if they

 8    didn't go directly to this URL?

 9          A.      So from a restaurant specifically, we are

10    telling them that they should, you know, look at the

11    terms of use on a regular basis.           And, again, this

12    popup is actually still here today, so it is showing

13    anyone that's coming to this terms of use page to take

14    note of the fact that there has been an -- an update

15    as of June 4th, review that before you are continuing

16    to use the website.

17          Q.      But with the banner you claim -- or

18    Grubhub claims that it was running on the homepage,

19    why did this popup not get placed on the homepage?

20          A.      Again, that would have been our -- our

21    legal team's choice of where they wanted the banner

22    and/or popup to go and for this specific change they

23    chose to leave it on the terms of use page.

24          Q.      Okay.    So other than on the terms of use

Golkow Litigation Services                                            Page 182
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 188 of 290

 1    page, this popup appeared nowhere else on

 2    Grubhub.com's URLs or sub URLs or sub sub sub URLs?

 3          A.      This specific popup did not.

 4          Q.      Okay.    So you could dismiss this popup by

 5    clicking "got it" or the "X," correct, up at the

 6    right-hand screen?

 7          A.      That is correct.       To be able to continue

 8    reading the page, you have to click "got it" or X out

 9    of the -- the popup itself.

10          Q.      Okay.    And so do you track -- does Grubhub

11    track, excuse me, the clicking of the "X"?

12          A.      Grubhub is not specifically tracking the

13    clicking of the "X" or -- or the "got it."              It is

14    there.     And you cannot see or use the site unless you

15    dismiss the box.

16          Q.      Okay.

17                  Does -- so I understand that Grubhub

18    doesn't track whether the "X" is clicked versus the

19    "got it," is that correct?

20          A.      Correct.

21          Q.      Does Grubhub know that this popup has been

22    dismissed, regardless of how it was dismissed?

23          A.      No.   To my understanding, Grubhub is not

24    tracking clicks on this popup in any form.

Golkow Litigation Services                                            Page 183
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 189 of 290

 1          Q.      Okay.    So the terms of use that were

 2    posted behind this popup, did it have a section or a

 3    paragraph explaining what had been updated, or were

 4    you supposed to, like, create your own redline

 5    comparison of, like, the form -- the terms prior to

 6    and these terms?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      The popup was encouraging you to read the

10    ent -- terms of use in entirety to know what the

11    current terms of use were.

12    BY MS. PRATSINAKIS:

13          Q.      Okay.    But did it notify you of what

14    specific term had been updated?

15          MR. CARLSON:      Object to form, asked and

16    answered.

17    BY THE WITNESS:

18          A.      No.   The -- the for -- the popup and the

19    reason for the popup was just letting you know that an

20    update had happened and encouraging you to read them

21    in its entirety.

22    BY MS. PRATSINAKIS:

23          Q.      Okay.    My question is different.

24                  My question is:       Did it explain to you the

Golkow Litigation Services                                            Page 184
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 190 of 290

 1    difference between this version and the immediately

 2    preceding version of terms of use?

 3          MR. CARLSON:      Object to form, asked and

 4    answered.

 5    BY THE WITNESS:

 6          A.      No.   The terms of use are the updated

 7    version of the terms of use and we are asking that the

 8    diners, drivers, restaurants, anyone using our site

 9    are reading it in their entirety to know everything

10    that's in the terms of use.

11    BY MS. PRATSINAKIS:

12          Q.      And if a restaurant doesn't use your site,

13    then they are not required to read it?

14          MR. CARLSON:      Object to form, mischaracterize

15    the testimony.

16    BY THE WITNESS:

17          A.      The restaurant is already agreeing to the

18    terms of use by signing the contract.

19    BY MS. PRATSINAKIS:

20          Q.      So the word "use" qualifies the website

21    Grubhub.com, isn't it?         Isn't it about using the

22    website is what they are agreeing to, we'll agree to

23    these terms because we are using Grubhub.com, correct?

24          MR. CARLSON:      Object to form.

Golkow Litigation Services                                            Page 185
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 191 of 290

 1    BY THE WITNESS:

 2          A.      No, I don't agree with that.          It's the

 3    terms of use of Grubhub's products in any capacity

 4    that you are using it.         So you are -- by using

 5    Grubhub, you are agreeing to these terms of use.

 6    BY MS. PRATSINAKIS:

 7          Q.      Okay.    Maybe I'm just -- so then why have

 8    a separate set of terms of use for Rest -- for Grubhub

 9    for Restaurants if -- if this is to be interpreted

10    that way?

11          MR. CARLSON:      Object to form.

12    BY THE WITNESS:

13          A.      The terms of use within Grubhub for

14    Restaurants do have a few different paragraphs and

15    entities than this one specifically and it is for

16    restaurants using that platform, the Grubhub for

17    Restaurants platform.

18    BY MS. PRATSINAKIS:

19          Q.      Okay.    Just walk me through this, why not

20    just have it all in one place, if -- if -- if this is

21    to be interpreted the way you are interpreting it,

22    that it is about using anything and all things

23    Grubhub, then why not take whatever terms at Grubhub

24    for Restaurants that are out there and mushing them

Golkow Litigation Services                                            Page 186
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 192 of 290

 1    into this?

 2          MR. CARLSON:      Object to form, calls for

 3    speculation, hypothetical.

 4    BY MS. PRATSINAKIS:

 5          Q.      If you know.

 6          MR. CARLSON:      Argumentative.

 7    BY THE WITNESS:

 8          A.      The -- the way that the terms of use

 9    are -- are written and -- and decided upon are with

10    our legal team.       So they have put terms of use for

11    Grubhub.com on Grubhub.com.

12    BY MS. PRATSINAKIS:

13          Q.      Uh-huh.

14          A.      They apply to any user that is using that

15    website or -- and those services.            They've also then

16    put together terms of use for Grubhub for Restaurants

17    that are restaurant specific because diners do not

18    access that website and there are a few different

19    types of things within that website.

20          Q.      Right.

21                  So -- so one is focused on diners and the

22    other one is focused on restaurants, correct?

23          MR. CARLSON:      Object to form, mischaracterizes

24    the testimony.

Golkow Litigation Services                                            Page 187
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 193 of 290

 1    BY THE WITNESS:

 2          A.      That is -- that is not what I said,

 3    because there are --

 4    BY MS. PRATSINAKIS:

 5          Q.      I'm asking.

 6          A.      -- multiple different people that log into

 7    Grubhub for Restaurants -- or excuse me -- that log

 8    into Grubhub.com different than Grubhub for

 9    Restaurants.

10          Q.      I would like to -- you to turn your

11    attention to 1585 in your Exhibit U of your

12    declaration.

13          A.      Yes.

14          Q.      So in -- this is a -- what is this

15    document?

16          A.      This document is a representation of what

17    the sign-in page looks like for Grubhub for

18    Restaurants.

19          Q.      At what time?

20          A.      Are you asking what date specifically it

21    looked like this?

22          Q.      Yes.    So what timeframe did the sign-in

23    page look like this?        What was the -- give me a time

24    reference.

Golkow Litigation Services                                            Page 188
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 194 of 290

 1          A.      To my knowledge, since it started, that it

 2    looks like Grubhub for Restaurants and this is what it

 3    looks like today.

 4          Q.      Okay.    So since it started, it had a 2019

 5    copyright?

 6          A.      You are asking me about the specific

 7    copyright, no.      I'm telling you that the page itself

 8    where a restaurant would log in looks like this.

 9          Q.      Okay.    But this specific page is

10    copyrighted 2019.

11                  So is it fair to say that it couldn't have

12    come into existence in and of itself until January 1,

13    2019, or later?

14          MR. CARLSON:      Object to form.

15    BY THE WITNESS:

16          A.      For this pulling of the page, sure, it

17    happened in 2019.       I'm telling you from my experience

18    of looking at Restaurants.Grubhub.com that this

19    section is what the login section looked like for

20    restaurants.

21    BY MS. PRATSINAKIS:

22          Q.      So from around January 2018 until now, it

23    looked exactly like this?

24          A.      January 2017 is when Grubhub for

Golkow Litigation Services                                            Page 189
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 195 of 290

 1    Restaurants rolled out.

 2          Q.      Okay.    So, just so I understand your

 3    testimony, from the time Grubhub for Restaurants

 4    rolled out in 2017 through to today, the login screen

 5    looked exactly like this but for the copyright date?

 6          A.      There may have been different color

 7    changes, but yes.

 8          Q.      So the phrase "terms of use" at the bottom

 9    corner in tiny font, that was there in 2017 and 2018?

10          A.      Correct.

11          MS. PRATSINAKIS:       Okay.     I would like to mark my

12    next exhibit -- what are we on?

13          THE COURT REPORTER:        16.

14          MS. PRATSINAKIS:       Okay.

15                       (WHEREUPON, a certain document was

16                        marked Kokos Deposition Exhibit

17                        No. 16, for identification, as of

18                        05/28/2019.)

19          THE WITNESS:      Thank you.

20    BY MS. PRATSINAKIS:

21          Q.      Take a moment to look this over and let me

22    know when you are ready.

23          A.      I am ready.

24          Q.      Okay.    So on Grubhub 50 there is a picture

Golkow Litigation Services                                            Page 190
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 196 of 290

 1    of the login screen, Grub Central, the previous login

 2    screen and the -- and now a new login screen for

 3    Grubhub for Restaurants.

 4                  It is a before-and-after screen shot.              Do

 5    you see that?

 6          A.      I do, but I would not call it a screen

 7    shot.    I would call it a snippet of the login specific

 8    section where a restaurant needs to focus their effort

 9    in logging in.

10          Q.      Okay.    But do you see whoever drafted this

11    document called it a screen shot?

12          A.      I see that, but I'm -- I'm telling you

13    that I think that there is a limited amount of space

14    on this page and they are showing you what's the most

15    important information and that the point of this is

16    how to log in.

17          Q.      So to whom was this document directed?

18          A.      This was directed to restaurants and our

19    team would have also sent it out to restaurants.

20          Q.      Uh-huh.    And so this is exactly what it

21    looked like when it went out to restaurants?

22          A.      I cannot specifically confirm that this

23    was exactly what it looked like.           It may have had

24    different heading or logo of some sort to show

Golkow Litigation Services                                            Page 191
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 197 of 290

 1    Grubhub, but I can know that this is what was drafted.

 2          MS. PRATSINAKIS:       Okay.    We would like the

 3    actual, a copy of the actual e-mail sent reflecting

 4    this communication regarding the rebranding of Grubhub

 5    for Restaurants.

 6          MR. CARLSON:      I suspect you have it already.

 7          MS. PRATSINAKIS:       So the actual e-mail itself.

 8    BY MS. PRATSINAKIS:

 9          Q.      Ms. Kokos, do you have any screen shots of

10    the login page that is copyrighted 2017 or 2018?

11          A.      I -- what I produced is -- is what I have

12    and what I have seen.        I would not be -- I would not

13    know specifically if there was one during discovery

14    that was -- that was found.

15          Q.      So, is there a website I could search

16    right now that would -- that would -- associated with

17    this page?

18          A.      This page specifically, the -- the URL is

19    Restaurant.Grubhub.com.

20          Q.      Here we go.      I'm going back to the Wayback

21    Machine and I'm putting in

22    Restaurant.Grubhub.com/login, is that...?

23          A.      Yes, maybe.      I don't know.      I think you

24    can just get to it through Restaurant.Grubhub.com.

Golkow Litigation Services                                            Page 192
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 198 of 290

 1          MS. PRATSINAKIS:       Thank you to the videographer

 2    for typing that in.

 3                  Oh, slightly different.

 4    BY MS. PRATSINAKIS:

 5          Q.      Does this Exhibit 16 refresh your

 6    recollection when the rebranding actually took place?

 7          A.      So the rebrand for GrubCentral to Grubhub

 8    for Restaurants was at the beginning of -- of January

 9    in 2017 and this was kind of just showing what the

10    differences were.

11          Q.      Okay.    So where it says:       "Rebranding

12    starting on 1/18," does it mean January 18th, 2017?

13          A.      Yes.    The -- the rebrand of moving to

14    Grubhub for Restaurants was at the beginning of 2017.

15          Q.      And when -- did Grubhub send an e-mail

16    notifying those who had signed up for Grubhub for

17    Restaurants notifying them of the terms of use on that

18    website?

19          A.      The terms of use for Grubhub for

20    Restaurants and/or GrubCentral, there was not a

21    specific notification to the restaurants that the

22    terms of use were there.         The terms of use had a

23    hyperlink in the -- the right-hand corner of -- of

24    most pages.

Golkow Litigation Services                                            Page 193
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 199 of 290

 1          Q.      But this link, this

 2    Restaurant.Grubhub.com/terms-of-use where Grubhub

 3    claims to have posted terms of use, that was not

 4    referenced in the agreements with restaurants, was --

 5    was it?

 6          A.      That's --

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      That's correct.       The -- the contract is

10    referring to the Grubhub.com/legal.

11    BY MS. PRATSINAKIS:

12          Q.      Okay.    So other than a hyperlink on a

13    login screen that you have testified has been there

14    from the time it was GrubCentral until now, what other

15    notice did Grubhub provide restaurants of its terms of

16    use associated with the Grubhub for Restaurants --

17          MR. CARLSON:      Object to form.

18    BY MS. PRATSINAKIS:

19          Q.      -- platform?

20          A.      The terms --

21          MR. CARLSON:      Sorry.

22    BY THE WITNESS:

23          A.      The terms of use on this --

24          MR. CARLSON:      I thought you were done.

Golkow Litigation Services                                            Page 194
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 200 of 290

 1    BY THE WITNESS:

 2           A.     -- privacy --

 3           MR. CARLSON:     Sorry.    I had -- just let -- let's

 4    let -- we are talk -- all talking each -- over each

 5    other.

 6                  Sorry.    I didn't mean to cut you off.            I

 7    apologize.

 8                  Object to form.

 9                  Now you can answer the question.

10    BY THE WITNESS:

11           A.     The terms of use in the privacy policy

12    link that are in the right-hand corner are actually on

13    every single page when you go to Grubhub for

14    Restaurants.      There's also an additional place to find

15    it on the profile page where it says -- there is a --

16    a bigger link that says "term and agreement" that you

17    would kick -- click on and go directly to the terms of

18    use.

19    BY MS. PRATSINAKIS:

20           Q.     Okay.    So multiple clicks to get to the

21    URL -- a different URL than the one referenced in the

22    contract?

23           A.     No, I would not say that there are

24    multiple clicks.       It is a link on every page.          So if

Golkow Litigation Services                                            Page 195
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 201 of 290

 1    you are on Grubhub for Restaurants and you are using

 2    Grubhub for Restaurants, any page that you are on you

 3    could go to the bottom right-hand corner and click on

 4    the terms of use.

 5          Q.      Assuming you know it is there?

 6          MR. CARLSON:      Object to form.

 7    BY THE WITNESS:

 8          A.      Assuming that you are looking at the

 9    website, yes.

10    BY MS. PRATSINAKIS:

11          Q.      And -- and notice a link --

12          MR. CARLSON:      Object to form.

13    BY MS. PRATSINAKIS:

14          Q.      -- correct?

15                  Well, if you don't see the link, will you

16    see the terms?

17          A.      I'm not quite --

18          MR. CARLSON:      Object to form.

19                  Sorry.

20    BY THE WITNESS:

21          A.      I'm not quite sure how you could not see

22    the link.

23    BY MS. PRATSINAKIS:

24          Q.      Okay.    Well, you deal with a department

Golkow Litigation Services                                            Page 196
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 202 of 290

 1    that has many one-on-one communications with

 2    restaurants and -- and I'm sure in that role you've

 3    dealt with restaurant complaints, correct?

 4          A.      Yes, I have had restaurant complaints.

 5          Q.      How many times have you been brought to

 6    arbitration by a restaurant?

 7          A.      Me specifically?

 8          Q.      The company.

 9          A.      I would not actually know the total number

10    of times we've been brought to arbitration.

11          Q.      Has it been more than five?

12          A.      Again, not to my -- I -- I don't know.

13    I've not been involved in -- in all of the

14    arbitrations that have happened.           I've only been

15    involved with this one.

16          Q.      Are you assuming that any happened?

17          A.      I -- I can't speak to it.          I have not been

18    a part of them.       I have been a part of this one.

19          Q.      So you handle complaints from restaurants

20    and are not specifically involved in any arbitrations

21    between restaurants and Grubhub, assuming they even

22    exist, correct?

23          A.      Correct.

24          Q.      Okay.

Golkow Litigation Services                                            Page 197
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 203 of 290

 1          MS. PRATSINAKIS:       I'd like to mark the next

 2    exhibit, Exhibit 17.

 3                       (WHEREUPON, a certain document was

 4                        marked Kokos Deposition Exhibit

 5                        No. 17, for identification, as of

 6                        05/28/2019.)

 7          THE WITNESS:      Thank you.

 8    BY MS. PRATSINAKIS:

 9          Q.      Let me know when you are ready.

10          A.      I am ready.

11          Q.      Okay.    What does this document reflect?

12          A.      This document is screen shots of what the

13    Tilf -- Tiffin Elkins Park owner or primary user or

14    admin user would be able to see when they log in to

15    Grubhub for Restaurants.

16          Q.      So is this a first screen that they see?

17          A.      The very first screen you see when you log

18    in is this dashboard, correct.

19          Q.      And over to the left is a directory of

20    different types of information contained on this

21    platform, correct?

22          A.      Yes, that's correct.

23          Q.      And would you read them for me?

24          A.      The first is "dashboard," the second is

Golkow Litigation Services                                            Page 198
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 204 of 290

 1    "orders," the third is "menu," the fourth is

 2    "profile," the fifth is "hours," the sixth is

 3    "delivery boundary," seventh is "reviews," eighth is

 4    "promotion," nine is "financials," ten is "users."

 5    There is an option to reach your drivers if you are

 6    using our Grubhub delivery service, "settings,"

 7    "learning center" and then a button to stop taking

 8    orders for the day.

 9          Q.      Okay.    When you click on "users," what

10    type of information pops out?

11          A.      The screen shot in your document at the

12    back, it shows you what users have access to that

13    specific restaurant you have pulled up --

14          Q.      Uh-huh.

15          A.      -- and if they are admins or basic, if

16    they have access to multiple restaurants, and the

17    last, login for them.

18          Q.      So whose account are we looking at when we

19    are looking at this dashboard?

20          A.      So today we would be looking at -- from a

21    super admin view which would be anyone internally at

22    Grubhub that could access the same thing as what a --

23    a admin user would see from the Tiffin location.                 So

24    it would be internally specific to Grubhub.

Golkow Litigation Services                                            Page 199
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 205 of 290

 1          Q.      So just to be clear, some admins are

 2    multiple restaurant admins and some admins are

 3    restaurant-specific admins, correct?

 4          A.      Correct.     That would be up to the choice

 5    of the restaurant, how they want to set that up.

 6          Q.      And underneath in the restaurant column,

 7    there is a number there, 227901, and then another

 8    number under that associated with Elkins Park which is

 9    also 227901.

10                  What is that in reference to?

11          A.      Those two numbers are the restaurant's

12    custofer -- customer identification number within the

13    Grubhub internal system, so it is letting us know what

14    location they are assigned to.

15          Q.      And what -- what location are you

16    referring to?

17          A.      So the Elkins Park location's customer ID

18    is 227901.

19          Q.      And the one above it?

20          A.      Again, same, it would be the Elkins Park

21    location, which is 227901.

22          Q.      And both of those -- so there is two user

23    accounts specific to the Elkins Park restaurant,

24    correct?

Golkow Litigation Services                                            Page 200
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 206 of 290

 1          A.      That is correct.

 2          Q.      Do you know who uses those accounts?

 3          A.      According to the first and last name

 4    listed there, the first one would be Munish Narula and

 5    the second would be Naran Adhikari.

 6          Q.      And who inputted the first and last name

 7    in reference to this column?          Was it Grubhub or was it

 8    the customer?

 9          A.      I would assume that it is Grubhub.            The

10    customer does have the ability to add users if they

11    are an admin to that specific location.

12          Q.      Okay.    So you tell Grubhub that you need

13    an account and Grubhub will add the first, last name

14    and the sign-in account number to you, is that

15    correct?

16          A.      In previous days, so early on in -- in

17    Grubhub for Restaurants, the only way to begin using

18    Grubhub for Restaurants was to have someone on Grubhub

19    create you an account.         Today it is actually

20    automatic.     That the minute you sign up with Grubhub,

21    you are sent a user name and password to have access

22    to Grubhub for Restaurants and you can add as many

23    users as you want.       If you can't do it or you need

24    help, you are welcome to call the Account Adviser team

Golkow Litigation Services                                            Page 201
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 207 of 290

 1    or Restaurant Care to add users.

 2          Q.      That self login or self account option,

 3    that just only started recently, you said, in the last

 4    six to 12 months, is that correct?

 5          A.      No.   We've probably began sending logins

 6    the minute someone signs up with Grubhub within the

 7    last year.     So probably 12 months or so.           But when the

 8    Tiffin restaurants were using Grubhub -- GrubCentral

 9    and Grubhub for Restaurants, we probably would have

10    added the -- at least the first user.

11          Q.      Okay.    And so is it uncommon for Grubhub

12    to just add the owner of the restaurant as the name

13    associated with the account?

14          A.      We would generally ask them who they want

15    to be the admin user.        We wouldn't just assume.           We

16    would ask whoever is signing the restaurant up, who do

17    you want to have access to this website.

18          Q.      And so do you know who -- do you -- do you

19    keep recordings of conversations of these types of

20    requests?

21          A.      I know that our calls are recorded in

22    certain states, but I would not say that we are

23    regularly collecting calls around what users to add.

24    We may have specific e-mails around it, but the owners

Golkow Litigation Services                                            Page 202
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 208 of 290

 1    are who are asking who can have access to the account.

 2          Q.      So when you are signing up for an account,

 3    is it -- is it over the phone or is it by an e-mail

 4    request?

 5          A.      It could be either.

 6          Q.      Either one?

 7          A.      Um-hum.

 8          Q.      Who is Adhikari Naran?         Or Naran Adhikari?

 9          A.      I would not have specific recollection of

10    who that user is, but that user would have been

11    someone that was given to us as being able to have

12    access to this account.

13          Q.      And just because an account is under a

14    person's name, does that necessarily mean that they

15    are the user of the account day-to-day?

16          MR. CARLSON:      Object to form.

17    BY THE WITNESS:

18          A.      There are two different forms of using

19    Grubhub for Restaurants.         There is the admin version

20    where you have access to many of these different

21    things on the left.

22    BY MS. PRATSINAKIS:

23          Q.      Uh-huh.

24          A.      And then there is a basic version where

Golkow Litigation Services                                            Page 203
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 209 of 290

 1    you are just essentially confirming the orders.

 2          Q.      Uh-huh.

 3          A.      So if this person was given an admin

 4    login, it's because they were -- we were told that

 5    they were able to have access to those things.

 6          Q.      Uh-huh.

 7          A.      And then if they decide to use it, of

 8    course, it is up to them as a user if they want to use

 9    it or not.

10          Q.      So -- so just to be clear, it's not

11    necessarily the name on the account that's actually

12    using this admin account?

13          A.      If --

14          MR. CARLSON:      Object to form.

15    BY THE WITNESS:

16          A.      If this admin has given the login to

17    someone else, I would not be able to tell you that.

18    That's up to the admin to choose to do.

19    BY MS. PRATSINAKIS:

20          Q.      Okay.    So Grubhub can't track who is using

21    the admin account, it could be a waitress, it could be

22    cashier, it could be -- it could be anyone who was

23    given that account name and password, correct?

24          MR. CARLSON:      Object to form, calls for

Golkow Litigation Services                                            Page 204
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 210 of 290

 1    speculation.

 2    BY MS. PRATSINAKIS:

 3          Q.      And I'm -- and I'm sorry.          Just to be

 4    clear, I'm asking hypothetically, would you know who

 5    is using it if it was given out to all of the

 6    employees of the restaurant?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      Grubhub would not know specifically what

10    user was using the login except for the login itself.

11    I cannot tell you whether a restaurant has given the

12    login to all of its employees, but it would definitely

13    not be in their best interests to do so with the

14    amount of information that's located in Grubhub for

15    Restaurants.

16    BY MS. PRATSINAKIS:

17          Q.      Okay.    What specifically is so

18    hypersensitive that you wouldn't give it to employees?

19          A.      Well, the access to change order minimum

20    or your fee, your delivery boundary, hours of

21    operation, but most importantly, your financials in

22    being able to see your statements and your deposits

23    and transactions, revenues associated with your

24    restaurant, that tends to be pretty sensitive

Golkow Litigation Services                                            Page 205
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 211 of 290

 1    information.

 2          Q.      But -- but, wait, we are only talking

 3    about the financials of revenue associated with

 4    Grubhub, we are not talking about the entire

 5    restaurant operation, correct?

 6          MR. CARLSON:      Object to form.

 7    BY THE WITNESS:

 8          A.      Correct.     These would be the orders coming

 9    from Grubhub.

10    BY MS. PRATSINAKIS:

11          Q.      Okay.    But so I guess every admin can

12    decide for his or herself what they are comfortable

13    sharing and that it can be used by anyone and Grubhub

14    wouldn't know the difference, correct?

15          MR. CARLSON:      Object to form, asked and

16    answered.

17    BY THE WITNESS:

18          A.      Correct, it is the restaurant's choice.

19    BY MS. PRATSINAKIS:

20          Q.      Okay.    So earlier when we were looking at

21    Exhibit 13, this information on Exhibit 13, can you

22    access it from this page?

23                  Is it -- is it synonymous with the

24    learning center?

Golkow Litigation Services                                            Page 206
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 212 of 290

 1          A.      You are asking -- sorry.         You are asking

 2    if this page on Exhibit 13 is part of the learning

 3    center?

 4          Q.      I'm saying if -- is the content on

 5    Exhibit 13 accessible through links on the left-hand

 6    side of this page?

 7          A.      To -- to my understanding, it's only

 8    accessible at Get.Grubhub.com but I have not

 9    specifically looked at the learning center to see if

10    this is located there.         The learning center is more

11    restaurant and industry-based information for

12    restaurants that are on Grubhub.           Get.Grubhub.com is

13    its own website to access the restaurants.

14          Q.      Okay.    So they both target restaurants but

15    restaurants that have opted for different services or

16    one that hasn't opted for services and the other one

17    already has, is that correct?

18          A.      That's it, yes, that's correct.

19          Q.      Okay.    I don't see the terms of use on the

20    left-hand side here as an option.

21                  Do you?

22          MR. CARLSON:      What -- which page are you on?

23    BY MS. PRATSINAKIS:

24          Q.      Exhibit 17, Grubhub 5.

Golkow Litigation Services                                            Page 207
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 213 of 290

 1                  Is there any way to access, I guess, the

 2    terms of use that you -- that were reportedly posted

 3    on Grubhub for Restaurants from any link on the

 4    left-hand side?

 5          A.      Yes, there is.

 6          Q.      Okay.    Show me which link.

 7          A.      It would be the profile link.

 8          Q.      Okay.    So let's go to the profile link.

 9                  So after you kick -- click "profile," what

10    comes up?

11          A.      After you click "profile" on Grubhub 12,

12    it shows you a -- pictures that are representing your

13    website as well as your logo.

14          Q.      Uh-huh.

15          A.      You have underneath "order management" a

16    variety of different ways to adjust some account

17    settings, anywhere that there is a pencil.              You can

18    click to see your public profile, which would be how

19    your menu is displaced to diners.            What's in your

20    About Us section, who your specific account contact

21    is, as in your main admin user, who your account

22    adviser is.     We have now moved on to Grubhub 13.              And

23    then right underneath the Account Adviser is a link to

24    "terms and agreement" where you can view the terms of

Golkow Litigation Services                                            Page 208
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 214 of 290

 1    use.

 2           Q.     And when was that posted there?

 3           A.     I do not specifically know when it was

 4    posted to the profile page in this manner, but it has

 5    always been at the bottom right-hand corner.

 6           MS. PRATSINAKIS:      Counsel, can we get the work

 7    order for the addition of terms and agreement on the

 8    profile page of GFR --

 9           MR. CARLSON:     I don't --

10           MS. PRATSINAKIS:      -- Grubhub No. 13.

11           MR. CARLSON:     I don't think she even -- I'm not

12    sure that's consistent with the testimony, but send me

13    an e-mail after this and we'll consider it.

14           MS. PRATSINAKIS:      Well, let me ask.

15    BY MS. PRATSINAKIS:

16           Q.     Would a -- would an order have -- a work

17    order have been issued for a change to your -- to your

18    platform?

19           A.     I -- I mean, I am not in the tech team.

20    I -- I don't specifically know, but I -- I would not

21    be the one making the change to the code like that.

22           Q.     Okay.    So you don't know when it was

23    posted there.

24                  Can you guesstimate, do you know that if

Golkow Litigation Services                                            Page 209
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 215 of 290

 1    it was in there on -- in 2018?

 2          A.      I don't know that specifically.           I know

 3    that the profile page has been adjusted recently to be

 4    able to give restaurants access to some of these

 5    account settings.

 6          Q.      Uh-huh.

 7          A.      So I would say it's definitely -- I should

 8    not say definitely.        I would guess that it has been

 9    there in at least the last six to 12 months as these

10    order management and large order thresholds and things

11    have now been recently added to be editable by the

12    restaurant.

13          Q.      Uh-huh.

14          A.      The terms of use link in the -- the corner

15    has always been there.

16          Q.      That little one on the right-hand side

17    sandwiched between "all rights reserved" and "privacy

18    policies," is that what you are referring to?

19          A.      Correct, the "terms of use" link in the

20    right-hand corner.

21          Q.      Okay.    And so what was added in -- in the

22    last six or so months, you are estimating, I

23    understand, was this phrase "terms and agreement" and

24    then "view terms and agreement" right underneath that,

Golkow Litigation Services                                            Page 210
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 216 of 290

 1    correct?

 2          MR. CARLSON:      Object.     Object to form,

 3    mischaracterizes testimony.

 4    BY THE WITNESS:

 5          A.      Correct, the addition of the profile

 6    page and these editable versions is what I am -- I am

 7    guessing was in the last six to 12 months.

 8    BY MS. PRATSINAKIS:

 9          Q.      Well, I'm asking specifically about this

10    phrase "terms and agreement" and then it says "view

11    terms and agreement," I'm asking when specifically was

12    that added.     And I thought your testimony was in the

13    last six to 12 months?

14          A.      That is correct.

15          Q.      Okay.

16                  And can you click on both of these?

17          A.      Yes, but the -- the link is one hyperlink.

18    It takes you to the terms of use page.

19          Q.      Okay.

20                  And I guess the one in the lower

21    right-hand corner wasn't good enough, they added

22    another one?

23          MR. CARLSON:      Object to the -- was that a

24    question?

Golkow Litigation Services                                            Page 211
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 217 of 290

 1                  Object to form.

 2    BY THE WITNESS:

 3          A.      Yeah, are you asking me my opinion if it

 4    wasn't good enough?        I would not be able to give you

 5    an answer on that or not.         The tech team has decided

 6    and the legal team has decided where they want to post

 7    the -- the terms of use.

 8    BY MS. PRATSINAKIS:

 9          Q.      Uh-huh.    Is that language right there,

10    "terms and agreement," more visible to you than that

11    little link on the lower right-hand corner?

12          A.      On this specific page it -- it sticks out

13    as an individual box.

14          Q.      Uh-huh.    Okay.    And if you -- if you

15    scroll up to "account contact"?

16          A.      Yes.

17          Q.      Who is Suman?

18          A.      Underneath Suman KC it states that it is

19    the owner -- he or she is the owner with a specific

20    number.    So where that comes from would be our

21    contract.

22          Q.      Uh-huh.    So Suman is the owner and it's

23    with respect to the Elkins Park restaurant?

24          A.      That's what's listed there, yes.

Golkow Litigation Services                                            Page 212
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 218 of 290

 1          Q.      Uh-huh.    Okay.    And when, if you know, did

 2    Grubhub add a mandatory arbitration provision to terms

 3    on this platform?

 4          A.      So that was also added in 2016.           The

 5    arbitration clause was added to the terms of use, I

 6    believe it was August 1st.

 7          Q.      Uh-huh.    And was it updated on the

 8    platform on that same day?

 9          MR. CARLSON:      Object to form.

10    BY THE WITNESS:

11          A.      Were the terms of use updated on that day,

12    is that what you are asking me?

13    BY MS. PRATSINAKIS:

14          Q.      Yes.

15          A.      Yes, they went in -- they were updated on

16    the site on August 1st of 2016 to

17    Restaurants.Grubhub.com.

18          Q.      Okay.    So the commit date was in 2017?

19          MR. CARLSON:      Object to form.

20    BY MS. PRATSINAKIS:




Golkow Litigation Services                                            Page 213
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 219 of 290




10          MS. PRATSINAKIS:       Exhibit 17?

11          THE COURT REPORTER:        18.

12          MS. PRATSINAKIS:       18.

13                       (WHEREUPON, a certain document was

14                        marked Kokos Deposition Exhibit

15                        No. 18, for identification, as of

16                        05/28/2019.)

17    BY MS. PRATSINAKIS:

18          Q.      Take a moment to review this document and

19    let me know when you are ready.

20          A.      I am ready.

21          Q.      Okay.    What is this document?

22          A.      This is an example of our Grubhub for

23    Restaurants terms of use.

24          Q.      What do you mean by example?

Golkow Litigation Services                                            Page 214
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 220 of 290

 1          A.      This is a -- our terms of use on Grubhub

 2    for Restaurants.       You can see that there is a JIRA

 3    ticket at the top of this.          So this is not an actual

 4    printout of the terms of use that are on the

 5    page today because they would not have the JIRA

 6    information on it.

 7          Q.      Uh-huh.    And what is the date of this

 8    update?

 9          A.      This is updated as of May 29th, 2017.

10          Q.      That's the date of the terms of use, but

11    above that, what's the commit date?

12          A.      The commit date is titled 5/6/19, although

13    I don't know what commit date necessarily means.

14          Q.      Well, I thought you had testified earlier

15    that commit date is the date that one strives to

16    complete a work order?

17          A.      You asked me if I knew what it meant on a

18    JIRA ticket without showing me a JIRA ticket, and so I

19    said without seeing the context of the ticket, I would

20    guess that it's something -- a date that they are

21    trying to commit something to to complete something.

22          Q.      Uh-huh.    So do you have a different

23    understanding looking at this JIRA ticket?

24          A.      It is basically the same as if I didn't

Golkow Litigation Services                                            Page 215
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 221 of 290

 1    look at it.     It doesn't give me much data to go off

 2    of.

 3          Q.      So your best understanding of this --

 4    well, this is how I read it based on your testimony,

 5    that these are terms that someone updated on May 29th,

 6    2017, that they weren't posted to the URL

 7    Restaurant.Grubhub.com/terms-of-use until this commit

 8    date of May 6th, 2019?

 9          MR. CARLSON:      Objection; misstates document.

10          MS. PRATSINAKIS:       How so, Counsel?

11          MR. CARLSON:      Do you want me to explain it?

12          MS. PRATSINAKIS:       Sure.

13          MR. CARLSON:      So my -- my understanding of this

14    as a document is that this was a spit out of every

15    time the terms of use would have been, sort of, edited

16    in any way on the website.

17                  And so here you see at the top it says "no

18    content change, code file rename only."             They are

19    saying the code file was renamed but there wasn't any

20    content change to the document and that was done on

21    May 6th, 2019.

22          MS. PRATSINAKIS:       Okay.    Thank you.

23    BY MS. PRATSINAKIS:

24          Q.      Do you know when the terms of use dated

Golkow Litigation Services                                            Page 216
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 222 of 290

 1    May 29th, 2017, were actually posted onto the

 2    Restaurant.Grubhub.com/terms-of-use site?

 3          A.      Yes.    They -- they would have been posted

 4    on May 29th, 2017.       These are the most recent and

 5    current versions of the terms of use today.

 6          Q.      So are you assume -- do you have evidence

 7    of that or are you just assuming it because of the

 8    date of the document?

 9          A.      Am I assuming that that's when they were

10    posted?

11          MR. CARLSON:      Object to form.       Sorry.

12    BY MS. PRATSINAKIS:

13          Q.      Yes.

14          MR. CARLSON:      Object to form.

15    BY THE WITNESS:

16          A.      Well, I know that from the date and then

17    we also have it in our -- our responses to the

18    interrogatories.

19    BY MS. PRATSINAKIS:

20          Q.      Okay.    Is there any evidence of the date

21    that you posted these terms that are referenced in

22    your interrogatory responses?

23          A.      It would be on Page 14 of the interrog --

24    interrogatory responses where there is a -- an

Golkow Litigation Services                                            Page 217
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 223 of 290

 1    effective date.

 2          Q.      So just to be clear, effective date can

 3    mean the date of a document that someone deems to go

 4    effective, but you can post it on an entirely

 5    different date, can't you?

 6          MR. CARLSON:      Object to form.

 7                  There is a Bates cited there.           You can

 8    look at the Bates to see if you've got an issue with

 9    it.

10    BY THE WITNESS:

11          A.      These are all of the dates that we are

12    assuming that everything went live on the site --

13    BY MS. PRATSINAKIS:

14          Q.      Right, but the --

15          A.      -- effective date.

16          Q.      Uh-huh.

17                  Do you have evidence of it actually going

18    on the website?

19          MR. CARLSON:      Object to form, asked and

20    answered.

21          MS. PRATSINAKIS:       Well, she testified she

22    assumes and so I'm just trying to get to, you know,

23    whether or not it is the right date.

24          MR. CARLSON:      But she pointed you to an

Golkow Litigation Services                                            Page 218
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 224 of 290

 1    interrogatory response that sites a document that you

 2    haven't shown her that I think if you looked at might

 3    answer your question.

 4          MS. PRATSINAKIS:       All right.

 5                  Okay.    Mark this as Exhibit 19.

 6                       (WHEREUPON, a certain document was

 7                        marked Kokos Deposition Exhibit

 8                        No. 19, for identification, as of

 9                        05/28/2019.)

10          MR. CARLSON:      Do you have any other copies?

11          MS. PRATSINAKIS:       Oh, sorry.

12          MR. CARLSON:      Thank you.

13    BY MS. PRATSINAKIS:

14          Q.      My first question to you is:          What is this

15    document?

16          A.      This is the JIRA ticket to describe

17    updated content for the specific terms of use for

18    Grubhub for Restaurants and it is dated March -- or

19    excuse me -- May 29th, 2017.

20          Q.      And the "Description of Changes" up at the

21    top, what does it say?

22          A.      "Description of Changes" at the top states

23    "updated content."

24          Q.      Do you know specifically what in here was

Golkow Litigation Services                                            Page 219
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 225 of 290

 1    updated?

 2          A.      I do not specifically know throughout the

 3    terms of use what was updated on this date.               I just

 4    know that this is our most recent version.

 5          Q.      And was a notification sent to the users

 6    of Grubhub for Restaurants on this date notifying them

 7    of this change term?

 8          A.      No, there was no notification sent to the

 9    restaurants on this date notifying of updated changes,

10    though the link is always present on the website for

11    them to access.

12          Q.      Okay.    And what does MYAC-2778 stand for?

13          A.      MYAC stands for My Account which was just

14    the older name of Grubhub for Restaurants.

15          Q.      And the 2778?

16          A.      I do not know specifically, but my guess

17    would be that is the ticket number for the JIRA

18    ticket.

19          Q.      And could you turn your attention -- well,

20    actually, I'll leave that right there.             I want -- do

21    you know when an arbitration clause was added to the

22    terms posted on Grubhub for Restaurants?

23          A.      Yes.

24          MR. CARLSON:      Object to form and asked and

Golkow Litigation Services                                            Page 220
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 226 of 290

 1    answered, but answer again.

 2    BY THE WITNESS:

 3          A.      August 1st, 2016.

 4    BY MS. PRATSINAKIS:

 5          Q.      August 1st, 2016.

 6                  And apologies if it was asked and answered

 7    already, but just can you tell me if a notification

 8    was sent directly to restaurants on that date

 9    regarding that amendment?

10          A.      A notification was not sent to restaurants

11    on the date of August 1st, 2016.           Again, the link is

12    present for them to click on at any time.

13          Q.      Uh-huh.

14                  So there was no popup on Grubhub for

15    Restaurants on that date?

16          A.      Correct, there was no popup on Grubhub for

17    Restaurants on that date.

18          Q.      And there was no banner on that date

19    either, correct?

20          A.      That is correct, there was no banner on

21    August 1st, 2016.

22          Q.      Okay.    Okay.    And do you know one way or

23    the other whether the August 2016 terms were posted on

24    the date they became effective and available for

Golkow Litigation Services                                            Page 221
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 227 of 290

 1    viewing on Grubhub for Restaurants?

 2           A.     If we go back to the interrogatory

 3    responses on Page 14 --

 4           Q.     Uh-huh.

 5           A.     -- the effective date is August 1st, 2016,

 6    of when they would be posted.

 7           Q.     So how do you define effective date, so

 8    I'm clear?

 9           A.     The --

10           MR. CARLSON:     Object to form.

11    BY THE WITNESS:

12           A.     The date in which they are live on the

13    website.

14    BY MS. PRATSINAKIS:

15           Q.     Okay.    And you've noted the evidence you

16    have for that in that document, in Page -- on Page 14

17    of the interrogatory responses, correct?

18           A.     Correct.

19           Q.     Okay.    And that is Document 261 through

20    271?

21           A.     For the August 1st date, correct.

22           Q.     Do you have any evidence that Marianne --

23    the account Marianne@Tiffin.com accessed the terms of

24    use on Grubhub for Restaurants?

Golkow Litigation Services                                            Page 222
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 228 of 290

 1          A.      We do, also within the interrogatory

 2    responses.

 3          MS. PRATSINAKIS:       We might as well mark them as

 4    an exhibit since we've been looking at them, 20.

 5    Sorry.

 6                       (WHEREUPON, a certain document was

 7                        marked Kokos Deposition Exhibit

 8                        No. 20, for identification, as of

 9                        05/28/2019.)

10          THE WITNESS:      Thank you.

11          MR. CARLSON:      I'll just lodge a scope objection

12    because I think this is what we designated Mike Young

13    kind of earlier for today.

14          MS. PRATSINAKIS:       I believe it is a joint -- I

15    mean, she testified to it under oath.

16          MR. CARLSON:      Right, you can ask her about her

17    declaration, that's fine.

18          MS. PRATSINAKIS:       In the reply brief, okay.

19          MR. CARLSON:      She -- she -- she didn't verify or

20    wasn't designated on the interrogatory responses you

21    are talking about right now.

22          MS. PRATSINAKIS:       Okay.

23          MR. CARLSON:      So if you want to ask her about

24    her declaration, I have got no problem with that.

Golkow Litigation Services                                            Page 223
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 229 of 290

 1          MS. PRATSINAKIS:       Well, why don't we -- she --

 2    she responded to my question by directing me to the

 3    interrogatories, so why don't we see what's she's

 4    asking -- or looking at.

 5    BY THE WITNESS:

 6          A.      Did you -- I'm sorry.

 7    BY MS. PRATSINAKIS:

 8          Q.      Oh, I'm sorry.      You were looking in the

 9    interrogatory responses for an answer to the question

10    of whether you have any evidence if the account

11    Marianne@Tiffin had accessed the terms of use at

12    Grubhub for Restaurants?

13          A.      So what I was responding to was the

14    Interrogatory No. 11 on Page 37.

15          Q.      Uh-huh.

16          A.      Again, this was not something that I was

17    specifically testifying to, but at my reply

18    declaration, I believe you meant of Marielle Kokos,

19    not of Marianna Kokos, which within the reply, I

20    believe it's between Pages 4 and 5, it discusses where

21    the -- the Tiffin users are -- have clicked on the

22    terms of use.

23          Q.      Do you know the actual people that clicked

24    on the terms of use?

Golkow Litigation Services                                            Page 224
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 230 of 290

 1          MR. CARLSON:      Object to form.

 2    BY THE WITNESS:

 3          A.      The actual people that have clicked on the

 4    terms of use are in the chart on Page 5.

 5    BY MS. PRATSINAKIS:

 6          Q.      Well, that says "user name," but you don't

 7    know who actually clicked the terms of use, you -- the

 8    name of the person using that account at the time?

 9    Like, for -- for example, many -- many of these clicks

10    are at 10:00 p.m. at night, 9:08 p.m. well after just

11    normal business hours.

12                  Do you see that?

13          A.      I do.

14          Q.      And so -- and -- and all of the accounts

15    on the right-hand side are not all restaurant

16    accounts, are they?        None -- none of these are

17    multiple restaurant accounts, correct?

18          MR. CARLSON:      Object to form.

19    BY THE WITNESS:

20          A.      I'm confused what you mean by multiple

21    restaurant accounts?

22    BY MS. PRATSINAKIS:

23          Q.      So, let's look at the first one,

24    TiffinBistro222@Grub -- GrubCentral@Grubhub.com,

Golkow Litigation Services                                            Page 225
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 231 of 290

 1    that's a user name?

 2           A.     Okay.

 3           Q.     That account is associated with only one

 4    restaurant as opposed to more than one restaurant, is

 5    it not?

 6           MR. CARLSON:     Just -- just one second.          I would

 7    suggest if you are going to use it this much, maybe we

 8    mark it as an exhibit because I don't think it is an

 9    exhibit right now.

10           MS. PRATSINAKIS:      Okay.

11           MR. CARLSON:     The reply.

12           MS. PRATSINAKIS:      Do you want a copy, is that

13    why?

14           MR. CARLSON:     Probably because I want a copy,

15    yeah.

16           MS. PRATSINAKIS:      I thought so.       Okay.    Let's

17    mark it as Exhibit 21.

18                       (WHEREUPON, a certain document was

19                        marked Kokos Deposition Exhibit

20                        No. 21, for identification, as of

21                        05/28/2019.)

22           MR. CARLSON:     Sorry to interrupt you.          Go ahead.

23    BY MS. PRATSINAKIS:

24           Q.     So on Page 5, Grubhub 1750 underneath --

Golkow Litigation Services                                            Page 226
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 232 of 290

 1    within Paragraph 11 of the Reply Declaration of

 2    Marielle Kokos, it lists a number of user names, and

 3    my question to you, are any of those user names

 4    associated with more than one restaurant?

 5          A.      I would need to look the user names up to

 6    see how many restaurants they are associated with.

 7          Q.      Okay.    Well, turn to the next page and I'd

 8    like to direct you to the chart in the middle that has

 9    user name Marianne@Tiffin.com and girard@tiffin.com.

10                  Do you see those two accounts?

11          A.      I do.

12          Q.      And do you see how next to it says

13    "multiple restaurants," "multiple restaurants"?

14          A.      I do.

15          Q.      Okay.    Would you be surprised to learn

16    that those are the only two multiple restaurant

17    accounts of Tiffin?

18          A.      I'm not necessarily surprised to learn

19    that, just from this specific screen shot not all of

20    the restaurants are in the drop down.             It is only for

21    this specific location.

22          Q.      Uh-huh.

23          A.      So I -- I would not know without looking

24    at all of the different locations how many have

Golkow Litigation Services                                            Page 227
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 233 of 290

 1    multiple restaurants.

 2          Q.      Okay.    Well, let's look at the one below

 3    the multiple restaurant account, the mtairy@tiffin.com

 4    user name.

 5          A.      Yes.

 6          Q.      Do you see that?

 7          A.      I do.

 8          Q.      And that's associated with one restaurant,

 9    correct?

10          A.      Correct.

11          Q.      Okay.    And that restaurant number is

12    68625, correct?

13          A.      That is correct.

14          Q.      And that restaurant account,

15    mtairy@tiffin.com, if you flip back to Page 5, that

16    account accessed the terms of use on the same day

17    within seconds of each other at -- or -- or so this

18    chart says.     I -- I can't verify one way or the other,

19    but at 10:12 p.m. and then at 12 -- 10:12 p.m., So

20    within four seconds, it just got double clicked by

21    someone late in the evening at this restaurant,

22    correct?

23          MR. CARLSON:      Object to form, argumentative.

24    BY MS. PRATSINAKIS:

Golkow Litigation Services                                            Page 228
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 234 of 290

 1          Q.      I'm asking is that what this reflects,

 2    your chart?

 3          A.      It's re --

 4          MR. CARLSON:      Object -- object to form.

 5    BY THE WITNESS:

 6          A.      It's reflecting that this user accessed

 7    them.    I don't know where their placement was, if they

 8    were at the restaurant or at home.

 9    BY MS. PRATSINAKIS:

10          Q.      Uh-huh.    And then if you go to

11    December 14th, 2018, again, it shows Mount Airy,

12    again, around the same time, 10:10 p.m.

13                  Do you see that?

14          A.      I do.

15          Q.      Okay.    And you don't know who was pressing

16    the -- clicking the button at 10:10 p.m. on

17    December 14th, 2018, correct?

18          MR. CARLSON:      Object.     Object to form.

19          MS. PRATSINAKIS:       What's wrong with the form?

20          MR. CARLSON:      She has asked and answered this

21    question several times about --

22          MS. PRATSINAKIS:       No.    We are talking about a

23    different line item.        Can we stop prompting the

24    witness.

Golkow Litigation Services                                            Page 229
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 235 of 290

 1          MR. CARLSON:      It is also argumentative.

 2          MS. PRATSINAKIS:       Why is it argumentative?

 3          MR. CARLSON:      You don't know, blah, blah, blah.

 4    That's argumentative.

 5    BY MS. PRATSINAKIS:

 6          Q.      Okay.    Do you know the name of the person

 7    who was using the mtairy@tiffin.com account on

 8    December 14th, 2018, at 10:10 p.m.?

 9          A.      I know the name that's associated to the

10    Mount Airy login, which would be Munish, and that is

11    the login that we would be able to know that accessed

12    the -- the terms of use.

13    BY MS. PRATSINAKIS:

14          Q.      Do you know the name of the person who --

15    forget the name on the admin file that was added by

16    Grubhub.     I'm asking about the name of the person who

17    accessed this account at 10:10 p.m. on December 14th,

18    2001, give me the name of the person?

19          MR. CARLSON:      Object to form, asked and

20    answered.

21    BY THE WITNESS:

22          A.      I -- I --

23    BY MS. PRATSINAKIS:

24          Q.      Do you know?

Golkow Litigation Services                                            Page 230
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 236 of 290

 1          A.      My answer to you would be the name that's

 2    associated with the login because that's what we gave

 3    them and that's what he has used.

 4          Q.      Okay.    So Munish Narula, the CEO of a

 5    company that owns ten restaurants, at 10:00 p.m. at

 6    night was on a single restaurant account checking the

 7    terms of use, is that your theory?

 8          MR. CARLSON:      Object to form.

 9    BY THE WITNESS:

10          A.      Why would I have anything different to

11    offer.     This is what the data is showing, that this

12    login, which is assigned to Munish, sorry if I

13    pronounced that wrong before, clicked on the terms of

14    use for 68625 at 10:10 p.m.

15    BY MS. PRATSINAKIS:

16          Q.      See, I -- we could debate this to the

17    court, but the reality is you don't know the person

18    who was actually using that account.             You are just

19    assuming it's the name of the admin on the account,

20    isn't that right?

21          MR. CARLSON:      Object to form, asked and answered

22    several times.

23    BY THE WITNESS:

24          A.      I know who the user is on this login and

Golkow Litigation Services                                            Page 231
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 237 of 290

 1    if that user chose to give the login to someone else,

 2    I can't comment on that.         That was their decision.

 3    BY MS. PRATSINAKIS:

 4          Q.      Okay.    So based on this chart at

 5    Paragraph 11, you don't have any instance of

 6    Marianne@Tiffin.com logging in or clicking onto the

 7    terms of use on Res -- Grubhub for Restaurants, is

 8    that correct?

 9          A.      For Marianne's specific login, no, I do

10    not have it in this chart.

11          Q.      And -- well, did she access the terms of

12    use and you didn't put it in the chart?

13          A.      For her login, I do not have a record of

14    her accessing the terms of use.

15          Q.      Okay.    Not just in this chart, but in any

16    of the data that was pulled for you, correct?

17          A.      Correct.

18          Q.      And do you have any -- do you see

19    girard@tiffin.com on this chart?

20          A.      I do not see that specific login, no.

21          Q.      And so is it fair to conclude that

22    girard@tiffin.com did not log into Grubhub for

23    Restaurants and ever clicked terms of use?

24          MR. CARLSON:      Object to form.

Golkow Litigation Services                                            Page 232
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 238 of 290

 1    BY THE WITNESS:

 2          A.      For that specific login, I do not see that

 3    person logging in with that login, clicking on the

 4    terms of use.

 5    BY MS. PRATSINAKIS:

 6          Q.      Okay.    And those two log-ins, just to

 7    confirm, from Page 6, are the -- are multiple

 8    restaurant account log-ins, correct?

 9          A.      Correct.




Golkow Litigation Services                                            Page 233
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 239 of 290




 6          Q.      Can you tell from your data or Grubhub --

 7    can Grubhub tell from its data whether these clicks

 8    reflected on Page 5, Grubhub 1750, were these clicks

 9    associated with a click on a tablet or a click on some

10    other device?

11          MR. CARLSON:      Object to form, scope.

12    BY THE WITNESS:

13          A.      Again, I cannot speak specifically to the

14    data pulled by looking at this screen shot and what's

15    accessible in the user tab, it does not indicate to

16    you where the -- the look was on a tablet and/or a

17    regular website.

18    BY MS. PRATSINAKIS:

19          Q.      Uh-huh.    But could we add another column

20    and find that information and add it here to this

21    chart?     I mean, does that information exist, whether

22    the terms of use click was on the tablet used in the

23    restaurant by the restaurant versus a computer?

24          MR. CARLSON:      Object to form, scope.

Golkow Litigation Services                                            Page 234
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 240 of 290

 1    BY THE WITNESS:

 2          A.      Again, I would not be the one that's able

 3    to tell you any -- what data is available.

 4    BY MS. PRATSINAKIS:

 5          Q.      I -- okay.     So you don't know one way or

 6    the other if that data point exists?

 7          A.      Correct.

 8          Q.      Okay.    Did you ask if that data point

 9    existed?

10          MR. CARLSON:      Object to form.

11    BY THE WITNESS:

12          A.      I did not ask if that data point existed.

13    I used all of the information that was provided to me

14    for my declarations and the responses.

15    BY MS. PRATSINAKIS:

16          Q.      Okay.    So you didn't specifically say, I

17    want the date, time, ID and user name of people that

18    accessed terms of use, someone provided it to you and

19    you said, okay, let me sign a declaration.

20                  Is that what happened?

21          MR. CARLSON:      Object to form, argumentative.

22    BY MS. PRATSINAKIS:

23          Q.      Well, did you do anything to validate that

24    this information was accurate and truthful?

Golkow Litigation Services                                            Page 235
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 241 of 290

 1          MR. CARLSON:      Object to -- object.

 2    BY THE WITNESS:

 3          A.      I have spoken with the other person that's

 4    deposing today.

 5    BY MS. PRATSINAKIS:

 6          Q.      Okay.

 7          A.      I understand that he was the one that

 8    helped pull the data, some of the data, and I have

 9    used everything that was gathered to present as well

10    as make the declarations and add to the responses for

11    the interrogatories.

12          Q.      Did your eyes see the -- the actual data

13    pulls before this chart -- or -- or did you only see

14    this chart?

15          A.      I have seen the specific stuff that was

16    handed to me for the declaration and the responses.

17          Q.      Was that the data pulls or was that just

18    this chart?

19          A.      I have what was specifically in my

20    declaration and in the responses.

21          Q.      Okay.    So the responses to the extent they

22    cross-reference the data pull, do you recall one way

23    or the other if you looked at those?

24          A.      All I can tell you is that I looked at the

Golkow Litigation Services                                            Page 236
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 242 of 290

 1    stuff that was provided to me to be able to add to my

 2    declaration and the responses.

 3          Q.      That's fine.      My question is different.

 4                  My question is:       Do you recall what you

 5    looked at specifically?

 6          MR. CARLSON:      Object.     Object to form, asked and

 7    answered.

 8          MS. PRATSINAKIS:       I -- I mean, she didn't answer

 9    my question, so I get to ask it again.

10          MR. CARLSON:      No, I think she has answered your

11    question several times.

12          MS. PRATSINAKIS:       Well --

13          MR. CARLSON:      I'm not even sure what you are

14    getting at.     You want to know what she looked at.

15          MS. PRATSINAKIS:       I'm just saying did she --

16          MR. CARLSON:      She is saying she looked at what

17    she was given to her.

18    BY MS. PRATSINAKIS:

19          Q.      Did you look at an Excel spreadsheet of

20    data, let's start there, did you -- did someone fold

21    open an Excel spreadsheet of data and -- and you

22    reviewed it?

23          A.      No, I did not look at an Excel spreadsheet

24    of data.     I looked at all of the data that was pulled

Golkow Litigation Services                                            Page 237
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 243 of 290

 1    specifically for me on the interrogatories I was

 2    responding to.

 3          Q.      So let's go to that interrogatory so that

 4    I can fully understand what you relied on when you

 5    signed and swore to this --

 6          A.      Uh-huh.

 7          Q.      -- reply declaration.

 8                  What -- where are we, where are you

 9    looking?

10          A.      The same page we have been on.

11          Q.      Oh, so on 14?

12          A.      On -- well, where we were discussing is in

13    my reply declaration on Page 5.           That's the data we've

14    been discussing for the past 20 minutes.

15          Q.      Um-hum.

16          MR. CARLSON:      I think there was some --

17    BY MS. PRATSINAKIS:

18          Q.      I -- I'm sorry.       We are looking at two

19    different documents.        You keep referring to your

20    responses to interrogatories.           So I'm now on

21    Exhibit 20 and my question to you is if you could turn

22    to -- reference what documents you specifically

23    reviewed before you signed this reply declaration to

24    satisfy yourself that this data was accurate?

Golkow Litigation Services                                            Page 238
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 244 of 290

 1                  And you said, I looked at documents

 2    referenced in the responses to the rogs.              So I'm just

 3    asking you to point me to which response you are

 4    referring to.

 5          A.      I'm res -- referring to page -- oh, not

 6    there, it doesn't start there.           I believe it is

 7    farther in to Page 37.

 8          Q.      Um-hum.




12          Q.      Okay.    Can you just specifically point to

13    the document you saw with your own eyes before you

14    signed your reply declaration?

15          MR. CARLSON:      I mean, I'm going to object again,

16    because the -- you are asking her to go through and

17    find a Bates.      They are just in Bates form in there at

18    that point.     I don't --

19          MS. PRATSINAKIS:       She reference --

20          MR. CARLSON:      -- I don't believe she would have

21    looked at it when she did the declaration because the

22    declaration was done before there was a production.

23    So I'm not sure -- I mean, you had an RFP that you

24    asked us to produce to you, the chart that she used to

Golkow Litigation Services                                            Page 239
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 245 of 290

 1    do the declaration which is what we did.              So I'm not

 2    sure --

 3          MS. PRATSINAKIS:       I'm --

 4          MR. CARLSON:      -- what you are getting at.

 5          MS. PRATSINAKIS:       Can you let the witness

 6    testify and stop testifying for the witness?

 7          MR. CARLSON:      I'm just telling --

 8          MS. PRATSINAKIS:       I need you to stop testifying

 9    for the witness, pause, and let the witness answer.

10    BY MS. PRATSINAKIS:

11          Q.      To the extent you remember can you point

12    me to what document you reviewed to satisfy yourself

13    that this chart on Page 5 of your reply declaration is

14    accurate and truthful?

15          MR. CARLSON:      Object to form.

16    BY THE WITNESS:

17          A.      The main thing that I remember seeing is

18                               --

19    BY MS. PRATSINAKIS:

20          Q.      Uh-huh.

21          A.      -- that was pulled from a database --

22    Grubhub's database.

23    BY MS. PRATSINAKIS:

24          Q.      And how long has that database been in

Golkow Litigation Services                                            Page 240
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 246 of 290

 1    existence?

 2          A.      I cannot confirm a date of how long it has

 3    been in existence.       I -- I don't deal with it on a

 4    regular basis.      It would be more of our tech team

 5    dealing with it.

 6          Q.      Have you ever asked for a data pull from




21          Q.      And why was this information only

22    available since -- for that limited period of time

23    going back to June 2018?

24          A.      I would not be able to -- to give you one

Golkow Litigation Services                                            Page 241
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 247 of 290

 1    answer one way or another why it was only available up

 2    until that date.

 3          Q.      Did you ask to see additional data if it

 4    were available and it wasn't available?

 5          A.      Correct.     The data states here that it was

 6    as far back as the data is available.

 7          Q.      Uh-huh.    And you don't know the reason why

 8    it wasn't available further back?

 9          A.      I don't use -- like I said, I do not use

10    the platform on a regular basis.

11          Q.      Was a reason given to you by the

12    department that pulled the data?

13          A.      No, a specific reason was not given to me.

14          Q.      And do you know how long it took to pull

15    that data?

16          A.      I would not be able to tell you exactly

17    since I didn't pull it, but I am not sure how long it

18    took them to pull it.

19          Q.      Can you give me an estimate?

20          A.      I could give you an estimate, but it's not

21    going to be accurate.        I don't know what the timeframe

22    is it took them to pull the data off.

23          Q.      So when you first submitted your first

24    declaration?

Golkow Litigation Services                                            Page 242
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 248 of 290

 1          A.      Yes.

 2          Q.      Was that information available to you?              So

 3    on April --

 4          A.      March.

 5          Q.      -- or March 6th, 2019, was that

 6    information available to you at that time?

 7                  Sorry, answer that question and we'll go

 8    to the second.       We'll get to the point, I promise.

 9          A.      I believe that the information was

10    available.     I'm just trying to look through my

11    declaration to give you an exact area.

12                  Actually --

13          Q.      Well, let me ask it differently.




24          Q.      Well, so my question is:         Do you recall

Golkow Litigation Services                                            Page 243
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 249 of 290

 1    when the information that went into this chart was

 2    given to you with respect to the date of the filing of

 3    your reply brief, when you would have looked at that

 4    information and data?

 5                  So you filed on March 6th, 2019, and may I

 6    assume you didn't have the data then or you would have

 7    included it on March 6th?

 8          A.      Yes, I -- I would have been able to see if

 9    in between the actual declaration and the reply

10    declaration, but I -- a specific date it was provided

11    to me, I do not have.

12          Q.      All right.     So you didn't have it on the

13    date of your -- of March 6th, 2019.

14                  Do you recall when -- I mean -- sorry.

15    Just confirm that you didn't have it on that date.

16                  Do you recall when the data was requested?

17          A.      I -- I do not because, again, I wasn't the

18    person re -- like, in charge of pulling it.               I'm not

19    the person that was requesting it.            There was a lot of

20    discovery done from multiple different people that

21    were --

22          Q.      Uh-huh.

23          A.      -- for this entire process.

24          Q.      Okay.    Do you know the corporate designee

Golkow Litigation Services                                            Page 244
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 250 of 290

 1    who would know that or the corporate person who would

 2    know the answer to that question?

 3          A.      It would be Mike Young who is being

 4    deposed on it right now.

 5          Q.      All right.

 6          MR. CARLSON:      I think maybe -- should we take a

 7    break or just a few minutes?

 8          MS. PRATSINAKIS:       Sure, that sounds good.

 9          THE VIDEOGRAPHER:        We are going off the record

10    at 5:09.

11                       (WHEREUPON, a recess was had

12                        from 5:09 to 5:18 p.m.)

13                       (WHEREUPON, a certain document was

14                        marked Kokos Deposition Exhibit

15                        No. 22, for identification, as of

16                        05/28/2019.)

17          THE VIDEOGRAPHER:        We are back on the record at

18    5:18.

19    BY MS. PRATSINAKIS:

20          Q.      Ms. Kokos, you provided me with a chart at

21    the start of the deposition from a binder that you

22    brought into the room and that we've marked as

23    Exhibit 21 --

24          MR. CARLSON:      22, I think.

Golkow Litigation Services                                            Page 245
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 251 of 290

 1    BY MS. PRATSINAKIS:

 2          Q.      I'm sorry.     22.    Yes.

 3                  Can you -- who prepared this chart?

 4          A.      My legal team sitting next to me provided

 5    this timeline for me.

 6          Q.      Okay.    And when did you join Grubhub

 7    again?

 8          A.      December of 2013.

 9          Q.      December of 2013.

10                  Okay.    So earlier you testified about

11    OrderHub and how terms and conditions associated with

12    OrderHub existed, and I just want to drill down a

13    little bit more into that.

14          A.      Sure.

15          Q.      Albeit you weren't at the company.            So

16    when you don't know, just let me know and -- and

17    we'll -- or provide me a name of someone who would

18    know.

19                  So what is -- what is OrderHub?           Let's

20    start there.

21          A.      OrderHub is -- was our app-based system on

22    our own devices that we sent to restaurants that

23    allowed them to confirm their orders that they

24    received from Grubhub.

Golkow Litigation Services                                            Page 246
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 252 of 290

 1          Q.      Okay.    And was OrderHub a device or was it

 2    a website?

 3          A.      So it was an app that existed only on that

 4    tablet and that tablet was locked down, they -- they

 5    couldn't use the tablet for other things.

 6          Q.      Okay.    So someone with an Apple iPad

 7    couldn't access OrderHub and start accessing

 8    information on OrderHub?

 9          A.      For OrderHub specifically, that is

10    correct.

11          Q.      Okay.    So other than the Grubhub tablet,

12    there was no other way to access OrderHub?

13          A.      That is correct.

14          Q.      Okay.    And so earlier you stated that --

15    well, first, let me ask you.

16                  Do you know if Plaintiffs used OrderHub?

17          A.      I do know that they used OrderHub.

18          Q.      Okay.    And specifically when did -- is it

19    noted down here on that fourth line when you believe

20    OrderHub was provided to them?

21          A.      That is correct.       Each location was

22    provided a tablet.       One, I believe it was Mount Airy,

23    that was given one earlier and then it had some

24    charging problems and they were given another one in

Golkow Litigation Services                                            Page 247
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 253 of 290

 1    the November date.       So they each have been given

 2    tablets at the November date.

 3          Q.      Okay.    So you're testifying that Tiffin

 4    Mount Airy requested and was given an OrderHub tablet

 5    on February 11th, 2013, and that it was defective,

 6    correct?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      I -- I don't know what specific defect.

10    If I remember correctly, it was like a charging issue

11    that it maybe wouldn't keep a charge.             So we then took

12    that tablet back from them and gave them a new one so

13    that they, of course, had a device that worked

14    correctly.

15    BY MS. PRATSINAKIS:

16          Q.      And when did Tiffin enroll -- sorry --

17    Tiffin Elkins Park?

18          A.      It was -- they received a tablet in

19    November of 2013.

20          Q.      And you are sure about that?

21          A.      I am.    I looked at the data specifically

22    today within                   and we gave the tablets out to

23    restaurants that had hit a certain order threshold.

24    So I -- I looked back and -- and noted that they had

Golkow Litigation Services                                            Page 248
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 254 of 290

 1    hit the order threshold, so it made sense why they

 2    were receiving the tablet in November.




13          Q.      So unless the restaurant requested it, you

14    wouldn't send it upon meeting a threshold?

15          A.      For the OrderHub tablet specifically, that

16    is correct.

17          Q.      So your testimony is that Tiffin Elkins

18    Park hit a                            threshold and called up

19    Grubhub or communicated with Grubhub that it wanted

20    OrderHub, is that correct?

21          A.      They could have communicated that they

22    wanted OrderHub.       Their account adviser could have

23    also said, Hey, congratulations, you have hit an order

24    threshold, we would like to offer you a tablet to make

Golkow Litigation Services                                            Page 249
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 255 of 290

 1    your accepting of orders go easier.            It could have

 2    gone either way for any restaurant.            I don't

 3    specifically have the communication surrounding

 4    OrderHub for them, but it could have been either one.




Golkow Litigation Services                                            Page 250
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 256 of 290




 3          Q.      But other than that data, there is no

 4    other evidence of that?

 5          MR. CARLSON:      Object to form.

 6    BY THE WITNESS:

 7          A.      For me specifically, this is the only data

 8    that I have available to see that when we sent the

 9    tablets, we have tracking device -- or tracking

10    devices -- we have tracking numbers.

11    BY MS. PRATSINAKIS:

12          Q.      Freudian slip.

13          A.      Yeah.

14          Q.      All right.     Well, do you track -- you say

15    here -- or your attorney said here in this chart:

16    "Received Grubhub provided tablet and clicked 'I

17    accept' to the terms of use."

18                  That's what your attorney said there,

19    right?

20          A.      Um-hum.

21          Q.      Did you personally verify that?

22          A.      We have data that was provided to us by

23    the tech team that the terms of use were clicked on.

24          Q.      And that's -- and that data, do you

Golkow Litigation Services                                            Page 251
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 257 of 290

 1    recall -- I only have one copy, I'm afraid, but is

 2    this the data you are referencing?

 3          A.      May I see it?

 4          Q.      Sure.    I am showing the witness --

 5          MR. CARLSON:      We can mark -- we can mark it,

 6    too, if you want.

 7    BY MS. PRATSINAKIS:

 8          Q.      -- a spreadsheet.

 9          MS. PRATSINAKIS:       Well, I don't -- do you have

10    the Bates number of it?

11          MR. FORD:     It is 2267.

12    BY MS. PRATSINAKIS:

13          Q.      Okay.    I'm showing the witness

14    Grubhub 2267.

15          MR. CARLSON:      Okay.    Wait --

16          MS. PRATSINAKIS:       Produced on Friday?

17          MR. CARLSON:      Yes, I believe so.

18    BY THE WITNESS:

19          A.      Yes, this is the data I'm referring to.

20    BY MS. PRATSINAKIS:

21          Q.      Okay.    Other than that sheet, is there any

22    evidence of anyone clicked -- clicking "I accept"?

23          A.      On the terms and conditions -- or excuse

24    me -- terms of use of OrderHub, is that what you are

Golkow Litigation Services                                            Page 252
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 258 of 290

 1    referring to?

 2          Q.      Well, to validate this attorney's

 3    statement in this chart?

 4          MR. CARLSON:      Actually, just real quick, can we

 5    just mark it as Exhibit 23 so we have got it in the

 6    record since we are looking at it?

 7          MS. PRATSINAKIS:       Sure.

 8                       (WHEREUPON, a certain document was

 9                        marked Kokos Deposition Exhibit

10                        No. 23, for identification, as of

11                        05/28/2019.)

12          THE WITNESS:      Thank you.

13    BY MS. PRATSINAKIS:

14          Q.      So my question is:        Other than that sheet

15    that you are looking at, Exhibit No. 23, is there any

16    other evidence of this assertion by an attorney that

17    when some -- when Tiffin Mount Airy and Tiffin Elkins

18    Park received -- purportedly received a Grubhub tablet

19    that they clicked "I accept" to terms of use?

20          A.      This is the specific data that shows it.

21    I also know how the tablet worked and I -- we have

22    user guides that we referred to earlier that shows

23    screen shots of how you specifically have to accept

24    the terms of use --

Golkow Litigation Services                                            Page 253
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 259 of 290

 1          Q.      Uh-huh.

 2          A.      -- to continue to use the tablet.            You

 3    also have to watch a welcome video.

 4          Q.      You are required to watch a welcome video?

 5          A.      Uh-huh, for OrderHub, yes.

 6          Q.      Okay.    And so -- okay.

 7                  Do you know who clicks "accept," the

 8    person actually physically doing that, that clicking

 9    of the button that you've testified is required?

10          A.      I would not know the specific person.              I

11    would know the login for that cust ID that we -- we

12    talked about before.

13          Q.      Okay.    Can you tell me based on this sheet

14    who -- what is the login for Mount Airy reflected on

15    this printout?

16          A.      This sheet specifically gives you the

17    cust ID, which is under the acceptor ID.              And when we

18    produced OrderHub there was only one login for the

19    restaurant at the time.         It didn't have any financial

20    data in it, so there was no need to have a basic and

21    an admin user.

22          Q.      Oh, so it wasn't an admin user account, it

23    was a basic account?

24          A.      It was --

Golkow Litigation Services                                            Page 254
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 260 of 290

 1          MR. CARLSON:      Object to form.

 2    BY THE WITNESS:

 3          A.      -- just the only account for OrderHub.

 4    BY MS. PRATSINAKIS:

 5          Q.      Okay.    But can you just -- I mean, this

 6    sheet is like a bunch of code to me.             I really can't

 7    make it out.      So can you just kind of direct me where

 8    you feel that this is evidence of either Tiffin Mount

 9    Airy or Tilfin -- Tiffin Elkins Park -- first of all,

10    where -- where on this sheet does it state that it

11    relates to OrderHub?

12          A.      It -- I suppose it does not specifically

13    relate to -- to OrderHub.         It was select from terms of

14    use accepted where acceptor ID and then it gives the

15    user IDs.

16          Q.      Okay.    What were you querying?

17          MR. CARLSON:      Object to form because we did

18    designate Mr. Young on this and I think he was

19    questioned earlier today, so...

20          MS. PRATSINAKIS:       Do you know?

21          MR. CARLSON:      You can answer.       Yeah, go ahead.

22    BY THE WITNESS:

23          A.      Specifically, I was not querying anything

24    again.     That -- that was, Mike Young that produced

Golkow Litigation Services                                            Page 255
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 261 of 290

 1    this data for us to know who clicked on the terms of

 2    use.

 3    BY MS. PRATSINAKIS:




24           Q.     Yeah.

Golkow Litigation Services                                            Page 256
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 262 of 290

 1          A.      -- where Mike pulled this data.

 2          Q.      So you don't know the source of this data?

 3          MR. CARLSON:      Object to form.

 4    BY MS. PRATSINAKIS:

 5          Q.      Is that correct?

 6          A.      It was pulled by someone else, not myself.

 7          Q.      But I guess my question is:          You don't

 8    know where this data came from personally, you don't

 9    know?

10          A.      I know that it came from Mike.           I do not

11    specifically where he pulled the data from.




20    BY MS. PRATSINAKIS:

21          Q.      Did you purchase this data?

22          A.      I personally did not purchase this data.

23          Q.      I mean did Grubhub purchase -- when I say

24    "you," you are a corporate designee, so I really mean

Golkow Litigation Services                                            Page 257
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 263 of 290

 1    Grubhub, but did Grubhub purchase this data?

 2          MR. CARLSON:      Object to our form.        She wasn't

 3    our corporate designee on the data collection and

 4    tracking.     That was Mr. Young.        She told you

 5    repeatedly she didn't pull this and doesn't know.                 So

 6    I don't know why we are still going on.

 7          MS. PRATSINAKIS:       Stop testifying for the

 8    witness and interrupting.

 9    BY MS. PRATSINAKIS:

10          Q.      I have a question pending.          Please answer

11    it.

12          A.      My answer is I did not pull this data, so

13    I have no idea where Mike specifically pulled it and

14    whether he paid for it or not.           I was not involved in

15    any of that.

16          Q.      That's fine that you were not involved.

17                  My question is:       Do you know one way or

18    the other if someone else at Grubhub paid for this

19    data?

20          A.      I would not be able to answer that one way

21    or another.

22          Q.      You don't know?

23          A.      I will not be able to answer that one way

24    or another.

Golkow Litigation Services                                            Page 258
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 264 of 290

 1          Q.      And -- okay.      I don't mean to be cute, but

 2    it just sounds like you are not clearly answering my

 3    question.     You keep saying that Mike Young got the

 4    data, but my question is different.            I understand Mike

 5    Young got the data.

 6                  My question is:       Do you understand whether

 7    or not data had to go -- be obtained from outside the

 8    company?

 9          A.      I would not know.

10          Q.      Okay.    Are these, the user IDs, the same

11    IDs in use today?

12          A.      For 68625 and 227901, yes.          Those are the

13    ones we were specifically referencing.

14          Q.      So these accounts were in use since the

15    creation date 11/22/2013?

16          A.      The cust IDs were from before when they

17    specifically signed up to use Grubhub in 2011.                  Then

18    those cust IDs are associated to their Grubhub -- or

19    excuse me -- their OrderHub accounts in 2013.

20          Q.      Do you have a signup form for OrderHub

21    that someone fills out, like a piece of paper or

22    something?

23          A.      There is not a -- a signup form.            It's --

24    it's a conversation that's had with the account

Golkow Litigation Services                                            Page 259
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 265 of 290

 1    adviser over the telephone or via e-mail.

 2          Q.      Do you have recordings of telephone calls

 3    from 2013?

 4          A.      I know that we have very strict rules

 5    around what can and cannot be recorded in specific

 6    states inbound versus outbound, so I would not know

 7    that off the top of my head.          We would have to look.

 8          Q.      What -- I'm sorry.        What do you mean by

 9    that, you have inbound versus outbound strict rules?

10          A.      There are actual legal rules around what

11    can be recorded via a phone call when you also have to

12    be able to let someone know you are recording them.

13    So if we are doing an outbound call, we would not be

14    able to let them know that unless somebody physically

15    said it versus an inbound call we have a recording

16    that indicates they can be recorded and then, again,

17    specific states even have different laws.              So

18    that's -- that's what I'm explaining that we would

19    have all different rules to follow around recording

20    our phone calls.

21          MS. PRATSINAKIS:       So I'm asking counsel, can you

22    please pull any phone call records related to this

23    OrderHub.

24          MR. CARLSON:      You can send me a request and

Golkow Litigation Services                                            Page 260
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 266 of 290

 1    we'll look into it.

 2          MS. PRATSINAKIS:       Okay.

 3    BY MS. PRATSINAKIS:

 4          Q.      So were there other options, so terms of

 5    use accepted was one option.

 6                  Was there any other options when someone

 7    was logging in to OrderHub?

 8          A.      The other option would be to -- to not

 9    accept them and then you wouldn't be using the tablet.

10          Q.      And when did the tablet stop being in use?

11          A.      So the tablet is -- is still in use today

12    but the tablets versus GrubCentral versus Grubhub for

13    Restaurants, when we rolled into GrubCentral, we no

14    longer had only an app-based system where you had to

15    use it on our specific device.           It became a web-based

16    system that you could use on any device that connects

17    to the internet.

18          Q.      So you are telling me restaurants today

19    use OrderHub?

20          A.      No, because OrderHub no longer exists.

21          Q.      Okay.    When did they --

22          A.      The tablet exists.

23          Q.      Okay.    So restaurants are using the tablet

24    with different software updated onto it, is that -- is

Golkow Litigation Services                                            Page 261
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 267 of 290

 1    that how they are still using the tablet?

 2          A.      Correct.     They would have been asked when

 3    we changed from OrderHub to GrubCentral to log out,

 4    log back in and a new app update would have been

 5    presented to them --

 6          Q.      Uh-huh.

 7          A.      -- as well as for Grubhub for Restaurants.

 8          Q.      Okay.    And so when this whole different

 9    platform came into being, did you ask that they --

10    that the people updating to this new platform accept

11    terms of use?

12          A.      There was not a --

13          MR. CARLSON:      Object to form.

14                  Sorry.    Go ahead.

15    BY THE WITNESS:

16          A.      -- a specific prompt as there was to the

17    OrderHub application because the terms of use was then

18    now placed in the bottom right-hand corner.

19    BY MS. PRATSINAKIS:

20          Q.      So the terms of use were nowhere on the

21    OrderHub tablet?       Other than at the beginning at sign

22    in?

23          A.      They were at the beginning of signup where

24    we were accepting them, yes.

Golkow Litigation Services                                            Page 262
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 268 of 290

 1          Q.      Okay.    So people that were using OrderHub

 2    you believe accepted -- I mean, it is before your

 3    time, but you believe that based on information such

 4    as Exhibit 23 that they accepted it, but then they

 5    never saw another reference to terms of use on that

 6    tablet?

 7          MR. CARLSON:      Object to form.

 8    BY THE WITNESS:

 9          A.      No.   I'm saying that they were -- it was

10    specifically presented to them at the beginning when

11    to even be able to use the tablet.            I would have to go

12    back and see if maybe we had an old version of

13    OrderHub to see if it existed anywhere else, but I

14    know for a fact you could not use the tablet, because

15    I was there, I know I wasn't there in 2011, but I was

16    there when OrderHub was still in existence and we were

17    training people on it and you had to accept the terms

18    and conditions to even use the -- the tablet itself.

19          Q.      Did you forget that when you submitted

20    your first declaration?         You -- you don't really

21    mention OrderHub in here.

22                  Why not?

23          A.      Ah, I did not necessarily forget it.              It

24    was just something that we were focused on the actual

Golkow Litigation Services                                            Page 263
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 269 of 290

 1    update to the terms of use when an arbitration clause

 2    was added.

 3          Q.      Can I see a copy of these terms of use

 4    that you claim people saw and accepted?             Did you

 5    produce --

 6          MR. CARLSON:      I think we actually produced

 7    those.

 8    BY MS. PRATSINAKIS:

 9          Q.      Okay.    Did they have the word

10    "arbitration" in there?

11          A.      The OrderHub terms of use from 2011 into

12    before it became GrubCentral does not have the word

13    "arbitration" in it.

14          Q.      Okay.    So there is no arbitration

15    agreement in the OrderHub terms of use?

16          MR. CARLSON:      Object to form, calls for legal

17    conclusion.

18          MS. PRATSINAKIS:       She just testified to that and

19    I'm confirming it.

20          MR. CARLSON:      I think you are using legal --

21    legalese in that question.          I can object to it.

22          MS. PRATSINAKIS:       Okay.    I'm -- I'm sorry.

23          MR. CARLSON:      My -- she -- I'm not stopping her

24    from answering the question.          I am entitled to make an

Golkow Litigation Services                                            Page 264
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 270 of 290

 1    objection and she can answer.

 2    BY MS. PRATSINAKIS:

 3          Q.      Do you remember the question?

 4          A.      Yes.

 5          Q.      Please answer.

 6          A.      The OrderHub terms of use from 2011 into

 7    2016 before it became GrubCentral do not have the word

 8    "arbitration" in it.

 9          Q.      Okay.    And just so I'm clear, do the terms

10    that replaced OrderHub, do those reference any

11    OrderHub tablets or anything like that?

12          A.      Are you referring to when OrderHub became

13    GrubCentral?

14          Q.      Right.    So OrderHub became obsolete, but

15    you were claiming that people still used their tablet?

16          A.      Correct.

17          Q.      But once that software became obsolete

18    and, you know, this new software was updated onto

19    it -- actually, strike that.

20                  Do you know if Tiffin Elkins Park or

21    Tiffin Mount Airy use the OrderHub tablet today?

22          A.      To my understanding, the tablet has not

23    been collected from them.         We have no record of taking

24    the tablet back.       So the tablet would be still in

Golkow Litigation Services                                            Page 265
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 271 of 290

 1    their possession.       I personally would not have data

 2    specifically showing me if they accept -- or if they

 3    confirm orders on a tablet versus a website or, like,

 4    their own laptop for Grubhub for Restaurants.

 5          Q.      Um, I'm -- my question is:          Do you know if

 6    they use it today?

 7          A.      My answer was I do not know if they use

 8    our specific tablet that we've given them.              I know

 9    that we do not have data that says we've collected it

10    back, so it would still be in their possession, and I

11    do not know if they access Grubhub for Restaurants on

12    our own tablet versus going to their own mobile device

13    or internet device.

14          Q.      Okay.    So you have no data to indicate

15    that they are actually using OrderHub tablet as of

16    today, you just know that they didn't give it back?

17          A.      I don't know what the relevance is to

18    whether they use the tablet or not.            We know that they

19    are using Grubhub for Restaurants and you can access

20    it on any device that connects to the internet.

21          Q.      So other than the person who saw the video

22    and set up the tablet, had any other person at Tiffin

23    Elkins Park or Tiffin Mount Airy ever been given the

24    terms of use of Grubhub for Restaurants or OrderHub or

Golkow Litigation Services                                            Page 266
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 272 of 290

 1    anything else to your knowledge?

 2          MR. CARLSON:      Object to form.

 3    BY MS. PRATSINAKIS:

 4          Q.      So other than the person setting up a

 5    tablet, okay?

 6          A.      Uh-huh.

 7          Q.      There is a person who sets it up and has

 8    to do these requirements, do you recall any other

 9    instance where you've asked for acceptance of terms

10    from Tiffin Mount Airy or Tiffin Elkins Park?

11          A.      I do not specifically recall any instance

12    where they asked for their acceptance outside of the

13    OrderHub usage.

14          Q.      So there has been no acknowledgment of the

15    terms for GrubhubCentral.com [sic], correct?

16          MR. CARLSON:      Object to form.

17    BY THE WITNESS:

18          A.      For GrubCentral, when we switched to

19    GrubCentral from OrderHub?

20    BY MS. PRATSINAKIS:

21          Q.      Right, right.      When new terms started

22    applying and you switched over to an entirely

23    different system, you didn't say to Tiffin Elkins

24    Park, Okay, now we need you to accept or acknowledge

Golkow Litigation Services                                            Page 267
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 273 of 290

 1    these other terms, correct?

 2          A.      Correct.     The link to the terms of use was

 3    now on the sign-in page.

 4          Q.      I understand that, but you didn't say to

 5    Tiffin Mount Airy, Hey, we are going to have a video

 6    and we want you to click a button and all of that sort

 7    of thing, there was no direct acknowledgment or notice

 8    provided of these new terms to Tiffin Mount Airy,

 9    correct?

10          MR. CARLSON:      Object to form.

11    BY THE WITNESS:

12          A.      Correct.     The -- when we switched from

13    OrderHub to GrubCentral there was not the same you

14    must accept the terms to be able to use the tablet.

15    BY MS. PRATSINAKIS:

16          Q.      Uh-huh.

17          A.      They had already accepted them.           And the

18    terms of OrderHub clearly state that Grubhub reserves

19    the right to change these at any time.

20    BY MS. PRATSINAKIS:

21          Q.      Does it say "without any notice"?

22          A.      It does.

23          Q.      Can you show me where it says that?               Do

24    you have it in front of you?

Golkow Litigation Services                                            Page 268
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 274 of 290

 1          A.      I have the blurb that we've specifically

 2    put on the timeline.        In the fourth line where it

 3    says:

 4                  "Terms of use say Grubhub reserves the

 5    right to modify these OrderHub terms of use at any

 6    time without prior notice."

 7          Q.      And -- okay.      So your -- your contention

 8    is that the Plaintiffs are bound to any terms, even

 9    though they are no longer OrderHub, that now we are --

10    we are on to a whole different system or on to a whole

11    different set of terms, you are saying that that right

12    there, without prior notice, so this specifically

13    relates to OrderHub terms of use, but you think

14    because it says "without prior notice" that the

15    amendment made with a whole new software and platform

16    didn't require notice, you think that this is the

17    notice for what happened in 2016 and then later 2018?

18          MR. CARLSON:      Object to form.       You are just

19    arguing with the witness.

20    BY MS. PRATSINAKIS:

21          Q.      No.   I'm asking you.       Is -- is that what

22    you contend?

23          A.      Correct.     You are on notice by signing a

24    contract with us.       We also in 2016 and 2018 have the

Golkow Litigation Services                                            Page 269
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 275 of 290

 1    terms of use in those subsequent platforms after

 2    OrderHub, it is now GrubCentral it's -- or excuse

 3    me -- it was GrubCentral, it is now Grubhub for

 4    Restaurants.      They have the terms of use link in the

 5    bottom right-hand corner and again on every page.

 6          Q.      Okay.    Do those terms require notice, the

 7    GrubCentral terms of use, do -- when those are

 8    amended, do those -- did those terms require notice?

 9          A.      I believe that they say we may give

10    notice.

11          Q.      If there is a what kind of change, do you

12    remember?

13          MR. CARLSON:      Object to form.

14    BY THE WITNESS:

15          A.      A -- I believe it's reasonable change.

16    BY MS. PRATSINAKIS:

17          Q.      It's not material change?

18          A.      I would have to go through the documents

19    and find them.

20          Q.      Okay.    So putting OrderHub terms aside,

21    they were superseded or replaced entirely by

22    GrubCentral terms, correct?

23          MR. CARLSON:      Object to form, misstates

24    testimony.

Golkow Litigation Services                                            Page 270
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 276 of 290

 1          MS. PRATSINAKIS:       I'm asking a question.

 2    BY MS. PRATSINAKIS:

 3          Q.      Were they superseded by these new terms?

 4    You said I reserve -- Grubhub reserves the right to --

 5    to modify the terms at the present time without prior

 6    notice and they were modified in 2016 or before then

 7    to basically say, now I'm going to give you notice, is

 8    that correct?

 9          MR. CARLSON:      Object to form.       Object to form,

10    misstates testimony.

11    BY THE WITNESS:

12          A.      They were modified, correct, and they were

13    modified to, again, based on our legal team, whatever

14    they decided they -- they felt should be changed to,

15    they changed the terms of use to say that we may give

16    you notice.

17    BY MS. PRATSINAKIS:

18          Q.      Okay.    And is it your contention that

19    these GrubCentral terms of use modified the written

20    contract of the restaurants and Grubhub?

21          MR. CARLSON:      Object to form.

22    BY THE WITNESS:

23          A.      The terms of use that are -- are located

24    on GrubCentral and now Grubhub for Restaurants are --

Golkow Litigation Services                                            Page 271
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 277 of 290

 1    are referring to that platform and they are still

 2    reserving the right to change them.            We may give

 3    notice.    The restaurants' contracts that they signed

 4    in 2011 lead them to a Grubhub.com/legal website that

 5    also offers them terms of use that says in one

 6    instance we don't have to give notice and then in

 7    another instance that we may give 30-day notice and

 8    the expiration of 30 days.

 9    BY MS. PRATSINAKIS:

10          Q.      Wow, that's pretty confusing to keep it

11    all straight.      I mean, it sounds like you just said

12    three completely contradictory statements.

13          MR. CARLSON:      Object to form.       I -- I think we

14    are just going around in circles and you are arguing

15    with the witness.       This isn't being productive.            I

16    think we should wrap this up.

17    BY MS. PRATSINAKIS:

18          Q.      Just answer that question:          Are those

19    statements contradictory?

20          A.      I do not believe they are contradictory.

21    They are written down in two different documents.

22          Q.      I know, but you are talking about

23    modification of terms to a contract and in one we

24    don't have to give you notice and in the other we may

Golkow Litigation Services                                            Page 272
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 278 of 290

 1    have to give you notice and in the other we are going

 2    to give you 30 days' notice.

 3                  Aren't those three things contradictory?

 4          MR. CARLSON:      Object to form, asked and

 5    answered.

 6    BY THE WITNESS:

 7          A.      I do not believe they are contradictory.

 8    They are all accessible and written down.

 9    BY MS. PRATSINAKIS:

10          Q.      Okay.    But they are accessible, that

11    doesn't mean they are not contradictory.              I mean, you

12    are giving three different standards of notice, how is

13    that not contradictory?

14          MR. CARLSON:      Object to form.       You're just --

15    this is getting abusive.         This is the last question.

16    BY THE WITNESS:

17          A.      I mean, you asked my opinion and I gave

18    it.   I don't believe they are contradictory.              They are

19    listed out within the contracts very clearly, as well

20    as on the websites very clearly.

21    BY MS. PRATSINAKIS:

22          Q.      So just hypothetical, you sign up for

23    financing to buy a car and you agree to 4 percent and

24    they somewhere say, we may give you notice of a

Golkow Litigation Services                                            Page 273
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 279 of 290

 1    change, somewhere else it says we'll give you 30 days

 2    advantage notice of a change, and another place says

 3    we are not going to give you any notice of a change.

 4                  What is your expectation as someone who

 5    just financed their car as to what you're anticipating

 6    with respect to notice of amended terms, just you

 7    personally as a consumer, what is your expectation?

 8           MR. CARLSON:     Object to form.

 9    BY THE WITNESS:

10           A.     Sure.    Your analogy is not the same in

11    that you are signing up just to finance a car.                  I'm

12    not using that instance of a car dealership for

13    anything else.      I'm just asking them to finance my

14    car.

15    BY MS. PRATSINAKIS:

16           Q.     Now, but you are paying, you are financing

17    a car, so you are paying every month to a bank, and

18    your bank says to you, Well, I can change it at any

19    time, I'm going to make it 22 percent interest.                  And

20    in one document it says I'm not going to tell you I'm

21    going to make it 22 percent interest, the other

22    document says I'm going to give you advance notice of

23    the 22 percent interest increase, and another one says

24    I'll give you 30 -- I mean, how are you as a consumer

Golkow Litigation Services                                            Page 274
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 280 of 290

 1    suppose had to reasonably understand that when three

 2    different statements are being made to you --

 3          MR. CARLSON:      Object.

 4    BY MS. PRATSINAKIS:

 5          Q.      -- about an obligation regarding notice?

 6          MR. CARLSON:      Object to form, incomplete

 7    hypothetical.      The hypothetical doesn't make any

 8    sense.

 9    BY MS. PRATSINAKIS:

10          Q.      I'm asking you a question.          How -- how are

11    you supposed to understand what your rights are under

12    that scenario?      What -- what would be your

13    expectation?

14          MR. CARLSON:      In -- objection; incomplete and

15    irrelevant hypothetical.

16    BY THE WITNESS:

17          A.      As a consumer I would read what the terms

18    of use or conditions are, as you should in any

19    partnership you are entering into with any type of

20    company, and, again, not so easy with a car because

21    you are kind of stuck with it, but with Grubhub, if

22    there was something that I was reading that I -- I

23    didn't like or I felt that that wasn't fair, I can

24    cancel my contract at any time.           There is -- there is

Golkow Litigation Services                                            Page 275
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 281 of 290

 1    nothing binding me to having to still use Grubhub.                 I

 2    have the right to cancel my contract at any time.

 3    BY MS. PRATSINAKIS:

 4           Q.     Well, let's talk about that for a little

 5    bit, because Grubhub becomes part of your business

 6    model and, I mean, you talk about retention, correct?

 7           A.     Sure.

 8           Q.     Is it really that easy to just one day

 9    shut off the account for your business, in other

10    words, I've been using Grubhub for ten years, can I

11    just shut it off?

12           A.     The answer is yes.        The restaurant could

13    shut it off at any time.

14           Q.     I know technically it could do it, but

15    after using it as part of its business model for ten

16    years, practically speaking, could someone shut it

17    off?

18           MR. CARLSON:     Object to form.

19    BY THE WITNESS:

20           A.     Any restaurant can choose to stop using

21    Grubhub.     It's not required for their business to be

22    successful to use Grubhub.

23    BY MS. PRATSINAKIS:

24           Q.     Right.    But is it harder to cancel Grubhub

Golkow Litigation Services                                            Page 276
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 282 of 290

 1    if you're a restaurant that it is part of your

 2    revenue, you've been using it ten years, and it is

 3    now -- it has now become 10, 15, 20, 30 percent of

 4    your revenue, whatever that percentage is, are you

 5    telling me it's as easy to quit after ten years of

 6    using it and having it become a -- a -- a chunk of

 7    your revenue versus Day 2 where you barely have used

 8    it at all, are you saying that one is as easy as the

 9    other?

10          MR. CARLSON:      Object to form.       Now this is

11    getting very abusive.        You are base -- you are raising

12    your voice at the witness.          This has been going on for

13    awhile.

14          MS. PRATSINAKIS:       I am not raising my voice.

15          MR. CARLSON:      You did just raise your voice to

16    the witness.

17          MS. PRATSINAKIS:       I apologize.      I don't mean to

18    raise my voice.

19          MR. CARLSON:      Let's -- let's -- let's answer

20    this question --

21          MS. PRATSINAKIS:       I'm asking --

22          MR. CARLSON:      -- and let's move on.

23          MS. PRATSINAKIS:       Okay.    Stop.    Let her answer

24    the question.

Golkow Litigation Services                                            Page 277
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 283 of 290

 1          MR. CARLSON:      We need to wrap this up.

 2    BY THE WITNESS:

 3          A.      What you are asking is my opinion, I don't

 4    own a restaurant, I don't run a restaurant, I don't

 5    own that business.       It is completely up to that

 6    restaurant owner's opinion and personal choice of

 7    whether they want to continue their relationship with

 8    Grubhub after one day, two days, ten years.

 9    BY MS. PRATSINAKIS:

10          Q.      Excuse me.     You are head of restaurant

11    retention.     You are not just some person on the street

12    being asked a question, you know.            I'm asking you as

13    the head of restaurant retention, you must have some

14    understanding of it being more and more difficult as a

15    relationship with Grubhub increases and grows and

16    revenue increases and grows for that restaurant, you

17    must have some understanding that it gets more

18    difficult practically speaking to terminate that

19    relationship, don't you?         You are head of retention.

20          A.      I am head of restaurant success.

21          MR. CARLSON:      Objection.

22    BY MS. PRATSINAKIS:

23          Q.      Uh-huh.

24          A.      And I don't agree with that.          I -- my

Golkow Litigation Services                                            Page 278
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 284 of 290

 1    answer still stands, that it is completely up to the

 2    restaurant's choice of what they want to do, who they

 3    want to partner with, how they want to continue

 4    business.

 5          MR. CARLSON:      Okay.    We are done.      We can go off

 6    the record.

 7          MS. PRATSINAKIS:       I -- let me make sure I am

 8    done.

 9          MR. CARLSON:      I think you are done.

10          MS. PRATSINAKIS:       Just let me make sure I'm

11    done.    This is -- you know, I -- I just saw this

12    today.     I just -- we're -- we're talk --

13          MR. CARLSON:      You just spent 20 minutes yelling

14    at my witness, so.

15          MS. PRATSINAKIS:       I didn't yell at your witness,

16    James, that's being a little bit, I don't know,

17    sensitive.

18    BY MS. PRATSINAKIS:

19          Q.      I just want to point out, on May 29th,

20    2017, it -- it states on this -- this event that

21    "available on every page within GFR is a" -- what does

22    that mean, "available on every page within GFR"?

23          A.      It means that that link in the bottom

24    right-hand corner and/or on the profile page is the

Golkow Litigation Services                                            Page 279
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 285 of 290

 1    terms of use link.

 2          Q.      Okay.    So as of May 29th, 2017, you're

 3    testifying that that was on every page?

 4          A.      No.   We are simply stating on May 29th,

 5    2017, it is available on every page.

 6          Q.      Okay.    So you don't know whether that's

 7    the case before or after May 29th, 2017?

 8          A.      No.   I do know it is the case.          We've

 9    actually spoken about it multiple times today.

10          Q.      Uh-huh.    Uh-huh.

11          A.      That it is on -- in GrubCentral and in

12    Grubhub for Restaurants on every page is the terms of

13    use link.

14          Q.      Okay.    And prior to that you -- you know

15    or don't know?

16          A.      Prior to that it would have been OrderHub

17    which is a different platform.

18          Q.      And it wasn't on every page, correct?

19          A.      There was really only one page.           There was

20    a few different sections of settings and/or tickets to

21    customer care, but it was really only one page --

22          Q.      So it was only one page?

23          A.      -- that you were accepting it at the

24    beginning of OrderHub.

Golkow Litigation Services                                            Page 280
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 286 of 290

 1          Q.      So on that one page there was no terms of

 2    use link, correct?

 3          A.      On what one page?

 4          Q.      On OrderHub?

 5          A.      For where you are confirming orders, not

 6    to my knowledge.

 7          Q.      All right.

 8          MR. CARLSON:      All right.      I think we are all set

 9    then.

10          MS. PRATSINAKIS:       Okay.    Thank you so much for

11    your time and I hope this wasn't too terrible.

12          MR. CARLSON:      One just quick thing.

13          MS. PRATSINAKIS:       I really enjoyed meeting you

14    and this, I thought, went well.

15          MR. CARLSON:      Just two quick housekeeping items.

16                  One is I want to designate the transcript

17    as confidential because we've marked some documents

18    that are confidential.         And the other is I want to

19    reserve the right to read and sign the errata.

20          MS. PRATSINAKIS:       Sure.

21          THE VIDEOGRAPHER:        We are going off the record

22    at 5:57 p.m.

23                       (Time Noted:      5:57 p.m.)

24                    FURTHER DEPONENT SAITH NOT.

Golkow Litigation Services                                            Page 281
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 287 of 290

 1                        REPORTER'S CERTIFICATE

 2

 3                  I, JULIANA F. ZAJICEK, C.S.R. No. 84-2604,

 4    a Certified Shorthand Reporter, do hereby certify:

 5                  That previous to the commencement of the

 6    examination of the witness herein, the witness was

 7    duly sworn to testify the whole truth concerning the

 8    matters herein;

 9                  That the foregoing deposition transcript

10    was reported stenographically by me, was thereafter

11    reduced to typewriting under my personal direction and

12    constitutes a true record of the testimony given and

13    the proceedings had;

14                  That the said deposition was taken before

15    me at the time and place specified;

16                  That I am not a relative or employee or

17    attorney or counsel, nor a relative or employee of

18    such attorney or counsel for any of the parties

19    hereto, nor interested directly or indirectly in the

20    outcome of this action.

21                  IN WITNESS WHEREOF, I do hereunto set my

22    hand on this 29th day of May, 2019.

23

24                  JULIANA F. ZAJICEK, Certified Reporter

Golkow Litigation Services                                            Page 282
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 288 of 290

 1                       DEPOSITION ERRATA SHEET

 2

 3    Assignment No.      217961

 4    Case Caption:      Tiffin vs. Grubhub

 5

 6               DECLARATION UNDER PENALTY OF PERJURY

 7

 8                  I declare under penalty of perjury that I

 9    have read the entire transcript of my Deposition taken

10    in the captioned matter or the same has been read to

11    me, and the same is true and accurate, save and except

12    for changes and/or corrections, if any, as indicated

13    by me on the DEPOSITION ERRATA SHEET hereof, with the

14    understanding that I offer these changes as if still

15    under oath.

16

17                                         MARIELLE KOKOS

18

19

20    SUBSCRIBED AND SWORN TO

21    before me this              day

22    of                      , A.D. 20__.

23

24                 Notary Public

Golkow Litigation Services                                            Page 283
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 289 of 290

 1                       DEPOSITION ERRATA SHEET

 2    Page No._____Line No._____Change to:______________

 3    __________________________________________________

 4    Reason for change:________________________________

 5    Page No._____Line No._____Change to:______________

 6    __________________________________________________

 7    Reason for change:________________________________

 8    Page No._____Line No._____Change to:______________

 9    __________________________________________________

10    Reason for change:________________________________

11    Page No._____Line No._____Change to:______________

12    __________________________________________________

13    Reason for change:________________________________

14    Page No._____Line No._____Change to:______________

15    __________________________________________________

16    Reason for change:________________________________

17    Page No._____Line No._____Change to:______________

18    __________________________________________________

19    Reason for change:________________________________

20    Page No._____Line No._____Change to:______________

21    __________________________________________________

22    Reason for change:________________________________

23    SIGNATURE:_______________________DATE:___________

24                            MARIELLE KOKOS

Golkow Litigation Services                                            Page 284
  Case 2:18-cv-05630-PD Document 45 -Filed
                   Confidential            09/18/19 Kokos
                                      Marielle      Page 290 of 290

 1                    DEPOSITION ERRATA SHEET

 2    Page No._____Line No._____Change to:______________

 3    __________________________________________________

 4    Reason for change:________________________________

 5    Page No._____Line No._____Change to:______________

 6    __________________________________________________

 7    Reason for change:________________________________

 8    Page No._____Line No._____Change to:______________

 9    __________________________________________________

10    Reason for change:________________________________

11    Page No._____Line No._____Change to:______________

12    __________________________________________________

13    Reason for change:________________________________

14    Page No._____Line No._____Change to:______________

15    __________________________________________________

16    Reason for change:________________________________

17    Page No._____Line No._____Change to:______________

18    __________________________________________________

19    Reason for change:________________________________

20    Page No._____Line No._____Change to:______________

21    __________________________________________________

22    Reason for change:________________________________

23    SIGNATURE:_______________________DATE:___________

24                            MARIELLE KOKOS

Golkow Litigation Services                                            Page 285
